EXHIBIT 10.1

--------------------------------------------------------------------------------

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

among

BRANDYWINE REALTY TRUST
and
BRANDYWINE OPERATING PARTNERSHIP, L.P.,
as Borrowers

and

THE LENDERS IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.
as Administrative Agent, Swing Lender and Issuing Lender

and

BANK OF AMERICA, N.A.
as Syndication Agent and Issuing Lender

and

CITIZENS BANK OF PENNSYLVANIA,
WACHOVIA BANK, NATIONAL ASSOCIATION, and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents

DATED AS OF DECEMBER 22, 2005

J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------



TABLE OF CONTENTS

      Page   Section 1. DEFINITIONS AND ACCOUNTING TERMS   1     1.1 Definitions
  1     1.2 Computation of Time Periods and Other Definition Provisions   28    
1.3 Accounting Terms   28     1.4 Joint Venture Investments   29   Section 2.
CREDIT FACILITY   29     2.1 Revolving Loans   29     2.2 Competitive Bid Option
  35     2.3 Letter of Credit Subfacility   40     2.4 Joint and Several
Liability of the Borrowers   47     2.5 Appointment of BOP   49     2.6
Non-Recourse   49     2.7 Increase of Revolving Committed Amount   50   Section
3. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT   50     3.1
Interest   51     3.2 Place and Manner of Payments   51     3.3 Prepayments   52
    3.4 Fees   53     3.5 Payment in full at Maturity; Extension of Maturity  
54     3.6 Computations of Interest and Fees   55     3.7 Pro Rata Treatment  
56     3.8 Sharing of Payments   57     3.9 Capital Adequacy   58     3.10
Inability To Determine Interest Rate   58     3.11 Illegality   59     3.12
Requirements of Law   59     3.13 Taxes   60     3.14 Compensation   63     3.15
Mitigation; Mandatory Assignment   64   Section 4. [RESERVED]   64   Section 5.
CONDITIONS PRECEDENT   64     5.1 Closing Conditions   64     5.2 Conditions to
All Extensions of Credit   68  

i

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

    Page   Section 6. REPRESENTATIONS AND WARRANTIES 69     6.1 Financial
Condition 69     6.2 No Material Change 69     6.3 Organization and Good
Standing 70     6.4 Due Authorization 70     6.5 No Conflicts 70     6.6
Consents 71     6.7 Enforceable Obligations 71     6.8 No Default 71     6.9
Ownership 71     6.10 Indebtedness 71     6.11 Litigation 71     6.12 Taxes 71  
  6.13 Compliance with Law 72     6.14 Compliance with ERISA 72     6.15
Organization Structure/Subsidiaries 73     6.16 Use of Proceeds; Margin Stock 73
    6.17 Government Regulation 74     6.18 Environmental Matters 74     6.19
Solvency 75     6.20 Investments 76     6.21 Location of Properties 76     6.22
Disclosure 76     6.23 Licenses, etc 76     6.24 No Burdensome Restrictions 76  
  6.25 Eligible Subsidiaries 76     6.26 Foreign Assets Control Regulations, Etc
77   Section 7. AFFIRMATIVE COVENANTS 77     7.1 Information Covenants 77    
7.2 Financial Covenants 81     7.3 Preservation of Existence 82     7.4 Books
and Records 82     7.5 Compliance with Law 83     7.6 Payment of Taxes and Other
Indebtedness 83     7.7 Insurance 83     7.8 Maintenance of Assets 83     7.9
Performance of Obligations 83     7.10 Use of Proceeds 84     7.11
Audits/Inspections 84     7.12 Additional Credit Parties 84     7.13 Interest
Rate Protection Agreements 85     7.14 Construction 85     7.15 Acquisitions and
Sales 85  

ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

    Page   Section 8. NEGATIVE COVENANTS 85     8.1 Indebtedness 85     8.2
Liens 86     8.3 Nature of Business 86     8.4 Consolidation and Merger 86    
8.5 Sale or Lease of Assets 87     8.6 Advances, Investments and Loans 87    
8.7 Restricted Payments 87     8.8 Transactions with Affiliates 87     8.9
Fiscal Year; Organizational Documents 88     8.10 Limitations 88     8.11 Other
Negative Pledges 88   Section 9. EVENTS OF DEFAULT 89     9.1 Events of Default
89     9.2 Acceleration; Remedies 92     9.3 Allocation of Payments After Event
of Default 93   Section 10. AGENCY PROVISIONS 94     10.1 Appointment 94    
10.2 Delegation of Duties 94     10.3 Exculpatory Provisions 94     10.4
Reliance on Communications 95     10.5 Notice of Default 96     10.6
Non-Reliance on Administrative Agent and Other Lenders 96     10.7
Indemnification 96     10.8 Administrative Agent in Its Individual Capacity 97  
  10.9 Successor Agent 97  

iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

    Page   Section 11. MISCELLANEOUS 98     11.1 Notices 98     11.2 Right of
Set-Off 98     11.3 Benefit of Agreement 99     11.4 No Waiver; Remedies
Cumulative 103     11.5 Payment of Expenses; Indemnification 103     11.6
Amendments, Waivers and Consents 104     11.7 Counterparts/Telecopy 105     11.8
Headings 105     11.9 Defaulting Lender 106     11.10 Survival of
Indemnification and Representations and Warranties 106     11.11 Governing Law;
Jurisdiction 106     11.12 Waiver of Jury Trial 107     11.13 Time 107     11.14
Severability 107     11.15 Entirety 107     11.16 Binding Effect 107     11.17
Confidentiality 108     11.18 Further Assurances 108     11.19 Release of
Guarantors 109     11.20 USA PATRIOT Act 109     11.21 Limitation on Liability
109     11.22 Transitional Arrangements 109  

iv

--------------------------------------------------------------------------------



SCHEDULES

Schedule EG Eligible Ground Leases

Schedule 2.3(c) Existing Letters of Credit

Schedule 6.15 Organization Structure/Subsidiaries

Schedule 6.21 Properties

Schedule 6.25 Eligible Unencumbered Property Subsidiaries

Schedule 8.2 Existing Liens

Schedule 8.6 Excluded Investments

Schedule 11.1 Notices

EXHIBITS

Exhibit 1.1(a) Revolving Loan Commitment Percentages

Exhibit 2.1(c) Form of Notice of Borrowing

Exhibit 2.1(f) Form of Notice of Continuation/Conversion

Exhibit 2.1(h) Form of Revolving Note

Exhibit 2.2(b) Form of Competitive Bid Quote Request

Exhibit 2.2(c) Form of Invitation for Competitive Bid Quotes

Exhibit 2.2(d)(ii) Form of Competitive Bid Quote

Exhibit 7.1(c) Form of Officer’s Certificate

Exhibit 7.12 Form of Guaranty

Exhibit 11.3(b) Form of Assignment Agreement

Exhibit 11.3(e)-1 Form of Designation Agreement

Exhibit 11.3(e)-2 Form of Designated Bank Note

 

--------------------------------------------------------------------------------



AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

     THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (as amended,
supplemented or otherwise modified from time to time, this “Credit Agreement”)
is entered into as of December 22, 2005 among BRANDYWINE REALTY TRUST (“BRT”), a
Maryland real estate investment trust, BRANDYWINE OPERATING PARTNERSHIP, L.P.
(“BOP”), a Delaware limited partnership (collectively, the “Borrowers”), the
Lenders (as defined herein), and JPMORGAN CHASE BANK, N.A., as Administrative
Agent for the Lenders, Swing Lender and Issuing Lender.

RECITALS

     WHEREAS, the Borrowers, JPMorgan Chase Bank, N.A., as administrative agent,
issuing lender and swing lender, and certain of the lenders are party to a
Credit Agreement dated as of May 24, 2004, as amended by Amendment No. 1 dated
as of September 10, 2004 (as so amended, the “Existing Credit Agreement”), and
the parties desire to amend and restate such Existing Credit Agreement in its
entirety as set forth herein;

     WHEREAS, the Borrowers desire that the Lenders provide (i) an amended and
restated revolving credit facility in an initial aggregate amount of up to $600
million with the option to increase the aggregate amount to $800 million, (ii)
swing loans and (iii) competitive bid borrowings;

     WHEREAS, the Lenders party hereto have agreed to make the requested
revolving credit facility available to the Borrowers on the terms and conditions
hereinafter set forth;

     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend and restate the Existing Credit
Agreement in its entirety as follows:

SECTION 1.

DEFINITIONS AND ACCOUNTING TERMS

     1.1 Definitions.

     As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:

     “Acquisition” means the acquisition by merger by BRT of Prentiss in
accordance with the terms of the Acquisition Purchase Agreement.

 

--------------------------------------------------------------------------------



 

     “Acquisition Properties” means the properties of Prentiss and its
Subsidiaries acquired (or to be acquired) indirectly by the Borrowers in
connection with the Acquisition.

     “Acquisition Purchase Agreement” means that certain Agreement and Plan of
Merger, dated as of October 3, 2005, among the Borrowers, Prentiss and certain
other parties.

     “Adjusted Base Rate” means the Base Rate plus 0.25% per annum.

     “Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.

     “Adjusted NOI” means NOI less (a) an annual sum of $0.25 per square foot
for all Properties and (b) all interest income of the Combined Parties for the
applicable period.

     “Administrative Agent” means JPMorgan Chase Bank, N.A. or any successor
administrative agent appointed pursuant to Section 10.9.

     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation, partnership,
limited liability company or real estate investment trust if such Person
possesses, directly or indirectly, the power (i) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or real estate investment trust or to vote 10% or more of the
partnership or membership interests of such partnership or limited liability
company or (ii) to direct or cause direction of the management and policies of
such corporation, trust, limited liability company or partnership, whether
through the ownership of voting securities, as managing member or general
partner, by contract or otherwise.

     “Agency Services Address” means 1111 Fannin, 10th Floor, Houston, TX 77002
Attn: Loan and Agency, or such other address as may be identified by written
notice from the Administrative Agent to the Borrowers.

-2-

--------------------------------------------------------------------------------



     “Agent-Related Persons” means the Administrative Agent (including any
successor administrative agent), together with its Affiliates (including, in the
case of JPMorgan Chase Bank, N.A. in its capacity as Administrative Agent, J.P.
Morgan Securities Inc.), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

     “Annualized Modified Adjusted NOI” means an amount equal to (a) Adjusted
NOI for the prior fiscal quarter for all Properties owned during such entire
fiscal quarter multiplied times four plus (b) Adjusted NOI for the number of
days owned for all Properties acquired during such fiscal quarter multiplied by
a fraction equal to 365 divided by the number of days such Property was owned by
a Combined Party.

     “Applicable Percentage” means if either (i) BRT has at least two Unsecured
Senior Debt Ratings in effect or (ii) BOP has at least two Unsecured Senior Debt
Ratings in effect, the appropriate applicable percentages corresponding to the
Pricing Level in the table below based upon the lowest Unsecured Senior Debt
Ratings of (A) BRT, if BRT has at least two Unsecured Senior Debt Ratings in
effect and BOP does not, (B) BOP, if BOP has at least two Unsecured Senior Debt
Ratings in effect and BRT does not or (C) if both BRT and BOP have at least two
Unsecured Senior Debt Ratings in effect, the Borrower with the lowest Unsecured
Senior Debt Rating, in each case as of the most recent Calculation Date;
provided that (x) if either or both of BOP or BRT has three Unsecured Senior
Debt Ratings in effect, the appropriate applicable percentages shall correspond
to the Pricing Level based on the lower Unsecured Senior Debt Rating of the two
highest Unsecured Senior Debt Ratings of the applicable Borrower under clauses
(A), (B) and (C) above and (y) if neither BOP nor BRT has at least two Unsecured
Senior Debt Ratings in effect, the Applicable Percentage shall be based on
Pricing Level IV below:

Pricing Level   Unsecured Senior Debt Rating   Applicable Percentage
for Eurodollar Loans I   BBB+ or better from S&P,
Baa1 or better from Moody’s,
or BBB+ or better from Fitch   0.55% II   BBB from S&P,
Baa2 from Moody’s or
BBB from Fitch   0.60% III   BBB- from S&P,
Baa3 from Moody’s or
BBB- from Fitch   0.80% IV   <BBB- from S&P,
<Baa3 from Moody’s or
<BBB- from Fitch   1.10%

     The Applicable Percentage for Revolving Loans shall be determined and
adjusted on the date (each a “Calculation Date”) on which BRT or BOP obtains an
Unsecured Senior Debt Rating from at least two of S&P, Moody’s or Fitch or the
date on which there is a change in any Unsecured Senior Debt Rating of BRT or
BOP that would cause a change in the Applicable Percentage, in each case
promptly after the Administrative Agent receives notice regarding such Unsecured
Senior Debt Rating. Each Applicable Percentage shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Percentage shall be applicable both to new Revolving Loans made and
to all existing Revolving Loans.

-3-

--------------------------------------------------------------------------------



     The Borrowers shall promptly deliver to the Administrative Agent, at the
address set forth on Schedule 11.1 and at the Agency Services Address,
information regarding any change in the Unsecured Senior Debt Rating that would
change the existing Pricing Level for the Applicable Percentage as set forth
above.

     “Arrangers” means J.P. Morgan Securities Inc. and Banc of America
Securities LLC, collectively, in their capacity as joint lead arrangers and
joint bookrunners.

     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

     “Base Rate” means, for any day, the rate per annum equal to the greater of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1% or (b) the Prime
Rate in effect on such day. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective on the effective date of
such change in the Prime Rate or the Federal Funds Rate, respectively.

     “Base Rate Loan” means a Loan bearing interest based on a rate determined
by reference to the Base Rate.

     “BOP” means Brandywine Operating Partnership, L.P., a Delaware limited
partnership, together with any successors and permitted assigns.

     “Borrowers” means BRT and BOP and “Borrower” means either one of them.

     “BRT” means Brandywine Realty Trust, a Maryland real estate investment
trust, together with any successors and permitted assigns.

     “Business Day” means any day other than a Saturday, a Sunday, a legal
holiday or a day on which banking institutions are authorized or required by law
or other governmental action to close in New York, New York; provided that in
the case of Eurodollar Loans, such day is also a day on which dealings between
banks are carried on in Dollar deposits in the London interbank market.

     “Calculation Date” has the meaning set forth in the definition of
Applicable Percentage in this Section 1.1.

     “Capital Expenditures” means all expenditures of the Borrowers and their
Subsidiaries which, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, Capital Leases.

     “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on a balance sheet
of that Person.

-4-

--------------------------------------------------------------------------------



     “Capital Percentage” means, with respect to the interest of a Borrower or
one of its Subsidiaries in another Person, the percentage interest of such
Person based on the aggregate amount of net capital contributed by such Borrower
or such Subsidiary in such Person at the time of determination relative to all
capital contributions made in such Person at such time of determination.

     “Capitalization Rate” means 8.50%.

     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (b) Dollar denominated time and
demand deposits and certificates of deposit of (i) any Lender or any of its
Affiliates, (ii) any domestic commercial bank having capital and surplus in
excess of $500,000,000 or (iii) any bank whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof (any such bank being an “Approved Bank”), in
each case with maturities of not more than 270 days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition, (d)
repurchase agreements with a bank or trust company (including any of the
Lenders) or securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which a Borrower or one of its Subsidiaries shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions having capital of at least $500,000,000
and the portfolios of which are limited to investments of the character
described in the foregoing subdivisions (a) through (d).

     “Change of Control” means any of the following events:

                   (a) any “person” or “group” (within the meaning of Section
13(d) or 14(d) of the Exchange Act) has become, directly or indirectly, the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time or the occurrence of
any contingency), by way of merger, consolidation or otherwise, of 20% or more
of the voting power of BRT on a fully-diluted basis, after giving effect to the
conversion and exercise of all outstanding warrants, options and other
securities of BRT convertible into or exercisable for voting power of BRT
(whether or not such securities are then currently convertible or exercisable);
or

-5-

--------------------------------------------------------------------------------



                   (b) during any period of up to twelve (12) consecutive months
commencing on or after the Closing Date, individuals who were trustees of BRT at
the beginning of such period (the “Continuing Trustees”), plus any new trustees
whose election or appointment was approved by a majority of the Continuing
Trustees then in office, shall cease for any reason to constitute a majority of
the Board of Trustees of BRT; or

                       (c) BRT fails to directly own at least 75% of the
aggregate ownership interests in BOP (giving effect to any convertible interests
with respect thereto).

     “Closing Date” means the date hereof.

     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time. References to sections
of the Code shall be construed also to refer to any successor sections.

     “Combined Parties” means the Borrowers and their Subsidiaries and all joint
ventures or partnerships to which a Borrower or one of its Subsidiaries is a
party.

     “Commitment” or “Commitments” means (a) with respect to each Lender, the
Revolving Loan Commitment Percentage of such Lender multiplied by the Revolving
Committed Amount and (b) with respect to the Issuing Lenders, the LOC
Commitment, individually or collectively, as applicable.

     “Committed Loans” means Revolving Loans and Swing Loans.

     “Competitive Bid Lender” means, as to each Competitive Bid Loan, the Lender
funding such Competitive Bid Loan.

     “Competitive Bid Loan” means a loan made or to be made by a Lender pursuant
to a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Section 3.10).

     “Competitive Bid Margin” has the meaning set forth in Section 2.2(d)(i)(C).

     “Competitive Bid Quote” means an offer by a Lender to make a Competitive
Bid Loan in accordance with Section 2.2(d).

     “Competitive Bid Quote Request” has the meaning set forth in Section
2.2(a).

-6-

--------------------------------------------------------------------------------



     “Construction-in-Process” means a Property on which construction of
improvements (excluding tenant improvements and excluding work prior to erection
of the structure of the building) has commenced and is proceeding to completion
in the ordinary course but has not yet been completed (as such completion shall
be evidenced by a temporary or permanent certificate of occupancy permitting use
of such Property by the general public). Any such Property shall be treated as
Construction-in-Process until the earlier of (i) 12 months from the date of
completion (as evidenced by a certificate of occupancy permitting use of such
Property by the general public) or (ii) such Property achieves an 85% occupancy
rate (determined on the basis of tenants paying rent).

     “Continuing Trustees” has the meaning set forth in the definition of Change
of Control.

     “Credit Documents” means this Credit Agreement, the Notes, each Guaranty
(if any), any Notice of Borrowing, any Competitive Bid Quote Request, any Notice
of Continuation/Conversion and all other related agreements and documents issued
or delivered hereunder or thereunder or pursuant hereto or thereto.

     “Credit Exposure” has the meaning set forth in the definition of Required
Lenders in this Section 1.1.

     “Credit Parties” means the Borrowers and any Guarantors and “Credit Party”
means any one of them.

     “Debt Payments” means, for any period, for the Combined Parties, the sum of
(a) Interest Expense for such period plus (b) all payments of principal and any
required prepayments on Funded Debt of the Combined Parties (other than balloon
payments) for such period, ending on the date of determination (including the
principal component of payments due on Capital Leases during the applicable
period ending on the date of determination).

     “Default” means any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

     “Defaulting Lender” means, at any time, any Lender that (a) has failed to
make a Loan or purchase a Participation Interest required pursuant to the terms
of this Credit Agreement (but only for so long as such Loan is not made or such
Participation Interest is not purchased), (b) has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Credit Agreement (but only for so long as such amount has not been
repaid) or (c) has been deemed insolvent or has become subject to a bankruptcy
or insolvency proceeding or to a receiver, trustee or similar official.

-7-

--------------------------------------------------------------------------------



     “Designated Bank” means a special purpose corporation that (i) shall have
become a party to this Credit Agreement pursuant to Section 11.3(e) and (ii) is
not otherwise a Lender.

     “Designated Bank Notes” means promissory notes of the Borrowers,
substantially in the form of Exhibit 11.3(e)-2 hereto, evidencing the obligation
of the Borrowers to repay Competitive Bid Loans made by Designated Banks, as the
same may be amended, supplemented, modified or restated from time to time, and
“Designated Bank Note” means any one of such promissory notes issued under
Section 11.3(e) hereof.

     “Designating Lender” shall have the meaning set forth in Section 11.3(e)
hereof.

     “Designation Agreement” means a designation agreement in substantially the
form of Exhibit 11.3(e)-1 attached hereto, entered into by a Lender and a
Designated Bank and accepted by the Administrative Agent.

     “Dollars” and “$” each means the lawful currency of the United States of
America.

     “Effective Date” means the date, as specified by the Administrative Agent,
on which the conditions set forth in Section 5.1 shall have been fulfilled (or
waived in the sole discretion of the Lenders) and on which the initial Loans
shall have been made and/or the initial Letters of Credit shall have been
issued.

     “Eligible Assignee” means (a) any Lender or any Affiliate of a Lender; (b)
a commercial bank having total assets in excess of $5,000,000,000; (c) the
central bank of any country which is a member of the Organization for Economic
Cooperation and Development; or (d) a finance company or other financial
institution reasonably acceptable to the Administrative Agent, which is
regularly engaged in making, purchasing or investing in loans and having total
assets in excess of $500,000,000 or is otherwise acceptable to the
Administrative Agent. Neither a Borrower nor any Affiliate of the Borrowers
shall qualify as an Eligible Assignee.

     “Eligible Ground Lease” means a ground lease that (a) has a minimum
remaining term of twenty-five (25) years, including tenant controlled options,
as of any date of determination, (b) has customary notice rights, default cure
rights, bankruptcy new lease rights and other customary provisions for the
benefit of a leasehold mortgagee or has equivalent protection for a leasehold
permanent mortgagee by a subordination to such leasehold permanent mortgagee of
the landlord’s fee interest, and (c) is otherwise acceptable for non-recourse
leasehold mortgage financing under customary prudent lending requirements. The
Eligible Ground Leases as of the date of this Credit Agreement are listed on
Schedule EG.

     “Eligible Land” means undeveloped land which is zoned for office or
industrial use and which is not subject to a building moratorium or other
restriction on construction.

-8-

--------------------------------------------------------------------------------



     “Eligible Subsidiary” means any Subsidiary of the Borrowers which has no
Recourse Indebtedness and has not provided a guaranty of any other Funded Debt
of the Borrowers.

     “Eligible Unencumbered Property Subsidiary” means an Eligible Subsidiary
that owns or ground-leases any Property that is treated as Unencumbered
Property, Unencumbered Construction-in-Process or Unencumbered Eligible Land
under this Agreement.

     “Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding, or written claim whether
administrative, judicial or private in nature arising (a) pursuant to, or in
connection with, an actual or alleged violation of any Environmental Law, (b) in
connection with any Hazardous Material, (c) from any assessment, abatement,
removal, remedial, corrective, or other response action in connection with an
Environmental Law or other order of a Governmental Authority or (d) from any
actual or alleged damage, injury, threat, or harm to health, safety, natural
resources, or the environment.

-9-

--------------------------------------------------------------------------------



Back to Contents

     “Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. 9601 et seq., Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of
1984, 42 U.S.C. 6901 et seq., Federal Water Pollution Control Act, as amended by
the Clean Water Act of 1977, 33 U.S.C. 1251 et seq., Clean Air Act of 1966, as
amended, 42 U.S.C. 7401 et seq., Toxic Substances Control Act of 1976, 15 U.S.C.
2601 et seq., Hazardous Materials Transportation Act, 49 U.S.C. App. 1801 et
seq., Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. 651 et
seq., Oil Pollution Act of 1990, 33 U.S.C. 2701 et seq., Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et seq., National
Environmental Policy Act of 1969, 42 U.S.C. 4321 et seq., Safe Drinking Water
Act of 1974, as amended, 42 U.S.C. 300(f) et seq., any analogous implementing or
successor law, and any amendment, rule, regulation, order, or directive issued
thereunder.

     “Equity Issuance” means any issuance by a Borrower or one of its
Subsidiaries to any Person (other than another Borrower or Subsidiary) of shares
of its capital stock, preferred stock, common or preferred shares of beneficial
interest, partnership or membership interests or other equity interests,
including pursuant to the exercise of options or warrants or pursuant to the
conversion of any debt securities to equity; provided that the definition of
Equity Issuance as used herein shall not include (a) issuances of equity to
employees or trustees of a Borrower or one of its Subsidiaries to the extent
such issuances do not exceed $2,000,000 in any one instance or $10,000,000, in
the aggregate, during the term of this Credit Agreement, (b) issuances of common
stock or common or preferred shares of beneficial interests the proceeds of
which are used for the sole purpose of conversion or redemption of convertible
preferred stock or perpetual preferred stock or preferred shares of beneficial
interests or (c) the issuance of equity interests in Brandywine Cognac I LLC to
Prudential (or its assignee) as contemplated by the Master Agreement and the
Acquisition Purchase Agreement.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.

     “ERISA Affiliate” means an entity, whether or not incorporated, which is
under common control with a Borrower or any of its Subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes a Borrower or any Subsidiary of a Borrower and which is treated as a
single employer under subsections (b) or (c) of Section 414 of the Code.

     “ERISA Event” means (i) with respect to any Plan, the occurrence of a
Reportable Event or the substantial cessation of operations (within the meaning
of Section 4062(e) of ERISA); (ii) the withdrawal of a Borrower, any Subsidiary
of a Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan
year in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (vi) the complete or partial withdrawal of a
Borrower, any Subsidiary of a Borrower or any ERISA Affiliate from a
Multiemployer Plan; (vii) the conditions for imposition of a lien under Section
302(f) of ERISA exist with respect to any Plan; or (viii) the adoption of an
amendment to any Plan requiring the provision of security to such Plan pursuant
to Section 307 of ERISA.

     “Eurodollar Loan” means a Revolving Loan bearing interest based on a rate
determined by reference to the Adjusted Eurodollar Rate.

-10-

--------------------------------------------------------------------------------



     “Eurodollar Rate” means, for the Interest Period for each Eurodollar Loan
or Competitive Bid Loan comprising part of the same borrowing (including
conversions, extensions and renewals), a per annum interest rate as determined
on the basis of the offered rates for deposits in Dollars, for the period of
time comparable to such Interest Period that appears on Telerate page 3750 as of
11:00 a.m. London time on the day that is two (2) Business Days preceding the
first day of such Interest Period; provided, however, if the rate described
above does not appear on Telerate page 3750 on any applicable interest
determination date, the Eurodollar Rate shall be the rate (rounded upwards to
the nearest one-hundred thousandth of one percent, if necessary) for deposits in
Dollars for a period substantially equal to the Interest Period on the Reuters
Page “LIBO” (or such other page as may replace the LIBO Page on that service for
the purpose of displaying such rates), as of 11:00 a.m. (London Time), on the
day that is two (2) Business Days prior to the beginning of such Interest
Period. If both the Dow Jones Market Service and Reuters systems are
unavailable, then the rate for that date will be determined on the basis of the
offered rates for deposits in Dollars in an amount comparable to the principal
amount of such Loan and for a period of time comparable to such Interest Period
which are offered by four major banks in the London interbank market at
approximately 11:00 a.m. London time, on the day that is two (2) Business Days
preceding the first day of such Interest Period as selected by Administrative
Agent. The principal London office of each of the four major London banks will
be requested to provide a quotation of its Dollar deposit offered rate. If at
least two such quotations are provided, the rate for that date will be the
arithmetic mean of the quotations. If fewer than two quotations are provided,
the rate for that date will be determined on the basis of the rates quoted for
loans in Dollars to leading European banks in an amount comparable to the
principal amount of such Loan and for a period of time comparable to such
Interest Period offered by major banks in New York City at approximately 11:00
a.m. (New York City time), on the day that is two (2) Business Days preceding
the first day of such Interest Period. In the event that Administrative Agent is
unable to obtain any such quotation as provided above, it will be deemed that
the Eurodollar Rate for a Eurodollar Loan or a Competitive Bid Loan cannot be
determined and the provisions of Section 3.10 shall apply. In the event that the
Board of Governors of the Federal Reserve System shall impose a Eurodollar
Reserve Percentage with respect to Eurodollar deposits of the Person serving as
the Administrative Agent, then for any period during which such Eurodollar
Reserve Percentage shall apply, the Eurodollar Rate shall be equal to the amount
determined above divided by an amount equal to 1 minus the Eurodollar Reserve
Percentage.

     “Eurodollar Reserve Percentage” means, for any day, that percentage
(expressed as a decimal) which is in effect from time to time under Regulation D
as the maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurodollar liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Loans is determined) with respect to member
banks of the Federal Reserve System, whether or not any Lender has any
Eurodollar liabilities subject to such reserve requirement at that time.
Eurodollar Loans shall be deemed to constitute Eurodollar liabilities and as
such shall be deemed subject to reserve requirements without benefits of credits
for proration, exceptions or offsets that may be available from time to time to
a Lender. The Adjusted Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.

     “Event of Default” means any of the events or circumstances described in
Section 9.1.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
modified, succeeded or replaced from time to time, and the rules and regulations
promulgated thereunder.

     “Existing Credit Agreement” has the meaning set forth in the recitals.

     “Existing Letters of Credit” means the letters of credit described on
Schedule 2.3(c).

     “Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender (or a participation therein by a Lender) or the issuance of, or
participation in, a Letter of Credit by such Lender.

     “Facility Fees” means the fees payable to the Lenders pursuant to Section
3.4(a).

-11-

--------------------------------------------------------------------------------



     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, at the discretion of the Administrative Agent, to the nearest 1/100th of
1%) equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day and (b) if no such rate is
so published on such next preceding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.

     “Fee Letter” means that certain letter agreement, dated as of December 16,
2005 between the Administrative Agent and BRT, as amended, modified,
supplemented or replaced from time to time.

     “Fitch” means Fitch Inc. or any successor or assignee of the business of
such company in the business of rating securities.

     “Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)
Adjusted NOI for such period to (b) the sum of Debt Payments for such period
plus all dividends on preferred shares of beneficial interest of BRT or
preferred operating partnership units of BOP (not owned by BRT) for such period
plus any letter of credit fees for such period.

     “Funded Debt” means, without duplication, the sum of (a) all Indebtedness
of the Combined Parties for borrowed money, (b) all purchase money Indebtedness
of the Combined Parties, (c) the principal portion of all obligations of the
Combined Parties under Capital Leases, (d) all obligations, contingent or
otherwise, relative to the face amount of all letters of credit (other than
letters of credit supporting trade payables in the ordinary course of business),
whether or not drawn, and banker’s acceptances issued for the account or upon
the application of a Combined Party (it being understood that, to the extent an
undrawn letter of credit supports another obligation constituting Indebtedness,
in calculating aggregated Funded Debt only such other obligation shall be
included), (e) all Guaranty Obligations of the Combined Parties with respect to
the indebtedness of another Person of the types described in this definition,
(f) all indebtedness of another Person of the types described in this definition
that is secured by a Lien on any property of the Combined Parties whether or not
such indebtedness has been assumed by a Combined Party, (g) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product of a
Combined Party where such transaction is considered borrowed money indebtedness
for tax purposes but is classified as an operating lease in accordance with
GAAP, (h) all obligations of the Combined Parties in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate or commodity price hedging agreements and (i) all take out loan
commitments to the extent such take out commitment is not supported by a
financial commitment from a third party containing standard terms and
conditions; provided that Funded Debt shall not include intercompany items or
trade payables incurred in the ordinary course of business; and provided further
that, for purposes of calculating the Leverage Ratio, the Secured Debt Ratio,
the Unsecured Debt limitation and the Unencumbered Cash Flow Ratio, to the
extent Funded Debt includes Indebtedness in respect of Construction-in-Process,
the amount of such Funded Debt shall be deemed to be the total construction
costs incurred for the Construction-in-Process as of such date. The calculation
of Funded Debt of the Combined Parties shall be subject to Section 1.4.

     “Funds From Operations”, when used with respect to any Person, shall have
the meaning given to such term in, and shall be calculated in accordance with,
standards promulgated by the National Association of Real Estate Investment
Trusts in effect from time to time.

     “GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

     “Governmental Authority” means any Federal, state, local or provincial
court or governmental agency, authority, instrumentality or regulatory body.

     “Guarantors” means any Persons who may from time to time execute a
Guaranty, as required by Section 7.12 or otherwise, together with their
successors and assigns; in each case unless released as a Guarantor pursuant to
Section 8.5(b) or Section 11.19.

     “Guaranty” means the guaranty of payment provided by a Subsidiary of a
Borrower in favor of the Administrative Agent and the Lenders in the form of
Exhibit 7.12.

-12-

--------------------------------------------------------------------------------



     “Guaranty Obligations” means, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or other
obligation or any property constituting security therefor, (b) to advance or
provide funds or other support for the payment or purchase of such Indebtedness
or obligation or to maintain working capital, solvency or other balance sheet
condition of such other Person (including, without limitation, maintenance
agreements, comfort letters, take or pay arrangements, put agreements or similar
agreements or arrangements) for the benefit of the holder of Indebtedness of
such other Person, (c) to lease or purchase property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness or (d) to
otherwise assure or hold harmless the owner of such Indebtedness or obligation
against loss in respect thereof. The amount of any Guaranty Obligation hereunder
shall (subject to any limitations set forth therein) be deemed to be an amount
equal to the outstanding principal amount (or maximum principal amount, if
larger) of the Indebtedness in respect of which such Guaranty Obligation is
made. It is understood and agreed that for purposes of any “completion guaranty”
provided by a Borrower or one of its Subsidiaries, the amount of Indebtedness
associated with such completion guaranty shall be none unless such completion
guaranty is enforced (or written notice of the intent to enforce such completion
guaranty has been received) at which time the Indebtedness associated with such
completion guaranty shall equal the remaining cost to complete the project plus
ten percent until such time as a certificate of occupancy is issued.

     “Hazardous Materials” means any substance, material or waste defined or
regulated in or under any Environmental Laws.

     “Incentive Stock Plan” means the BRT Amended and Restated 1997 Long-Term
Incentive Plan, as amended from time to time, and any other equity incentive
plan hereafter established by BRT or one of its Subsidiaries pursuant to which
awards of equity interests in BRT or such Subsidiary may be made to employees of
BRT or one of its Subsidiaries.

     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations of such
Person issued or assumed as the deferred purchase price of property or services
purchased by such Person which would appear as liabilities on a balance sheet of
such Person, (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all Guaranty Obligations of such Person,
(g) the principal portion of all obligations of such Person under (i) Capital
Leases and (ii) any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product of such Person where
such transaction is considered borrowed money indebtedness for tax purposes but
is classified as an operating lease in accordance with GAAP, (h) all obligations
of such Person in respect of interest rate protection agreements, foreign
currency exchange agreements, or other interest or exchange rate or commodity
price hedging agreements, (i) the maximum amount of all performance and standby
letters of credit issued or bankers’ acceptances facilities created for the
account or upon the application of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (j) all preferred stock
issued by such Person and required by the terms thereof to be redeemed, or for
which mandatory sinking fund payments are due, by a fixed date; provided that
Indebtedness shall not include preferred stock which carries a defined term if
its conversion or redemption occurs solely through the issuance of additional
equity or from the proceeds of an equity offering, (k) all obligations evidenced
by take out commitments, (l) the aggregate amount of uncollected accounts
receivables of such Person subject at such time to a sale of receivables (or
similar transaction) regardless of whether such transaction is effected without
recourse to such Person or in a manner that would not be reflected on the
balance sheet of such Person in accordance with GAAP and (m) all obligations of
such Person to repurchase any securities which repurchase obligation is related
to the issuance thereof, including, without limitation, obligations commonly
known as residual equity appreciation potential shares or forward equity
purchase contracts; provided, however, that Indebtedness shall not include
intercompany items or trade payables incurred in the ordinary course of
business. Subject to Section 1.4, the Indebtedness of any Person shall include
the Indebtedness of any partnership or unincorporated joint venture in which
such Person is legally obligated or has a reasonable expectation of being liable
with respect thereto.

-13-

--------------------------------------------------------------------------------



     “Indenture” means the Indenture and First Supplemental Indenture dated as
of October 22, 2004 and May 25, 2005, respectively, among BOP, as Issuer, BRT,
as Parent Guarantor, and The Bank of New York, as Trustee.

     “Initial Revolving Loan Maturity Date” means December 22, 2009.

     “Interest Coverage Ratio” means, for any period, the ratio of (a) Adjusted
NOI for such period to (b) Interest Expense for such period.

     “Interest Expense” means, for any period, with respect to the Combined
Parties, all net interest expense, whether paid or accrued (including that
portion applicable to Capital Leases in accordance with GAAP) plus capitalized
interest.

     “Interest Payment Date” means (a) as to Base Rate Loans, the last Business
Day of each month and the Revolving Loan Maturity Date, (b) as to any Eurodollar
Loan having an Interest Period of three months or less or as to any Competitive
Bid Loan, the last day of such Interest Period and the Revolving Loan Maturity
Date, and (c) as to any Eurodollar Loan having an Interest Period longer than
three months, the day which is three months after the first day of such Interest
Period, the last day of such Interest Period, and the Revolving Loan Maturity
Date.

     “Interest Period” means, (i) as to Eurodollar Loans, a period of one, two,
three or six months’ duration as the Borrowers may elect or (ii) as to
Competitive Bid Loans, a period of one, two or three months’ duration as the
Borrowers may elect, commencing, in each case, on the date of the borrowing
(including, as applicable, continuations and conversions thereof); provided,
however, (a) if any Interest Period would end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
(except that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day), (b) no Interest Period
shall extend beyond the Revolving Loan Maturity Date, (c) where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last Business Day of such calendar month, and (d) no Interest
Period shall extend beyond the Initial Revolving Loan Maturity Date unless the
Revolving Loan Maturity Date has been extended pursuant to Section 3.5(b).

     “Interest Rate Hedges” has the meaning set forth in Section 7.13.

     “Interim Facility” means the up to $100,000,000 Interim Loan Agreement that
the Borrowers, JPMorgan Chase Bank, N.A. and certain other parties may enter
into on or about the date of the Acquisition.

     “Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets, shares of capital stock, bonds, notes, debentures, partnership
interests, membership interests, joint ventures or other ownership interests or
other securities of such other Person or (b) any deposit with, or advance, loan
or other extension of credit to, such Person (other than deposits made in
connection with the purchase of equipment or other assets in the ordinary course
of business) or (c) any other capital contribution to or investment in such
Person, including, without limitation, any Guaranty Obligation (including any
support for a letter of credit issued on behalf of such Person) incurred for the
benefit of such Person.

     “Investment Grade Rating” means an Unsecured Senior Debt Rating of (a) BBB-
or better from S&P, (b) Baa3 or better from Moody’s or (c) BBB- or better from
Fitch, as applicable.

     “Invitation for Competitive Bid Quotes” means an Invitation for Competitive
Bid Quotes substantially in the form of Exhibit 2.2(c).

     “Issuing Lender” means JPMorgan Chase Bank, N.A., Bank of America, N.A.,
any successor Person serving as Administrative Agent and/or any other Lender
designated by the Administrative Agent. Any reference in this Credit Agreement
to the Issuing Lender shall be deemed to be a reference to the applicable
Issuing Lender that has issued or is issuing the Letter of Credit in question.

     “Issuing Lender Fees” has the meaning set forth in Section 3.4(b)(ii).

     “Lender” means (a) the Person serving as the Administrative Agent, any of
the other financial institutions party to this Credit Agreement, or any other
Person which may provide an additional Commitment and become a party to this
Credit Agreement or becomes an assignee of any rights to a Lender pursuant to
Section 11.3, together with their successors and permitted assigns and (b) each
Designated Bank; provided, however, that the term “Lender” shall exclude each
Designated Bank when used in reference to a Committed Loan, the Commitments or
terms relating to the Committed Loans and the Commitments and shall further
exclude each Designated Bank for all other purposes hereunder except that any
Designated Bank which funds a Competitive Bid Loan shall, subject to Section
11.3(e)), have the rights (including the rights given to a Lender contained in
Section 11.5 and otherwise in Section 11) and obligations of a Lender associated
with holding such Competitive Bid Loan.

-14-

--------------------------------------------------------------------------------



     “Letter of Credit” means a letter of credit issued for the account of a
Credit Party by an Issuing Lender pursuant to Section 2.3 or any Existing Letter
of Credit, as such letter of credit may be amended, modified, extended, renewed
or replaced.

     “Letter of Credit Fees” has the meaning set forth in Section 3.4(b)(i).

     “Leverage Ratio” means the ratio of (a) Funded Debt to (b) the sum (the
“Total Asset Value”) of (i) Property Value plus (ii) all unrestricted cash of
the Combined Parties plus (iii) all Cash Equivalents of the Combined Parties
plus (iv) all unrestricted tenant security deposits held by the Combined Parties
plus (v) the aggregate of all amounts of the Combined Parties incurred and paid
with respect to Construction-in-Process and Eligible Land, which credit will be
limited to 20% of Total Asset Value in the aggregate and 15% of Total Asset
Value for any single project or parcel, plus (vi) all notes receivable of the
Combined Parties, which credit will be limited to 5% of Total Asset Value, plus
(vii) all investments of the Combined Parties in (based on the actual cash
investment in), directly or indirectly, entities (other than Combined Parties)
holding real estate assets, which credit will be limited to 2.5% of Total Asset
Value; provided that (A) the amount included in Total Asset Value pursuant to
clause (b)(i) above with respect to any Pre-Stabilized Acquisition Property
shall be calculated by using the higher of (x) 50% of the value at cost to the
Combined Parties of such Pre-Stabilized Acquisition Property or (y) the Property
Value of such Pre-Stabilized Acquisition Property and (B) from the Closing Date
through December 31, 2006, the amount included in Total Asset Value pursuant to
clause (b)(i) above with respect to the Property known as Cira Centre in
Philadelphia, Pennsylvania shall be calculated by using the pro-forma Property
Value of such Property based on executed leases for such Property.

     “LIBOR Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins based on the Eurodollar Rate pursuant to Section
2.2.

     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind, including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof.

     “Loan” or “Loans” means the Revolving Loans (or a portion of any Revolving
Loan), the Swing Loans, and the Competitive Bid Loans, individually or
collectively, as applicable.

     “LOC Commitment” means the commitment of the Issuing Lenders to issue
Letters of Credit for the account of any Credit Party or any of its Subsidiaries
in an aggregate face amount any time outstanding (together with the amounts of
any unreimbursed drawings thereon) of up to the LOC Committed Amount.

     “LOC Committed Amount” means $65,000,000.

     “LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.

     “LOC Obligations” means, at any time, the sum, without duplication, of (a)
the maximum amount which is, or at any time thereafter may become, available to
be drawn under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by an Issuing
Lender but not theretofore reimbursed.

     “LOC Participants” means the Lenders.

     “Mandatory Borrowing” has the meaning set forth in Section 2.3(e).

     “Master Agreement” means the Master Agreement, dated as of October 3, 2005
by and between BOP and Prudential.

     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, condition (financial or otherwise) or prospects of
BRT, BOP or the Borrowers and their Subsidiaries taken as a whole, (b) the
ability of a Borrower to perform its respective obligations under this Credit
Agreement or any of the other Credit Documents, (c) the ability of a Guarantor
to perform its respective obligations under any of the other Credit Documents,
unless the Guarantor subject to such material adverse effect could be
immediately released as a Guarantor in compliance with Section 8.5(b), or (d)
the validity or enforceability of this Credit Agreement, any of the other Credit
Documents, or the rights and remedies of the Lenders hereunder or thereunder
taken as a whole.

-15-

--------------------------------------------------------------------------------



     “Material Subsidiary” means any Eligible Unencumbered Property Subsidiary
and any Subsidiary of a Borrower which is a Guarantor.

     “Moody’s” means Moody’s Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.

     “Multiemployer Plan” means a Plan which is a multiemployer plan as defined
in Section 3(37) or Section 4001(a)(3) of ERISA.

     “Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) in
which a Borrower, a Subsidiary of a Borrower or any ERISA Affiliate and at least
one employer other than a Borrower, a Subsidiary of a Borrower or any ERISA
Affiliate are contributing sponsors.

     “Net Cash Proceeds” means, with respect to an Equity Issuance, the gross
cash proceeds received from such Equity Issuance minus actual transaction costs
and discounts of issuance payable to third parties in connection therewith.

     “Net Income” means, for any period, the net income for such period of the
Combined Parties, as determined in accordance with GAAP.

     “Net Worth” means, as of any date, the net worth of the Borrowers and their
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.

     “NOI” means, for any period, an amount equal to (a) Net Income for such
period (excluding the effect of any extraordinary or other non-recurring gains
or losses or other non-cash losses outside the ordinary course of business) plus
(b) an amount which in the determination of Net Income for such period has been
deducted for (i) proceeds to minority interests, (ii) income taxes, (iii)
depreciation and amortization and (iv) Interest Expense, less (c) 3% of the
total real estate revenue of the Combined Parties as a property management
expense.

     “Non-Excluded Taxes” has the meaning set forth in Section 3.13.

     “Non-Recourse Indebtedness” means any Indebtedness: (a) under the terms of
which the payee’s remedies upon the occurrence of an event of default are
limited to specific, identified assets of the payor which secure such
Indebtedness and (b) for the repayment of which neither a Borrower nor any
Subsidiary of a Borrower (other than a special purpose Subsidiary of a Borrower
which owns such assets) has any personal liability beyond the loss of such
specified assets, except for liability for fraud, material misrepresentation or
misuse or misapplication of insurance proceeds, condemnation awards, existence
of hazardous wastes or other customary exceptions to non-recourse provisions.

     “Note” or “Notes” means the Revolving Notes, any promissory notes issued to
the Lenders to evidence Competitive Bid Loans made by Lenders, the Designated
Bank Notes, and any promissory notes issued to the Swing Lender, individually or
collectively, as appropriate.

     “Notice of Borrowing” means a request by the Borrowers for a Committed
Loan, in the form of Exhibit 2.1(c).

     “Notice of Competitive Bid Borrowing” has the meaning set forth in Section
2.2(f).

     “Notice of Continuation/Conversion” means a request by the Borrowers to
continue an existing Eurodollar Loan to a new Interest Period or to convert a
Eurodollar Loan to a Base Rate Loan or to convert a Base Rate Loan to a
Eurodollar Loan, in the form of Exhibit 2.1(f).

     “Obligations” means, without duplication, all of the obligations,
liabilities and indebtedness of the Credit Parties to the Lenders and the
Administrative Agent, whenever arising, under this Credit Agreement, the Notes
or any of the other Credit Documents to which a Credit Party is a party,
including without limitation the outstanding principal amount of the Loans.

     “Participation Interest” means the Extension of Credit by a Lender by way
of a purchase of a participation in any Loans as provided in Sections 2.1(b) or
3.8, or in any Letters of Credit or LOC Obligations as provided in Section 2.3.

     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.

-16-

--------------------------------------------------------------------------------



     “Permitted Investments” means, subject in all cases to Sections 7.10, 7.15
and 8.5(b), Investments which are (a) cash or Cash Equivalents, (b) accounts
receivable and accrued rents receivable created, acquired or made in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms, (c) Investments by a Borrower or one of its Subsidiaries
in another Borrower or Subsidiary, (d) earnest money and similar deposits in
respect of Properties made in the ordinary course of business, (e) (i) the
Acquisition and (ii) the acquisition of other new Properties; provided that the
Borrowers and their Subsidiaries may not invest in undeveloped land in excess of
5% of Total Asset Value, in the aggregate, except for Eligible Land, (f)
Investments in joint ventures (whether or not Subsidiaries) not to exceed, in
the aggregate at any one time, 15% of Total Asset Value, (g) Investments
existing on the date hereof in certain special purpose entities listed on
Schedule 8.6, (h) Investments in Construction-in-Process in which the aggregate
full-budgeted costs of construction of all Construction-in-Process do not
exceed, in the aggregate at any one time, 20% of Total Asset Value; (i)
repurchases by a Borrower or any Subsidiary of its capital stock or shares of
beneficial interest (including the repurchase of stock or shares of beneficial
interest that is retired, cancelled or terminated) or other ownership interests
(including options, warrants and stock appreciation rights) as long as prior to
and after giving effect thereto, no Default or Event of Default exists; and (j)
Investments not otherwise described in or covered by the other subclauses of
this definition including, without limitation, loans to officers, directors and
employees; provided that (i) such Investments do not exceed, in the aggregate at
any one time, 5% of Total Asset Value and (ii) such Investments, together with
the Investments referred to in subclauses (e)(ii), (f) and (h), do not exceed
(in the aggregate at any one time) 25% of Total Asset Value.

     “Permitted Liens” means (a) Liens securing Obligations, (b) Liens for taxes
not yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmens’, mechanics’, warehousemens’, carriers’, landlords’ and
other nonconsensual statutory Liens which are not yet due and payable or which
are being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof); (d) Liens arising from good faith deposits in
connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money), (e) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (f) easements, rights-of-way, restrictions (including zoning
restrictions), matters of plat, minor defects or irregularities in title and
other similar charges or encumbrances not, in any material respect, impairing
the use of the encumbered property for its intended purposes, (g) judgment Liens
that would not constitute an Event of Default, (h) Liens arising by virtue of
any statutory or common law provision relating to bankers’ liens, rights of
setoff or similar rights as to deposit accounts or other funds maintained with a
creditor depository institution, (i) Liens in connection with Indebtedness
permitted by Section 8.1(c); provided that if such Lien is created with respect
to an Unencumbered Property, the Borrowers shall give the Administrative Agent
written notice of the creation of such Lien in accordance with Section 7.15(b)
(if applicable), and (j) Liens existing on the date hereof and identified on
Schedule 8.2; provided that no such Lien shall extend to any property other than
the property subject thereto on the Closing Date.

     “Person” means any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
(whether or not incorporated), or any Governmental Authority.

     “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” within the meaning of Section 3(5) of ERISA.

     “Pre-Stabilized Acquisition Properties” means the Properties located at (i)
555 Radnor Financial Center, Radnor, Pennsylvania, (ii) 130-170 Radnor Financial
Center, Radnor, Pennsylvania and (iii) 201 Radnor Financial Center, Radnor,
Pennsylvania.

     “Prentiss” means Prentiss Properties Trust, a Maryland real estate
investment trust.

-17-

--------------------------------------------------------------------------------



     “Pricing Level” means, based upon the Unsecured Senior Debt Rating of the
Borrowers, the corresponding category (I, II, III, or IV) within the Applicable
Percentage table.

     “Prime Rate” means the per annum rate of interest announced publicly from
time to time by the Person that is the Administrative Agent at its principal
offices (or such other principal office of such Person as communicated in
writing to the Borrowers and the Lenders) as its Prime Rate. Any change in the
interest rate resulting from a change in the Prime Rate shall become effective
at the opening of business on the day specified in the public announcement of
such change. The Prime Rate is a rate set by the Person that is the
Administrative Agent based upon various factors including such Person’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such announced rate.

     “Private Placement Notes” means the $113,000,000 4.34% Notes issued
pursuant to that certain Note Purchase Agreement dated as of November 14, 2004,
as may be amended, restated or otherwise modified from time to time.

     “Pro Forma Basis” means with respect to (a) the sale of a Property or the
sale of an equity interest in a Credit Party or Eligible Unencumbered Property
Subsidiary, (b) the creation of a Lien on a Property or (c) the acquisition of
or Investment in a Property or other asset that is subject to Section 7.15, that
such sale, creation of Lien, acquisition or Investment shall be deemed to have
occurred as of the first day of the four fiscal quarter period ending as of the
last day of the most recent fiscal quarter for which the Lenders have received
the financial information required by Section 7.1(b).

     “Properties” means all real properties owned or ground-leased by the
Borrowers and their Subsidiaries whether directly or through a joint venture
investment.

     “Property Value” means Annualized Modified Adjusted NOI divided by the
Capitalization Rate; provided that (a) for any Property owned by a Borrower or a
Subsidiary of a Borrower for fewer than twelve (12) months (other than the
Acquisition Properties), the Property Value of such Property shall instead be
its value at cost in accordance with GAAP and (b) from the Closing Date through
June 30, 2007, each of the Acquisition Properties shall be valued at its cost to
such Borrower or Subsidiary in accordance with GAAP.

     “Prudential” means The Prudential Insurance Company of America, a New
Jersey corporation, and its assignees.

     “Recourse Indebtedness” means any Indebtedness other than Non-Recourse
Indebtedness.

     “Refunded Swing Loans” has the meaning in Section 2.1(b)(iii).

     “Refunding Date” has the meaning in Section 2.1(b)(iv).

     “Regulation D, O, T, U, or X” means Regulation D, O, T, U or X,
respectively, of the Board of Governors of the Federal Reserve System (or any
successor body) as from time to time in effect and any successor to all or a
portion thereof.

     “REIT” means a real estate investment trust as defined in Sections 856-860
of the Code.

     “REIT Subsidiary” means a Subsidiary of the Borrowers that is a REIT.

     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.

     “Required Lenders” means, at any time, the Lenders whose aggregate Credit
Exposure (as hereinafter defined) constitutes at least 66 2/3% of the Credit
Exposure of all Lenders at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the Commitment of such Lender and
(b) at any time after the termination of the Commitments, the sum of (i) the
principal balance of the outstanding Loans of such Lender plus (ii) such
Lender’s Participation Interests in the face amount of the outstanding Letters
of Credit and the outstanding principal amount of Swing Loans.

     “Requirement of Law” means, as to any Person, the articles or certificate
of incorporation and by-laws or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material property is subject.

     “Revolving Committed Amount” means $600,000,000, as the same may be
permanently reduced in accordance with Section 2.1(e) or increased from time to
time pursuant to Section 2.7.

-18-

--------------------------------------------------------------------------------



     “Revolving Credit Availability” means sum of the Revolving Committed Amount
less the Revolving Credit Obligations.

     “Revolving Credit Obligations” means, at any particular time, the sum of
(i) the outstanding principal amount of the Committed Loans at such time, plus
(ii) the LOC Obligations at such time, plus (iii) the outstanding principal
amount of the Competitive Bid Loans at such time.

     “Revolving Loan Commitment Percentage” means, for each Lender, the
percentage identified as its Revolving Loan Commitment Percentage on Exhibit
1.1(a), as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 11.3.

     “Revolving Loan Maturity Date” means the earlier of (a) the Initial
Revolving Loan Maturity Date or, if extended by the Borrowers pursuant to
Section 3.5(b), December 22, 2010 and (b) the date of termination of the
Commitments pursuant to the terms of this Credit Agreement.

     “Revolving Loans” has the meaning set forth in Section 2.1(a).

     “Revolving Note” or “Revolving Notes” means the promissory notes of the
Borrowers in favor of each of the Lenders evidencing the Revolving Loans
provided pursuant to Section 2.1, individually or collectively, as appropriate,
as such promissory notes may be amended, modified, supplemented, extended,
renewed or replaced from time to time and in the form of Exhibit 2.1(h).

     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., or any successor or assignee of the business of such division in the
business of rating securities.

     “Secured Debt” means all Funded Debt of the Combined Parties that is
subject to a Lien in favor of the creditor holding such Funded Debt; provided
that any Funded Debt owed to the Lenders hereunder shall be considered to be
Unsecured Debt even if a Lien has been granted in favor of the Lenders.

     “Secured Debt Ratio” means the ratio of (a) Secured Debt to (b) Property
Value plus, to the extent Secured Debt includes Funded Debt on
Construction-in-Process, total construction costs incurred as of such date with
respect to such Construction-in-Process.

     “Significant Subsidiary” means any Eligible Unencumbered Property
Subsidiary, any Subsidiary of the Borrowers which is a Guarantor, and any other
Subsidiary of the Borrowers which contributes at least $25,000,000 to Total
Asset Value.

     “Single Employer Plan” means any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan or a Multiple Employer Plan.

     “Solvent” means, with respect to any Person as of a particular date, that
on such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

     “Spin-Out” means the transfer to Prudential of the Specified Assets (as
defined in the Merger Agreement) as provided in the Master Agreement and the
Acquisition Purchase Agreement.

     “Subsidiary” means, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of stock of such corporation
shall have or might have voting power by reason of the lapse of time or the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (b) any partnership, association, joint
venture, limited liability company, trust or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
or 50% Capital Percentage at any time.

     “Swing Lender” means JPMorgan Chase Bank, N.A. or any successor Swing
Lender or any other Lender designated by the Administrative Agent.

-19-

--------------------------------------------------------------------------------



     “Swing Loan” means a Loan made by the Swing Lender pursuant to Section
2.1(b).

     “Swing Loan Commitment” means the lesser of (a) $50,000,000 or (b) the
Revolving Credit Availability, without giving effect to outstanding Swing Loans.

     “Swing Loan Rate” means, with respect to any Swing Loan, the Adjusted Base
Rate or such other rate per annum as may be determined by agreement between the
Borrowers and the Swing Lender.

     “Swing Loan Refund Amount” means has the meaning set forth in Section
2.1(b)(iii).

     “Term Loan Facility” means the approximately $750,000,000, 364-day Term
Loan Agreement to be entered into by the Borrowers, JPMorgan Chase Bank, N.A.,
as administrative agent, and certain lenders on or about the date of the
Acquisition.

     “Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA); (b) the withdrawal of any
Borrower or any of its Subsidiaries or any ERISA Affiliate from a Multiple
Employer Plan during a plan year in which it was a substantial employer (as such
term is defined in Section 4001(a)(2) of ERISA), or the termination of a
Multiple Employer Plan; (c) the distribution of a notice of intent to terminate
or the actual termination of a Plan pursuant to Section 4041(a)(2) or 4041A of
ERISA; (d) the institution of proceedings to terminate or the actual termination
of a Plan by the PBGC under Section 4042 of ERISA; (e) any event or condition
which might reasonably constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; or (f)
the complete or partial withdrawal of any Borrower or any of its Subsidiaries or
any ERISA Affiliate from a Multiemployer Plan.

     “Total Asset Value” has the meaning assigned to such term in the definition
of Leverage Ratio.

     “Unencumbered Cash Flow Ratio” means the ratio of (a) Annualized Modified
Adjusted NOI with respect to Unencumbered Properties to (b) Interest Expense on
Unsecured Debt for the twelve (12) month period ending on the date of
determination.

     “Unencumbered Construction-in-Process” means all Construction-in-Process
that is (i) wholly-owned by a Credit Party or an Eligible Subsidiary that is a
Wholly-Owned Subsidiary of the Borrowers, (ii) not subject to a Lien or negative
pledge other than (a) nonconsensual Permitted Liens and (b) Liens in favor of
the Lenders to secure the Obligations, and (iii) not subject to a significant
environmental release, Environmental Claim or other violation of Environmental
Laws.

     “Unencumbered Construction-in-Process and Eligible Land Value” means the
sum of Unencumbered Construction-in-Process and Unencumbered Eligible Land, in
each case valued at the lower of cost or market.

     “Unencumbered Eligible Land” means all Eligible Land that is (i)
wholly-owned by a Credit Party or an Eligible Subsidiary that is a Wholly-Owned
Subsidiary of the Borrowers, (ii) not subject to a Lien or negative pledge other
than (a) nonconsensual Permitted Liens and (b) Liens in favor of the Lenders to
secure the Obligations, and (iii) not subject to a significant environmental
release, Environmental Claim or other violation of Environmental Laws.

     “Unencumbered Properties” means all Properties that are (i) wholly-owned or
leased under an Eligible Ground Lease by a Credit Party or an Eligible
Subsidiary that is a Wholly-Owned Subsidiary of the Borrowers, (ii) not subject
to a Lien or negative pledge other than (a) nonconsensual Permitted Liens and
(b) Liens in favor of the Lenders to secure the Obligations, (iii) improved with
a building that has received a certificate of occupancy, and (iv) not subject to
a significant environmental release, Environmental Claim or other violation of
Environmental Laws.

     “Unencumbered Property Value” means the sum of (i) Property Value with
respect to all Unencumbered Properties, plus (ii) the aggregate amount of
unrestricted cash and Cash Equivalents in excess of $25,000,000; provided that
Unencumbered Property Value with respect to any Pre-Stabilized Acquisition
Property (so long as such Property constitutes an Unencumbered Property) shall
be calculated by using the higher of (x) 50% of the value at cost to the
Combined Parties of such Pre-Stabilized Acquisition Property or (y) the Property
Value of such Pre-Stabilized Acquisition Property.

     “Unencumbered Value” means the sum of Unencumbered Property Value plus
Unencumbered Construction-in-Process and Eligible Land Value; provided that (i)
no property shall account for more than 15% of Unencumbered Value and (ii)
Unencumbered Construction-in-Process and Eligible Land Value shall not account
for more than 15% of Unencumbered Value.

-20-

--------------------------------------------------------------------------------



     “Unsecured Debt” means the sum of all Funded Debt of the Combined Parties
that was incurred, and continues to be outstanding, without granting a Lien to
the creditor holding such Funded Debt; provided that all Funded Debt of the
Combined Parties owing to the Lenders under this Credit Agreement shall be
considered to be Unsecured Debt even if a Lien has been granted in favor of the
Lenders.

     “Unsecured Senior Debt Rating” means either (a) if BRT or BOP has issued
unsecured, senior, long term, non-credit enhanced debt, the debt rating provided
by S&P, Moody’s or Fitch with respect to such unsecured, senior, long term,
non-credit enhanced debt, or (b) if BRT or BOP has not issued unsecured, senior,
long term, non-credit enhanced debt, the issuer rating for BRT or BOP provided
by Moody’s or Fitch or the corporate credit rating for BRT or BOP provided by
S&P.

     “Wholly-Owned Subsidiary of the Borrowers” means a Subsidiary of a Borrower
in which the Borrowers directly or indirectly own 100% of the equity interests
(excluding those equity interests that are owned by other Persons in order to
permit such Subsidiary to qualify as a REIT, so long as the Borrowers directly
or indirectly own at least 99% of the equity interests in such Subsidiary and
control decisions regarding the sale and financing of all Properties owned by
such Subsidiary).

     1.2  Computation of Time Periods and Other Definition Provisions.

     For purposes of computation of periods of time hereunder, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.
References in this Credit Agreement to “during the term of this Credit
Agreement” shall mean the period from the Effective Date to the earlier of the
Revolving Loan Maturity Date or the acceleration of the Loans pursuant to
Section 9.2.

     1.3  Accounting Terms.

     Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis, and excluding the effects of consolidation of investments in non-wholly
owned subsidiaries under Interpretation No. 46 of the Financial Accounting
Standards Board. All financial statements delivered to the Lenders hereunder
shall be accompanied by a statement from the Borrowers that GAAP has not changed
since the most recent financial statements delivered by the Borrowers to the
Lenders or, if GAAP has changed, describing such changes in detail and
explaining how such changes affect the financial statements. All calculations
made for the purposes of determining compliance with this Credit Agreement shall
(except as otherwise expressly provided herein) be made by application of GAAP
applied on a basis consistent with the most recent annual or quarterly financial
statements delivered pursuant to Section 7.1 (or, prior to the delivery of the
first financial statements pursuant to Section 7.1, consistent with the
financial statements described in Section 5.1(k)); provided, however, if (a) the
Borrowers shall object to determining such compliance on such basis at the time
of delivery of such financial statements due to any change in GAAP or the rules
promulgated with respect thereto or (b) the Administrative Agent or the Required
Lenders shall so object in writing within 60 days after delivery of such
financial statements (or after the Lenders have been informed of the change in
GAAP affecting such financial statements, if later), then such calculations
shall be made on a basis consistent with the most recent financial statements
delivered by the Borrowers to the Lenders as to which no such objection shall
have been made.

-21-

--------------------------------------------------------------------------------



     1.4  Joint Venture Investments.

     For purposes of calculating the financial covenants in Section 7.2
(including the definitions used therein) and the definition of Permitted
Investments, (a) NOI, Adjusted NOI, Annualized Modified Adjusted NOI, Property
Value and Interest Expense shall be calculated, to the extent applicable, to
include the pro-rata share (as determined by their respective percentage
interests in the profits and losses of such joint venture) of results
attributable to the Borrowers and their Subsidiaries from joint ventures and (b)
Indebtedness and Funded Debt shall be calculated as follows: (i) if the
Indebtedness of a joint venture is recourse to such Borrower (or Subsidiary),
then the amount of such Indebtedness or Funded Debt that is recourse to such
Borrower (or Subsidiary), without duplication, and (ii) if the Indebtedness of
such joint venture is not recourse to such Borrower (or Subsidiary), then such
Borrower’s (or Subsidiary’s) pro-rata share of such Indebtedness or Funded Debt
as determined by its percentage interest in the profits and losses of such joint
venture. For purposes of this Section 1.4, Indebtedness of a joint venture that
is recourse to a Borrower or one of its Subsidiaries solely as a result of such
Borrower (or Subsidiary) being a partner or member in such joint venture shall
be treated as not recourse to such Borrower (or Subsidiary) as long as the only
assets owned by such Borrower (or Subsidiary) are its equity interest in such
joint venture and any contributed capital held to fund such equity interest.

SECTION 2.

CREDIT FACILITY

     2.1  Revolving Loans.

            (a) Revolving Loan Commitment. Subject to the terms and conditions
set forth herein and pursuant to this Section 2.1, each Lender severally agrees
to make revolving loans (each a “Revolving Loan” and collectively the “Revolving
Loans”) to the Borrowers, in Dollars, at any time and from time to time, during
the period from and including the Effective Date to but not including the
Revolving Loan Maturity Date or such earlier date as the Revolving Committed
Amount has been terminated as provided herein; provided, however, that (i) the
sum of the aggregate principal amount of Loans outstanding plus the aggregate
amount of LOC Obligations outstanding shall not exceed the Revolving Committed
Amount, (ii) with respect to each individual Lender, such Lender’s pro rata
share of outstanding Committed Loans plus such Lender’s pro rata share of
outstanding LOC Obligations shall not exceed such Lender’s Commitment and (iii)
the aggregate principal amount of such Revolving Loan shall not exceed the
Revolving Credit Availability at such time. Subject to the terms of this Credit
Agreement (including Section 3.3), the Borrowers may borrow, repay and reborrow
Revolving Loans. The Administrative Agent shall keep a record of the purpose for
which each of the Loans was advanced (and of repayments applied thereto), which
record shall be conclusive absent prima facie error.

                (b) Swing Loans.

                    (i) Basic Terms. During the term of this Credit Agreement,
the Swing Lender agrees, on the terms and conditions set forth in this Credit
Agreement, to make loans to the Borrowers in Dollars pursuant to this Section
2.1(b)(i) from time to time in amounts such that after giving effect to each
such loan (A) the aggregate principal amount of Swing Loans does not at any time
exceed the Swing Loan Commitment and (B) the sum of the aggregate principal
amount of Loans outstanding plus the aggregate amount of LOC Obligations
outstanding does not exceed the Revolving Committed Amount. Each borrowing under
this Section 2.1(b)(i) shall be in an aggregate principal amount of at least
$1,000,000 and in integral multiples of $500,000 in excess of such amount.
Within the foregoing limits, the Borrowers may borrow under this Section
2.1(b)(i), repay or, to the extent permitted by Section 3.3, prepay Swing Loans
and reborrow at any time during the term of this Credit Agreement under this
Section 2.1(b)(i). Notwithstanding anything to the contrary contained herein,
the Swing Lender shall not make a Swing Loan without the consent of the Required
Lenders after the occurrence and during the continuance of a Default or without
the consent of all of the Lenders after the occurrence and during the
continuance of an Event of Default.

                    (ii) Repayment and Interest. Each Swing Loan is due and
payable on the earliest to occur of (A) seven (7) Business Days after the date
of the making of such Swing Loan, (B) the date of the next borrowing under the
Commitments that is not a Swing Loan, and (C) the Revolving Loan Maturity Date.
Except as otherwise provided in Section 3.1(b), Swing Loans shall bear interest
at the Swing Loan Rate.

-22-

--------------------------------------------------------------------------------



              (iii) Conversion of Swing Loans. The Swing Lender (A) may, at any
time in its sole discretion with respect to any outstanding Swing Loans and (B)
shall, on any of the dates set forth in clauses (A) – (C) of Section 2.1(b)(ii),
on behalf of the Borrowers (which hereby irrevocably direct the Swing Lender to
act on their behalf), request each Lender to make, and each Lender hereby agrees
to make, a Revolving Loan that is a Base Rate Loan in an amount (with respect to
each Lender, its “Swing Loan Refund Amount”) equal to such Lender’s Revolving
Loan Commitment Percentage of the aggregate principal amount of the Swing Loans
(the “Refunded Swing Loans”) outstanding on the date of such notice, to repay
the Swing Lender. Unless any of the events described in Section 9.1(e) with
respect to either Borrower shall have occurred and be continuing or Revolving
Loans cannot otherwise be made on such date (in which case the terms of Section
2.1(b)(iv) shall govern), each Lender shall make such Base Rate Loan available
to the Administrative Agent at its principal office in New York City, New York,
or such other address as the Administrative Agent may designate in writing, in
immediately available funds, not later than 12:00 noon (New York time), on the
Business Day immediately following the date of such request. The Administrative
Agent shall pay the proceeds of such Base Rate Loans to the Swing Lender, which
shall immediately apply such proceeds to repay Refunded Swing Loans. Effective
on the day such Base Rate Loans are made, the portion of the Swing Loans so paid
shall no longer be outstanding as Swing Loans, shall no longer be due as Swing
Loans under the Note held by the Swing Lender, and shall be due as Base Rate
Loans under the respective Notes issued to the Lenders (including the Swing
Lender) in accordance with their respective Revolving Loan Commitment
Percentages. The Borrowers authorize the Swing Lender to charge the Borrowers’
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swing Loans to
the extent amounts received from the Lenders are not sufficient to repay in full
such Refunded Swing Loans.

                    (iv) Purchase of Participations in Swing Loans. If, prior to
the time Revolving Loans would have otherwise been made pursuant to
Section 2.1(b)(iii), any of the events described in Section 9.1(e) with respect
to either Borrower shall have occurred and be continuing or Revolving Loans
cannot otherwise be made on such date, each Lender shall, on the date any such
Revolving Loans were to be made pursuant to the request referred to in Section
2.1(b)(iii) (the “Refunding Date”), purchase an undivided Participation Interest
in the Swing Loans in an amount equal to such Lender’s Swing Loan Refund Amount.
On the Refunding Date, each Lender shall transfer to the Swing Lender, in
immediately available funds, such Lender’s Swing Loan Refund Amount, and upon
receipt thereof the Swing Lender shall deliver to such Lender a Swing Loan
participation certificate dated the date of the Swing Lender’s receipt of such
funds and in the Swing Loan Refund Amount of such Lender.

                    (v) Payments on Participated Swing Loans. Whenever, at any
time after the Swing Lender has received from any Lender such Lender’s Swing
Loan Refund Amount pursuant to Section 2.1(b)(iv), the Swing Lender receives any
payment on account of the Swing Loans in which the Lenders have purchased
Participation Interests pursuant to Section 2.1(b)(iv), the Swing Lender will
promptly distribute to each such Lender its ratable share (determined on the
basis of the Swing Loan Refund Amounts of all of the Lenders) of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Participation Interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Lender is required to be returned, such Lender will return to the Swing
Lender any portion thereof previously distributed to it by the Swing Lender.

                    (vi) Obligations to Refund or Purchase Participations in
Swing Loans Absolute. Each Lender’s obligation to transfer the amount of a
Revolving Loan to the Swing Lender as provided in Section 2.1(b)(iii) or to
purchase a Participation Interest pursuant to Section 2.1(b)(iv) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender, the Borrowers or any other Person may have
against the Swing Lender or any other Person, other than the Swing Lender’s
gross negligence or willful misconduct in connection with making any such Swing
Loan, (B) the occurrence or continuance of a Default or an Event of Default or
the termination or reduction of the Revolving Committed Amount, subject to the
consent requirements of Section 2.1(b)(i), (C) any adverse change in the
condition (financial or otherwise) of either of the Borrowers or any other
Person, (D) any breach of this Credit Agreement by either of the Borrowers, any
other Lender or any other Person, or (E) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

-23-

--------------------------------------------------------------------------------



            (c) Method of Borrowing for Committed Loans. By no later than 11:00
a.m. (10:00 a.m. for Swing Loans) (i) one Business Day prior to the date of the
requested borrowing of Revolving Loans that will be Base Rate Loans, (ii) three
Business Days prior to the date of the requested borrowing of Revolving Loans
that will be Eurodollar Loans or (iii) on the day of the requested borrowing of
any Swing Loans, the Borrowers shall submit an irrevocable written Notice of
Borrowing in the form of Exhibit 2.1(c) to the Administrative Agent setting
forth (A) the amount requested, (B) whether such Committed Loans shall be Swing
Loans, Revolving Loans that will be Base Rate Loans or Revolving Loans that will
be Eurodollar Loans, (C) with respect to Revolving Loans that will be Eurodollar
Loans, the Interest Period applicable thereto, (D) the purpose of the proceeds
of the requested Committed Loans, (E) a certification that the Borrowers have
complied in all respects with Section 5.2 and (F) the date of borrowing.

                (d) Funding of Committed Loans. Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly inform the Lenders (or in the
case of a request for a Swing Loan, the Swing Lender) as to the terms thereof.
Each Lender shall make its Revolving Loan Commitment Percentage of the requested
Committed Loans (or in the case of a Swing Lender, the full amount of Swing
Loan) available to the Administrative Agent by 1:00 p.m. on the date specified
in the Notice of Borrowing by deposit, in Dollars, of immediately available
funds to the Administrative Agent at its principal office in New York City, New
York or at such other address as the Administrative Agent may designate in
writing. The amount of the requested Committed Loans will then be made available
to the Borrowers by the Administrative Agent by crediting the account of the
Borrowers on the books of such office of the Administrative Agent, to the extent
the amount of such Committed Loans are made available to the Administrative
Agent.                 No Lender shall be responsible for the failure or delay
by any other Lender in its obligation to make Committed Loans hereunder;
provided, however, that the failure of any Lender to fulfill its obligations
hereunder shall not relieve any other Lender of its obligations hereunder.
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of any Committed Loan that such Lender does not intend to make
available to the Administrative Agent its portion of the Committed Loans to be
made on such date, the Administrative Agent may assume that such Lender has made
such amount available to the Administrative Agent on the date of such Committed
Loans, and the Administrative Agent in reliance upon such assumption, may (in
its sole discretion but without any obligation to do so) make available to the
Borrowers a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Borrowers,
and the Borrowers shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrowers, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrowers to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the Borrowers at the applicable rate for such
Committed Loan pursuant to the Notice of Borrowing and (ii) from such Lender at
the Federal Funds Rate.

                (e) Reduction or Termination of Revolving Committed Amount. Upon
at least three Business Days’ notice to the Administrative Agent, the Borrowers
shall have the right to permanently terminate or reduce the aggregate unused
amount of the Revolving Committed Amount or the Swing Loan Commitment at any
time or from time to time; provided that (i) each partial reduction shall be in
an aggregate amount at least equal to $5,000,000 and in integral multiples of
$1,000,000 above such amount and (ii) no reduction shall be made which would
reduce the Revolving Committed Amount to an amount less than the lesser of (A)
the aggregate amount of outstanding Loans plus the aggregate amount of
outstanding LOC Obligations or (B) $200,000,000. Any reduction in (or
termination of) the Revolving Committed Amount shall be permanent and may not be
reinstated. The Administrative Agent shall immediately notify the Lenders of any
reduction in the Revolving Committed Amount and each Lender’s Commitment shall
be reduced pro rata in accordance with each Lender’s Revolving Loan Commitment
Percentage.

-24-

--------------------------------------------------------------------------------



            (f) Continuations and Conversions. The Borrowers shall have the
option with respect to any Revolving Loan, on any Business Day, to continue
existing Eurodollar Loans for a subsequent Interest Period, to convert Base Rate
Loans into Eurodollar Loans, or to convert Eurodollar Loans into Base Rate
Loans; provided, however, that (i) each such continuation or conversion must be
requested by the Borrowers pursuant to a written Notice of
Continuation/Conversion, in the form of Exhibit 2.1(f), in compliance with the
terms set forth below, (ii) except as provided in Section 3.11, Eurodollar Loans
may only be continued or converted on the last day of the Interest Period
applicable thereto, (iii) Eurodollar Loans may not be continued nor may Base
Rate Loans be converted into Eurodollar Loans during the existence and
continuation of a Default or Event of Default and (iv) any request to continue a
Eurodollar Loan that fails to comply with the terms hereof or any failure to
request a continuation of a Eurodollar Loan at the end of an Interest Period
shall result in a conversion of such Eurodollar Loan to a Base Rate Loan on the
last day of the applicable Interest Period. Each continuation or conversion must
be requested by the Borrowers no later than 11:00 a.m. (A) one Business Day
prior to the date for a requested conversion of a Eurodollar Loan to a Base Rate
Loan or (B) three Business Days prior to the date for a requested continuation
of a Eurodollar Loan or conversion of a Base Rate Loan to a Eurodollar Loan, in
each case pursuant to a written Notice of Continuation/Conversion submitted to
the Administrative Agent (which shall promptly notify each of the Lenders) which
shall set forth (x) whether the Borrowers wish to continue or convert such Loans
and (y) if the request is to continue a Eurodollar Loan or convert a Loan to a
Eurodollar Loan, the Interest Period applicable thereto.

                (g) Minimum Amounts/Restrictions on Loans. Each request for a
borrowing, conversion or continuation of a Revolving Loan shall be subject to
the requirements that (i) each Eurodollar Loan shall be in a minimum amount of
$1,000,000 and in integral multiples of $100,000 in excess thereof, (ii) each
Base Rate Loan shall be in a minimum amount of $500,000 or the remaining amount
available under the Revolving Committed Amount and (iii) no more than eight
Eurodollar Loans shall be outstanding at any one time. For the purposes of this
Section 2.1(g), all Eurodollar Loans with the same Interest Periods beginning on
the same date shall be considered as one Eurodollar Loan, but Eurodollar Loans
with different Interest Periods, even if they begin or end on the same date,
shall be considered as separate Eurodollar Loans.

                (h) Notes. The Revolving Loans made by each Lender shall be
evidenced by a duly executed promissory note of the Borrowers to each Lender in
substantially the form of Exhibit 2.1(h). Each Lender may, by notice to the
Borrowers and the Administrative Agent, request that its Competitive Bid Loans
and Swing Loans be evidenced by a separate Note in an amount equal to the
aggregate unpaid principal amount of such Loans. Each such Note shall be in
substantially the form of Exhibit 2.1(h) with appropriate modifications.

2.2  Competitive Bid Option.

            (a) The Competitive Bid Option. For so long as either of the
Borrowers shall maintain at least two (2) Investment Grade Ratings, the
Borrowers may, as set forth in this Section 2.2, request that the Administrative
Agent solicit the Lenders to make offers to make Competitive Bid Loans to the
Borrowers (a “Competitive Bid Quote Request”), such Competitive Bid Loan not to
exceed, at such time (i) together with all Competitive Bid Loans then
outstanding, fifty percent (50%) of the Revolving Committed Amount, or (ii) the
then Revolving Credit Availability. Subject to the provisions of this Credit
Agreement, the Borrowers may repay any outstanding Competitive Bid Loan on any
day which is a Business Day and any amounts so repaid may be reborrowed, up to
the amount available under this Section 2.2(a) at the time of such borrowing,
until the Business Day next preceding the Revolving Loan Maturity Date. The
Lenders may, but shall have no obligation to, make such offers and the Borrowers
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section 2.2. The Competitive Bid Loans outstanding under the
Existing Credit Agreement on the date hereof and listed on Schedule 2.2 shall
become and be deemed to be Competitive Bid Loans outstanding under this Credit
Agreement.

-25-

--------------------------------------------------------------------------------



            (b) Competitive Bid Quote Request. When the Borrowers wish to
request offers to make Competitive Bid Loans under this Section 2.2, the
Borrowers shall transmit to the Administrative Agent by telex or facsimile
transmission a Competitive Bid Quote Request substantially in the form of
Exhibit 2.2(b) hereto so as to be received not later than 10:30 A.M. (New York
City time) on the fourth (4th) Business Day prior to the date of borrowing
proposed therein (or such other time or date as the Borrowers and the
Administrative Agent shall have mutually agreed and shall have notified to the
Lenders not later than the date of the Competitive Bid Quote Request for the
first LIBOR Auction for which such change is to be effective) specifying:

                    (i)   the proposed date of the Loan, which shall be a
Business Day;

                    (ii)  the aggregate amount of such Loan, which shall be
$5,000,000 or a larger multiple of $1,000,000 (which shall not exceed the
Revolving Credit Availability);

                    (iii) the duration of the Interest Period applicable
thereto; and

                    (iv) the amount of all Competitive Bid Loans then
outstanding (which, together with the requested Competitive Bid Loans shall not
exceed, in the aggregate, fifty percent (50%) of the Revolving Committed
Amount).

     

               The Borrowers may request offers to make Competitive Bid Loans
for one, two or three Interest Periods in a single Competitive Bid Quote
Request. Borrowers may not make more than two (2) Competitive Bid Quote Requests
in any thirty (30) day period.

                (c) Invitation for Competitive Bid Quotes. Promptly upon receipt
of a Competitive Bid Quote Request, the Administrative Agent shall send to the
Lenders by telex or facsimile transmission an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit 2.2(c) hereto, which shall
constitute an invitation by the Borrowers to each Lender to submit Competitive
Bid Quotes offering to make the Competitive Bid Loans to which such Competitive
Bid Quote Request relates in accordance with this Section.

                  (d) Submission and Contents of Competitive Bid Quotes. (i)
Each Lender may submit a Competitive Bid Quote containing an offer or offers to
make Competitive Bid Loans in response to any Invitation for Competitive Bid
Quotes. Each Competitive Bid Quote must comply with the requirements of this
subsection (d) and must be submitted to the Administrative Agent by telex or
facsimile transmission not later than 10:00 A.M. (New York City time) on the
third (3rd) Business Day prior to the proposed date of borrowing (or such other
time or date as the Borrowers and the Administrative Agent shall have mutually
agreed and shall have notified the Lenders not later than the date of the
Competitive Bid Quote Request for the first LIBOR Auction for which such change
is to be effective); provided that Competitive Bid Quotes submitted by the
Person serving as the Administrative Agent (or any affiliate of the Person
serving as the Administrative Agent) in the capacity of a Lender may be
submitted, and may only be submitted, if the Person serving as the
Administrative Agent or such affiliate notifies the Borrowers of the terms of
the offer or offers contained therein not later than one-quarter (1/4) hour
prior to the deadline for the other Lenders. Any Competitive Bid Quote so made
shall be irrevocable, except with the written consent of the Administrative
Agent given on the instruction of the Borrowers. Competitive Bid Loans to be
funded pursuant to a Competitive Bid Quote may, as provided in Section 11.3(e),
be funded by a Lender’s Designated Bank. A Lender making a Competitive Bid Quote
may, but shall not be required to, specify in its Competitive Bid Quote whether
the related Competitive Bid Loans are intended to be funded by such Lender’s
Designated Bank, as provided in Section 11.3(e).

                      (i) Each Competitive Bid Quote shall be in substantially
the form of Exhibit 2.2(d)(ii) hereto and shall in any case specify:

                        (A) the proposed date of borrowing;

                        (B) the principal amount of the Competitive Bid Loan for
which each such offer is being made, which principal amount (w) may be greater
than or less than the Commitment of the quoting Lender, (x) must be $5,000,000
or a larger multiple of $1,000,000 (or, if the Revolving Credit Availability
then is less than $5,000,000, such lesser amount), (y) may not exceed the
principal amount of Competitive Bid Loans for which offers were requested and
(z) may be subject to an aggregate limitation as to the principal amount of
Competitive Bid Loans for which offers being made by such quoting Lender may be
accepted;

                        (C) the margin above or below the applicable Eurodollar
Rate (the “Competitive Bid Margin”) offered for each such Competitive Bid Loan,
expressed as a percentage (specified to the nearest 1/10,000th of 1%) to be
added to or subtracted from such base rate offered for each Competitive Bid
Loan; and

-26-

--------------------------------------------------------------------------------



Back to Contents

                (D) the identity of the quoting Lender.

                    (ii) Any Competitive Bid Quote shall be disregarded if it:

                        (A) is not substantially in conformity with Exhibit
2.2(d)(ii) hereto or does not specify all of the information required by
subsection (d)(ii) above;

                        (B) except as provided in subsection (d)(ii)(B)(z)
above, proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

                        (C) arrives after the time set forth in subsection
(d)(i) above.

                (e) Notice to Borrowers. The Administrative Agent shall promptly
notify the Borrowers of the terms (x) of any Competitive Bid Quote submitted by
a Lender that is in accordance with subsection (d) of this Section and (y) of
any Competitive Bid Quote that amends, modifies or is otherwise inconsistent
with a previous Competitive Bid Quote submitted by such Lender with respect to
the same Competitive Bid Quote Request. Any such subsequent Competitive Bid
Quote shall be disregarded by the Administrative Agent unless such subsequent
Competitive Bid Quote is submitted solely to correct a manifest error in such
former Competitive Bid Quote. The Administrative Agent’s notice to the Borrowers
shall specify (A) the aggregate principal amount of Competitive Bid Loans for
which offers have been received for each Interest Period specified in the
related Competitive Bid Quote Request, (B) the principal amounts and Competitive
Bid Margins so offered and (C) if applicable, limitations on the aggregate
principal amount of Competitive Bid Loans for which offers in any single
Competitive Bid Quote may be accepted.

                (f) Acceptance and Notice by Borrowers. Not later than 11:00
A.M. (New York City time) on the third (3rd) Business Day prior to the proposed
date of borrowing (or such other time or date as the Borrowers and the
Administrative Agent shall have mutually agreed and shall have notified the
Lenders not later than the date of the Competitive Bid Quote Request for the
first LIBOR Auction for which such change is to be effective), the Borrowers
shall telephonically notify the Administrative Agent of their acceptance or
non-acceptance of the offers so notified to them pursuant to subsection (e) of
this Section 2.2, and the Borrowers shall confirm such telephonic notification
in writing not later than the third (3rd) Business Day prior to the proposed
date of borrowing. In the case of acceptance, such notice (a “Notice of
Competitive Bid Borrowing”), whether telephonic or in writing, shall specify the
aggregate principal amount of offers for each Interest Period that are accepted
and shall be accompanied by an officer’s certificate of the Borrowers with
respect to compliance with (including calculation of) Section 7.2. Any
Competitive Bid Loan accepted by the Borrowers and made by the Lenders shall
utilize the Revolving Committed Amount (but not the Commitments of the Lenders
making such Competitive Bid Loan), and the Revolving Credit Availability shall
be reduced by the amount of any Competitive Bid Loans. The Borrowers may accept
any Competitive Bid Quote in whole or in part; provided that:

                    (i)   the aggregate principal amount of each Competitive Bid
Loan borrowing may not exceed the applicable amount set forth in the related
Competitive Bid Quote Request;

                    (ii)  the principal amount of each Competitive Bid Loan
borrowing must be $5,000,000 or a larger multiple of $1,000,000 (or, if the
Revolving Credit Availability then is less than $5,000,000, such lesser amount);

                    (iii) acceptance of offers may only be made on the basis of
ascending Competitive Bid Margins; and

                    (iv) the Borrowers may not accept any offer that is
described in subsection (d)(iii) of this Section or that otherwise fails to
comply with the requirements of this Credit Agreement.

                (g) Allocation by Administrative Agent. If offers are made by
two or more Lenders with the same Competitive Bid Margins for a greater
aggregate principal amount than the amount in respect of which such offers are
permitted to be accepted for the related Interest Period, the principal amount
of Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Lenders as nearly as possible
(in multiples of $1,000,000, as the Administrative Agent may deem appropriate)
in proportion to the aggregate principal amounts of such offers; provided, that
the principal amount of such Competitive Bid Loans shall be allocated among such
Lenders, in ascending order from those subject to the lowest Competitive Bid
Margin to those subject to the highest Competitive Bid Margin, as applicable to
provide to the Borrowers the lowest effective cost based on offers accepted.
Determinations by the Administrative Agent of the amounts of Competitive Bid
Loans shall be conclusive in the absence of manifest error. The Administrative
Agent shall notify the Borrowers of all offers.

-27-

--------------------------------------------------------------------------------



            (h) Notification by Administrative Agent. Upon receipt of the
Borrowers’ Notice of Competitive Bid Borrowing in accordance with Section 2.2(f)
hereof, the Administrative Agent shall, on the date such Notice of Competitive
Bid Borrowing is received by the Administrative Agent, notify each Lender of the
principal amount of the Competitive Bid Loan borrowing accepted by the Borrowers
and of such Lender’s share (if any) of such Competitive Bid Loan borrowing and
such Notice of Competitive Bid Borrowing shall not thereafter be revocable by
the Borrowers. A Lender who is notified that it has been selected to make a
Competitive Bid Loan may designate its Designated Bank (if any) to fund such
Competitive Bid Loan on its behalf, as described in Section 11.3(e). Any
Designated Bank which funds a Competitive Bid Loan shall on and after the time
of such funding become the obligee under such Competitive Bid Loan and be
entitled to receive payment thereof when due. No Lender shall be relieved of its
obligation to fund a Competitive Bid Loan, and no Designated Bank shall assume
such obligation, prior to the time the applicable Competitive Bid Loan is
funded.

                  (i) Each Competitive Bid Loan shall mature, and the principal
amount thereof shall be due and payable, together with the accrued interest
thereon, on the last day of the Interest Period applicable to such borrowing.

2.3 Letter of Credit Subfacility.

            (a) Issuance. Subject to the terms and conditions hereof and of the
LOC Documents, if any, and any other terms and conditions which the Issuing
Lender may reasonably require (so long as such terms and conditions do not
impose any financial obligation on or require any Lien (not otherwise
contemplated by this Credit Agreement) to be given by any Credit Party or
conflict with any obligation of, or detract from any action which may be taken
by, any Borrower or its Subsidiaries under this Credit Agreement), the Issuing
Lender agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.3, from time to time upon request to issue (from the Effective
Date to the Revolving Loan Maturity Date and in a form reasonably acceptable to
the Issuing Lender), in Dollars, and the LOC Participants shall participate in,
Letters of Credit for the account of the Borrowers or any of their Subsidiaries;
provided, however, that (i) the aggregate amount of LOC Obligations shall not at
any time exceed the LOC Committed Amount, (ii) the sum of the aggregate amount
of LOC Obligations outstanding plus Loans outstanding shall not exceed the
Revolving Committed Amount and (iii) with respect to each individual LOC
Participant, such LOC Participant’s pro rata share of outstanding Committed
Loans plus its pro rata share of outstanding LOC Obligations shall not exceed
such LOC Participant’s Commitment. The Issuing Lender may require the issuance
and expiry date of each Letter of Credit to be a Business Day. Each Letter of
Credit shall be either (x) a standby letter of credit issued to support the
obligations (including pension or insurance obligations), contingent or
otherwise, of a Borrower or any of its Subsidiaries, or (y) a commercial letter
of credit in respect of the purchase of goods or services by a Borrower or any
of its Subsidiaries in the ordinary course of business. Except as otherwise
expressly agreed upon by all the LOC Participants, no Letter of Credit shall
have an original expiry date more than one year from the date of issuance or
shall have an expiry date that is less than 30 days prior to the Revolving Loan
Maturity Date. Each Letter of Credit shall comply with the related LOC
Documents. Each Letter of Credit shall be deemed to remain outstanding until it
has expired or the original documents evidencing such Letter of Credit have been
returned to the Issuing Lender. The Existing Letters of Credit shall be deemed
to be Letters of Credit issued under this Credit Agreement. On the closing date
of the Acquisition, the letters of credit issued by JPMorgan Chase Bank, N.A.
for the benefit of Prentiss shall become and be deemed to be Letters of Credit
issued under this Credit Agreement.

                (b) Notice and Reports. The request for the issuance of a Letter
of Credit shall be submitted to the Issuing Lender at least three Business Days
prior to the requested date of issuance. The Issuing Lender will, at least
quarterly and more frequently upon request, provide to the Administrative Agent
for dissemination to the Lenders a detailed report specifying the Letters of
Credit which are then issued and outstanding and any activity with respect
thereto which may have occurred since the date of the prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, and the expiry date as well as any payments or expirations which
may have occurred. The Issuing Lender will further provide to the Administrative
Agent, promptly upon request, copies of the Letters of Credit and the other LOC
Documents.

-28-

--------------------------------------------------------------------------------



 

            (c) Participations.

                    (i) Each LOC Participant acknowledges and confirms that it
has a Participation Interest in the liability of the Issuing Lender under each
Existing Letter of Credit in an amount equal to its Revolving Loan Commitment
Percentage of such Existing Letters of Credit. The Borrowers’ reimbursement
obligations in respect of each Existing Letter of Credit, and each LOC
Participant’s obligations in connection therewith, shall be governed by the
terms of this Credit Agreement.

                    (ii) Each LOC Participant, upon issuance of a Letter of
Credit, shall be deemed to have purchased without recourse a risk participation
from the Issuing Lender in such Letter of Credit and each LOC Document related
thereto and the rights and obligations arising thereunder and any collateral
relating thereto, in each case in an amount equal to its Revolving Loan
Commitment Percentage of the obligations under such Letter of Credit, and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Issuing Lender therefor and discharge
when due, its Revolving Loan Commitment Percentage of the obligations arising
under such Letter of Credit. Without limiting the scope and nature of each LOC
Participant’s participation in any Letter of Credit, to the extent that the
Issuing Lender has not been reimbursed as required hereunder or with respect to
any such Letter of Credit, each such LOC Participant shall pay to the Issuing
Lender (without duplication of its obligations under Sections 2.3(d) and 2.3(e)
to make a Revolving Loan to the Borrowers) its Revolving Loan Commitment
Percentage of such unreimbursed drawing in same day funds on the day of
notification by the Issuing Lender of an unreimbursed drawing pursuant to the
provisions of subsection (d) or (e) of this Section 2.3. The obligation of each
LOC Participant to so reimburse the Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event. Any such reimbursement shall not
relieve or otherwise impair the obligation of the Borrowers to reimburse the
Issuing Lender in respect of any Letter of Credit, together with interest as
hereinafter provided.

                (d) Reimbursement. In the event of any drawing under any Letter
of Credit, the Issuing Lender will promptly notify the Borrowers. Unless the
Borrowers shall promptly notify the Issuing Lender of their intent to otherwise
reimburse the Issuing Lender, the Borrowers shall be deemed to have requested a
Revolving Loan at a per annum rate equal to the Base Rate in the amount of such
drawing, the proceeds of which will be used to satisfy the reimbursement
obligations. The Borrowers shall reimburse the Issuing Lender on the day of
drawing under any Letter of Credit either with the proceeds of such Revolving
Loan obtained hereunder or otherwise in same day funds as provided herein or in
the LOC Documents. If the Borrowers shall fail to reimburse the Issuing Lender
as provided hereinabove, the unreimbursed amount of such drawing shall bear
interest at a per annum rate equal to the Base Rate plus two percent (2%). The
Borrowers’ reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of (but without waiver of)
any rights of set-off, counterclaim or defense to payment the applicable account
party or the Borrowers may claim or have against an Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation, any defense based on any
failure of the applicable account party or the Borrowers to receive
consideration or the legality, validity, regularity or unenforceability of such
Letter of Credit. The Issuing Lender will promptly notify the LOC Participants
of the amount of any unreimbursed drawing and each LOC Participant shall
promptly pay to the Issuing Lender, in Dollars and in immediately available
funds, the amount (without duplication of its obligations under Sections 2.3(d)
and 2.3(e) to make a Revolving Loan to the Borrowers) of such LOC Participant’s
Revolving Loan Commitment Percentage of such unreimbursed drawing. Such payment
shall be made on the day such notice is received by such Lender from the Issuing
Lender if such notice is received at or before 2:00 p.m., otherwise such payment
shall be made at or before 12:00 Noon on the Business Day next succeeding the
day such notice is received. If such LOC Participant does not pay such amount to
the Issuing Lender in full upon such request, such LOC Participant shall, on
demand, pay to the Issuing Lender interest on the unpaid amount during the
period from the date such LOC Participant received the notice regarding the
unreimbursed drawing until such LOC Participant pays such amount to the Issuing
Lender in full at a rate per annum equal to, if paid within two Business Days of
the date of drawing, the Federal Funds Rate and thereafter at a rate per annum
equal to the Base Rate. Each LOC Participant’s obligation to make such payment
to the Issuing Lender, and the right of the Issuing Lender to receive the same,
shall be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit

-29-

--------------------------------------------------------------------------------



 

  Agreement or the Commitments hereunder, the existence of a Default or Event of
Default or the acceleration of the obligations hereunder and shall be made
without any offset, abatement, withholding or reduction whatsoever.
Simultaneously with the making of each such payment by a LOC Participant to the
Issuing Lender, such LOC Participant shall, automatically and without any
further action on the part of the Issuing Lender or such LOC Participant,
acquire a participation in an amount equal to such payment (excluding the
portion of such payment constituting interest owing to the Issuing Lender) in
the related unreimbursed drawing portion of such LOC Obligation and in the
interest thereon and in the related LOC Documents, and shall have a ratable
interest in the Issuing Lender’s claim against the Borrowers with respect
thereto.                 (e) Repayment with Revolving Loans. On any day on which
the Borrowers shall have requested, or been deemed to have requested, a
Revolving Loan borrowing to reimburse a drawing under a Letter of Credit (as set
forth in clause (d) above), the Administrative Agent shall give notice to the
applicable Lenders that a Revolving Loan has been requested or deemed requested
in connection with a drawing under a Letter of Credit, in which case a Revolving
Loan comprised solely of Base Rate Loans (each such borrowing, a “Mandatory
Borrowing”) shall be immediately made from all applicable Lenders (without
giving effect to any termination of the Commitments pursuant to Section 9.2) pro
rata based on each Lender’s respective Revolving Loan Commitment Percentage and
the proceeds thereof shall be paid directly to the Issuing Lender for
application to the respective LOC Obligations. Each such Lender hereby
irrevocably agrees to make such Revolving Loans immediately upon any such
request or deemed request on account of each such Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (i) the amount of such Mandatory Borrowing may not
comply with the minimum amount for borrowings of Revolving Loans otherwise
required hereunder, (ii) whether any conditions specified in Section 5.2 are
then satisfied, (iii) whether a Default or Event of Default then exists, (iv)
failure of any such request or deemed request for Revolving Loans to be made by
the time otherwise required hereunder, (v) the date of such Mandatory Borrowing,
or (vi) any reduction in the Revolving Committed Amount or any termination of
the Commitments. In the event that any Mandatory Borrowing cannot for any reason
be made on the date otherwise required above (including, without limitation, as
a result of the commencement of a proceeding under the Bankruptcy Code with
respect to a Borrower), then each Lender hereby agrees that it shall forthwith
fund (as of the date such Mandatory Borrowing would otherwise have occurred, but
adjusted for any payments received from the Borrowers on or after such date and
prior to such purchase) its Participation Interest in the outstanding LOC
Obligations; provided, further, that in the event any Lender shall fail to fund
its Participation Interest on the day such Mandatory Borrowing would otherwise
have occurred, then the amount of such Lender’s unfunded Participation Interest
therein shall bear interest payable to the Issuing Lender upon demand, at a rate
per annum equal to, if paid within two Business Days of such date, the Federal
Funds Rate, and thereafter at a rate per annum equal to the Base Rate.

 

-30-

--------------------------------------------------------------------------------



            (f) Modification and Extension. The issuance of any supplement,
modification, amendment, renewal, or extensions to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder; provided that the fees to be paid pursuant to
Section 3.4(b)(i) shall only be due if the expiration date of such Letter of
Credit is extended.

                (g) Applicability of ISP98 and UCP. Unless otherwise expressly
agreed by the Issuing Lender and the Borrowers when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) (the “ISP98”) shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce (the “ICC”) at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) (the “UCP”) shall apply to each
commercial Letter of Credit.

                (h) Responsibility of Issuing Lender. It is expressly understood
and agreed as between the Lenders that the obligations of an Issuing Lender
hereunder to the LOC Participants are only those expressly set forth in this
Credit Agreement and that an Issuing Lender shall be entitled to assume that the
conditions precedent set forth in Section 5.2 have been satisfied unless it
shall have acquired actual knowledge that any such condition precedent has not
been satisfied; provided, however, that nothing set forth in this Section 2.3
shall be deemed to prejudice the right of any LOC Participant to recover from an
Issuing Lender any amounts made available by such LOC Participant to such
Issuing Lender pursuant to this Section 2.3 in the event that it is determined
by a court of competent jurisdiction that the payment with respect to a Letter
of Credit constituted gross negligence or willful misconduct on the part of such
Issuing Lender.

-31-

--------------------------------------------------------------------------------



 

            (i) Conflict with LOC Documents. In the event of any conflict
between this Credit Agreement and any LOC Document, this Credit Agreement shall
govern.

                  (j) Indemnification of Issuing Lenders and LOC Participants.

                      (i) In addition to its other obligations under this Credit
Agreement, the Borrowers hereby jointly and severally agree to protect,
indemnify, pay and save harmless each Issuing Lender and each LOC Participant
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) that such
Issuing Lender or such LOC Participant may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit or
(B) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions, herein called “Government Acts”).

                      (ii) As between the Borrowers and each Issuing Lender and
the LOC Participants, the Borrowers shall assume all risks of the acts,
omissions or misuse of any Letter of Credit by the beneficiary thereof. The
Issuing Lenders and the LOC Participants shall not be responsible for: (A) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by a Borrower or any of its Subsidiaries in connection with
the application for and issuance of any Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of a Letter of Credit to comply fully with conditions required
in order to draw upon a Letter of Credit; (D) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (E) errors in
interpretation of technical terms; (F) any loss or delay in the transmission or
otherwise of any document required to be delivered to the Issuing Lender in
order to make a drawing under a Letter of Credit or of the proceeds thereof; and
(G) any consequences arising from causes beyond the control of the Issuing
Lender or any LOC Participant, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender’s or any LOC Participant’s rights or powers hereunder.

                      (iii) In furtherance and extension and not in limitation
of the specific provisions hereinabove set forth, any action taken or omitted by
any Agent-Related Person, the Issuing Lender, any LOC Participant or any of the
correspondents, participants or assignees of the Issuing Lender under or in
connection with any Letter of Credit or the related certificates, if taken or
omitted in good faith, shall not put the Issuing Lender or any LOC Participant
under any resulting liability to the Borrowers or their Subsidiaries. It is the
intention of the parties that this Credit Agreement shall be construed and
applied to protect and indemnify the Issuing Lender and each LOC Participant
against any and all risks involved in the issuance of the Letters of Credit, all
of which risks are hereby assumed by the Borrowers, including, without
limitation, whether rightful or wrongful, any present or future Government Acts.
The Issuing Lender and the LOC Participants shall not, in any way, be liable for
any failure by the Issuing Lender or anyone else to pay any drawing under any
Letter of Credit as a result of any Government Acts or any other cause beyond
the control of the Issuing Lender or any LOC Participant.

-32-

--------------------------------------------------------------------------------



              (iv) Nothing in this subsection (j) is intended to limit the
reimbursement obligation of the Borrowers contained in this Section 2.3. The
obligations of the Borrowers under this subsection (j) shall survive the
termination of this Credit Agreement. No act or omission of any current or prior
beneficiary of a Letter of Credit shall in any way affect or impair the rights
of the Issuing Lender to enforce any right, power or benefit under this Credit
Agreement.

                    (v) Notwithstanding anything to the contrary contained in
this subsection (j), the Borrowers shall have no obligation to indemnify the
Issuing Lender in respect of any liability incurred by the Issuing Lender
arising solely out of the gross negligence or willful misconduct of the Issuing
Lender. Nothing in this Credit Agreement shall relieve the Issuing Lender of any
liability to the Borrowers in respect of any action taken by the Issuing Lender
which action constitutes gross negligence or willful misconduct of the Issuing
Lender or a violation of the ISP98, the UCP or Uniform Commercial Code (as
applicable).

                (k) No Obligation to Issue. The Issuing Lender shall be under no
obligation to issue any Letter of Credit if:

                    (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lender from issuing such Letter of Credit, or any Requirement of Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursable loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it; or

                    (ii) the issuance of such Letter of Credit would violate one
or more policies of the Issuing Lender.

2.4 Joint and Several Liability of the Borrowers.

            (a) Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
each of the Borrowers to accept joint and several liability for the obligations
of each of them.

                (b) Each of the Borrowers jointly and severally hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrower with respect to
the payment and performance of all of the Obligations arising under this Credit
Agreement and the other Credit Documents, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of the Borrowers without preferences or distinction among them.

                (c) If and to the extent that either of the Borrowers shall fail
to make any payment with respect to any of the Obligations as and when due or to
perform any of the Obligations in accordance with the terms thereof, then in
each such event, the other Borrower will make such payment with respect to, or
perform, such Obligation. Each Borrower further agrees that it shall have no
right of subrogation, indemnity, reimbursement or contribution against the other
Borrower for amounts so paid under this Credit Agreement until such time as the
Lenders have been paid in full and all Commitments under this Credit Agreement
have been terminated.

                (d) The obligations of each Borrower under the provisions of
this Section 2.4 constitute full recourse obligations of such Borrower,
enforceable against it to the full extent of its properties and assets.

-33-

--------------------------------------------------------------------------------



 

            (e) Except as otherwise expressly provided herein, to the extent
permitted by law, each Borrower hereby waives notice of acceptance of its joint
and several liability and of all extensions of credit to the Borrowers by the
Lenders, notice of occurrence of any Default or Event of Default (except to the
extent notice is expressly required to be given pursuant to the terms of this
Credit Agreement), or of any presentment or demand for any payment under this
Credit Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or the Lenders under or in respect of any of the
obligations hereunder, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Credit
Agreement and the benefit of any laws that exonerate or limit the liability of
co-borrowers or sureties and any defenses provided by those laws. Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by the
Administrative Agent or the Lenders at any time or times in respect of any
default by either Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Credit Agreement, any and all other
indulgences whatsoever by the Administrative Agent or the Lenders in respect of
any of the obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such obligations or the addition, substitution or release, in whole or in part,
of either Borrower. Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or any failure to act on
the part of the Administrative Agent or the Lenders, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder
which might, but for the provisions of this Section 2.4, afford grounds for
terminating, discharging or relieving such Borrower, in whole or in part, from
any of its obligations under this Section 2.4, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remain unsatisfied,
the obligations of such Borrower under this Section 2.4 shall not be discharged
except by performance and then only to the extent of such performance. The
obligations of each Borrower under this Section 2.4 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to either
Borrower or a Lender. The joint and several liability of the Borrowers hereunder
shall continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of either Borrower or any of the Lenders.

                  (f) The provisions of this Section 2.4 are made for the
benefit of the Lenders and their successors and assigns, and may be enforced by
them from time to time against either of the Borrowers as often as occasion
therefor may arise and without requirement on the part of the Lenders first to
marshal any of its claims or to exercise any of its rights against the other
Borrower or to exhaust any remedies available to it against the other Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.4 shall remain in effect until all the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations is rescinded or must
otherwise be restored or returned by the Lenders upon the insolvency, bankruptcy
or reorganization of either of the Borrowers, or otherwise, the provisions of
this Section 2.4 will forthwith be reinstated and in effect as though such
payment had not been made.

                  (g) Notwithstanding any provision to the contrary contained
herein or in any of the other Credit Documents, to the extent the obligations of
either Borrower shall be adjudicated to be invalid or unenforceable for any
reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers) then the
obligations of such Borrower hereunder shall be limited to the maximum amount
that is permissible under applicable law (whether federal or state and
including, without limitation, the Bankruptcy Code).

-34-

--------------------------------------------------------------------------------



     2.5 Appointment of BOP.

     BRT hereby appoints BOP to act as its agent for all purposes under this
Credit Agreement (including, without limitation, with respect to all matters
related to the borrowing and repayment of Loans) and agrees that (i) BOP may
execute such documents on behalf of BRT as BOP deems appropriate in its sole
discretion and BRT shall be obligated by all of the terms of any such document
executed on its behalf, (ii) any notice or communication delivered by the
Administrative Agent or the Lender to BOP shall be deemed delivered to BRT and
(iii) the Administrative Agent or the Lenders may accept, and be permitted to
rely on, any document, instrument or agreement executed by BOP on behalf of BRT.

     2.6 Non-Recourse.

     Notwithstanding anything herein to the contrary, no recourse shall be had
against any past, present or future shareholder, officer, director or trustee of
BRT for any obligation of the Credit Parties under the Credit Documents, or for
any claim based thereon or otherwise in respect thereof; provided, however, that
this Section 2.6 shall not restrict or limit any claim against any such Person
arising out of or occurring with respect to fraud or any intentional
misrepresentation or any act or omission that is willful or wanton or
constitutes gross negligence or willful misconduct.

     2.7 Increase of Revolving Committed Amount.

     Unless a Default or an Event of Default has occurred and is continuing, the
Borrowers, by written notice to the Administrative Agent, may request on up to
four (4) occasions during the term of this Agreement that the Revolving
Committed Amount be increased by an amount not less than $25,000,000 per request
and not more than $200,000,000 in the aggregate (such that the Revolving
Committed Amount after such increase shall never exceed $800,000,000); provided
that for any such request (a) the Borrowers shall not have requested the
extension of the Revolving Loan Maturity Date pursuant to Section 3.5(b), (b)
any Lender which is a party to this Credit Agreement prior to such request for
increase, at its sole discretion, may elect to increase its Commitment, but
shall not have any obligation to so increase its Commitment, and (c) in the
event that a Lender does not elect to increase its Commitment, the Arrangers
shall use commercially reasonable efforts to locate additional lenders (which
qualify as Eligible Assignees) reasonably acceptable to the Administrative Agent
willing to hold commitments for the requested increase. In the event that
Lenders commit to any such increase, (i) the Commitments of the committed
Lenders and the Revolving Committed Amount shall be increased, (ii) the
Revolving Loan Commitment Percentage of each of the Lenders shall be adjusted
according to the reallocated Revolving Loan Commitment Percentages (or, in the
case of a new lender not previously party hereto, added to Exhibit 1.1(a)) and
the Borrowers shall make such borrowings and repayments as shall be necessary to
effect a reallocation of the Revolving Loans, (iii) if requested by any Lender
making an additional or new commitment, new or replacement Notes shall be
issued, and (iv) other changes shall be made by way of supplement, amendment or
restatement of any Credit Document as may be necessary or desirable to reflect
the aggregate amount, if any, by which Lenders have agreed to increase their
respective Commitments or any other lenders (which qualify as Eligible
Assignees) have agreed to make new commitments pursuant to this Section 2.7, in
each case notwithstanding anything in Section 11.6 to the contrary, without the
consent of any Lender other than those Lenders increasing their Commitments. The
fees payable by the Borrowers upon any such increase in the Revolving Committed
Amount shall be agreed upon by the Arrangers and the Borrowers at the time of
such increase.

     Notwithstanding the foregoing, nothing in this Section 2.7 shall constitute
or be deemed to constitute an agreement by any Lender to increase its Commitment
hereunder.

SECTION 3.

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

     3.1 Interest.

       (a) Interest Rate. All Base Rate Loans (excluding Swing Loans) shall
accrue interest at the Adjusted Base Rate. All Swing Loans shall accrue interest
at the Swing Loan Rate. All Eurodollar Loans shall accrue interest at the
Adjusted Eurodollar Rate. All Competitive Bid Loans shall bear interest at a
rate per annum equal to the sum of (i) the Eurodollar Rate determined for the
Interest Period (determined as if the related Competitive Bid Loan were a
Revolving Loan which is a Eurodollar Loan) plus (ii) the Competitive Bid Margin
quoted by the Lender making such Competitive Bid Loan in accordance with Section
2.2.

-35-

--------------------------------------------------------------------------------



       (b) Default Rate of Interest. Upon the occurrence, and during the
continuance, of an Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents (including without limitation fees and
expenses) shall bear interest, payable on demand, at a per annum rate equal to
four percent (4%) plus the rate which would otherwise be applicable (or if no
rate is applicable, then the rate for Base Rate Loans plus four percent (4%) per
annum); provided that unless the Loans have been accelerated, interest,
including the default rate of interest, shall only be due and payable on the
Interest Payment Dates.

           (c) Interest Payments. Interest on Loans shall be due and payable in
arrears on each Interest Payment Date. If an Interest Payment Date falls on a
date which is not a Business Day, such Interest Payment Date shall be deemed to
be the succeeding Business Day, except that in the case of Eurodollar Loans and
Competitive Bid Loans where the succeeding Business Day falls in the succeeding
calendar month, such Interest Payment Date shall be the preceding Business Day.

     3.2 Place and Manner of Payments.

     All payments of principal, interest, fees, expenses and other amounts to be
made by a Borrower under this Credit Agreement shall be made by such Borrower
unconditionally and without deduction for any counterclaim, defense, recoupment
or setoff and received not later than 2:00 p.m. on the date when due, in Dollars
and in immediately available funds, to the Administrative Agent at its offices
in New York City, New York or to the Swing Lender at its applicable address or
Issuing Lender at its applicable address. Payments received after such time
shall be deemed to have been received on the next Business Day. The Borrowers
shall, at the time they make any payment under this Credit Agreement, specify to
the Administrative Agent, Swing Lender or Issuing Lender, as applicable, the
Loans, Letters of Credit, fees or other amounts payable by the Borrowers
hereunder to which such payment is to be applied (and in the event that they
fail to specify, or if such application would be inconsistent with the terms
hereof, the Administrative Agent shall, subject to Section 3.7, distribute such
payment to the Lenders in such manner as the Administrative Agent may deem
appropriate). The Administrative Agent will distribute any such payment to the
Lenders on the day received if such payment is received prior to 2:00 p.m.;
otherwise the Administrative Agent will distribute such payment to the Lenders
on the next succeeding Business Day. Whenever any payment hereunder shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day (subject to accrual of
interest and fees for the period of such extension), except that in the case of
Eurodollar Loans, if the extension would cause the payment to be made in the
next following calendar month, then such payment shall instead be made on the
next preceding Business Day.

     3.3 Prepayments.

       (a) Voluntary Prepayments. The Borrowers shall have the right to prepay
Committed Loans, in whole or in part from time to time without premium or
penalty; provided, however, that (i) Eurodollar Loans may only be prepaid on
three Business Days’ prior written notice to the Administrative Agent and any
prepayment of Eurodollar Loans will be subject to Section 3.14, (ii) (x) in the
case of Eurodollar Loans, each such partial prepayment shall be in the minimum
principal amount of $1,000,000 and integral multiples of $100,000 in excess
thereof, or (y) in the case of Base Rate Loans, each such partial prepayment
shall be in the minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof. Notwithstanding anything contained in this Credit
Agreement to the contrary, Competitive Bid Loans may not be voluntarily prepaid
without the consent of the Lender(s) making such Competitive Bid Loans.

           (b) Mandatory Prepayments.

               (i) If at any time (other than if consented to in writing by the
Lenders) the aggregate amount of Loans outstanding plus LOC Obligations
outstanding exceeds the Revolving Committed Amount, the Borrowers shall
immediately prepay the Loans in the amount of such excess in accordance with
Section 3.3(c); and

               (ii) If at any time after the Closing Date a Change of Control
shall occur (the date on which such Change of Control occurs being the
“Prepayment Date”), the Commitments shall terminate and reduce to zero and the
Borrowers shall immediately prepay the Loans and cause the return of any
outstanding Letters of Credit on the Prepayment Date as if the Prepayment Date
were the Revolving Loan Maturity Date. The Borrowers shall make such prepayment
on the Prepayment Date together with all accrued interest on the amount prepaid
and any unpaid fees and expenses that are due and owing. Amounts prepaid
pursuant to this Section 3.3(b)(ii) may not be reborrowed.

-36-

--------------------------------------------------------------------------------



       (c) Application of Prepayments. All amounts paid pursuant to Section
3.3(a) shall be applied as directed by the Borrowers. All amounts paid pursuant
to Section 3.3(a) the application of which has not been directed by the
Borrowers and all amounts required to be paid pursuant to Section 3.3(b)(i)
shall be applied first to Base Rate Loans, then to Eurodollar Loans in direct
order of Interest Period maturities, and then to Competitive Bid Loans (subject
to the last sentence of Section 3.3(a)). All prepayments hereunder shall be
subject to Section 3.14; provided that prepayments required to be made pursuant
to Section 3.3(b) that repay a Eurodollar Loan within 30 days of the last day of
its Interest Period shall not be subject to Section 3.14.

     3.4 Fees.

       (a) Facility Fees. In consideration of the Revolving Committed Amount
being made available by the Lenders hereunder, the Borrowers agree to pay to the
Administrative Agent, for the pro rata benefit of each Lender (based on each
Lender’s Commitment and the number of days that such Lender was a Lender during
the prior fiscal quarter), a fee (collectively, the “Facility Fees”) equal to:

               (i) for each day that BRT or BOP has at least two Unsecured
Senior Debt Ratings in effect, (A) if the current Applicable Percentage for the
Borrowers corresponds to Pricing Level I, 0.15% per annum on the entire
Revolving Committed Amount, (B) if the current Applicable Percentage for the
Borrowers corresponds to Pricing Level II or III, 0.20% per annum on the entire
Revolving Committed Amount, or (C) if the current Applicable Percentage for the
Borrowers corresponds to Pricing Level IV, 0.25% per annum on the entire
Revolving Committed Amount; and

               (ii) for each day that BRT or BOP does not have at least two
Unsecured Senior Debt Ratings in effect, 0.25% per annum on the entire Revolving
Committed Amount.

     The Facility Fees shall commence to accrue on the Effective Date and shall
be due and payable in arrears on the first day of each fiscal quarter of the
Borrowers (as well as on the Revolving Loan Maturity Date and on any date that
the Revolving Committed Amount is reduced) for the immediately preceding fiscal
quarter (or portion thereof), beginning with the first of such dates to occur
after the Effective Date.

       (b) Letter of Credit Fees.

               (i) Letter of Credit Fees. In consideration of the issuance of
Letters of Credit hereunder, the Borrowers agree to pay to the Administrative
Agent, for the pro rata benefit of the applicable Lenders (based on each
Lender’s Commitment), a per annum fee (the “Letter of Credit Fees”) equal to a
rate per annum equal to the Applicable Percentage on the average daily maximum
amount available to be drawn under each such Letter of Credit from the date of
issuance to the date of expiration. The Letter of Credit Fees will be payable
quarterly in arrears on the first day of each fiscal quarter of the Borrowers
after the issuance of such Letter of Credit (as well as on the Revolving Loan
Maturity Date).

               (ii) Issuing Lender Fees. In addition to the Letter of Credit
Fees payable pursuant to subsection (i) above, the Borrowers shall pay to the
Issuing Lender for its own account, without sharing by the other Lenders, (A) a
fee equal to 0.125% per annum on the average daily maximum amount available to
be drawn under each such Letter of Credit issued by the Issuing Lender from the
date of issuance to the date of expiration, such fee to be paid quarterly in
arrears or the first day of each fiscal quarter of the Borrowers after the
issuance of such Letter of Credit (as well as the Revolving Loan Maturity Date),
and (B) the customary charges from time to time of the Issuing Lender for its
services in connection with the issuance, amendment, payment, transfer,
administration, cancellation and conversion of, and drawings under, Letters of
Credit (collectively, the “Issuing Lender Fees”).

           (c) Administrative Fees. The Borrowers agree to pay to the
Administrative Agent, for its own account, an annual fee as agreed to between
the Borrowers and the Administrative Agent in the Fee Letter.

           (d) Competitive Bid Fee. Simultaneously with the delivery of each
Notice of Competitive Bid Borrowing, the Borrowers shall pay to the
Administrative Agent for its own account, a fee equal to $2,500.

     3.5 Payment in full at Maturity; Extension of Maturity.

       (a) On the Revolving Loan Maturity Date, the Commitments and the Swing
Loan Commitment shall terminate and the entire outstanding principal balance of
all Loans and all LOC Obligations, together with accrued but unpaid interest and
all other sums owing with respect thereto, shall be due and payable in full,
unless accelerated sooner pursuant to Section 9.2; provided that Competitive Bid
Loans shall also be due and payable in full as provided in Section 2.2(i).

-37-

--------------------------------------------------------------------------------



       (b) So long as no Default or Event of Default has occurred and is
continuing, the Borrowers may elect at least 30 days but no more than 90 days
prior to the Initial Revolving Loan Maturity Date, to extend the Revolving Loan
Maturity Date for one (1) year by providing written notice of such election to
the Administrative Agent (which shall promptly notify each of the Lenders). If
on the Initial Revolving Loan Maturity Date (i) no Default or Event of Default
exists and is continuing, (ii) the Borrowers pay to the Administrative Agent,
for the pro rata benefit of the Lenders, an extension fee equal to .20% of the
then Revolving Committed Amount, and (iii) the Borrowers have given written
notice to the Administrative Agent of such election to extend the Revolving Loan
Maturity Date within the time frame set forth in this Section 3.5(b), the
Revolving Loan Maturity Date shall be extended to December 22, 2010.

     3.6 Computations of Interest and Fees.

       (a) Except for Base Rate Loans bearing interest based on the Prime Rate,
which shall be calculated on the basis of a 365 or 366 day year as the case may
be, all computations of interest and fees hereunder shall be made on the basis
of the actual number of days elapsed over a year of 360 days. Interest shall
accrue from and include the date of borrowing (or continuation or conversion)
but exclude the date of payment.

           (b) It is the intent of the Lenders and the Borrowers to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrowers or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans. The right to demand payment
of the Loans or any other indebtedness evidenced by any of the Credit Documents
does not include the right to receive any interest which has not otherwise
accrued on the date of such demand, and the Lenders do not intend to charge or
receive any unearned interest in the event of such demand. All interest paid or
agreed to be paid to the Lenders with respect to the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any renewal or extension) of the
Loans so that the amount of interest on account of such indebtedness does not
exceed the maximum nonusurious amount permitted by applicable law.

     3.7 Pro Rata Treatment.

     Except to the extent otherwise provided herein:

       (a) Loans. Each Revolving Loan borrowing, each payment or prepayment of
principal of any Revolving Loan, each payment of fees (other than administrative
fees payable pursuant to Section 3.4(c) and Section 3.4(d), the Issuing Lender
Fees and, as set forth in Section 3.4(a), the Facility Fees), each reduction of
the Revolving Committed Amount, and each conversion or continuation of any
Revolving Loan, shall (except as otherwise provided in Section 3.11) be
allocated pro rata among the Lenders in accordance with the respective Revolving
Loan Commitment Percentages of the Lenders (or, if the Commitments of the
Lenders have expired or been terminated, in accordance with the respective
principal amounts of the outstanding Loans and Participation Interests of the
Lenders); provided that, if any Lender shall have failed to pay its applicable
pro rata share of any Revolving Loan, then any amount to which such Lender would
otherwise be entitled pursuant to this Section 3.7 shall instead be payable to
the Administrative Agent until the share of such Loan not funded by such Lender
has been repaid; provided further, that in the event any amount paid to any
Lender pursuant to this Section 3.7 is rescinded or must otherwise be returned
by the Administrative Agent, each Lender shall, upon the request of the
Administrative Agent, repay to the Administrative Agent the amount so paid to
such Lender, with interest for the period commencing on the date such payment is
returned by the Administrative Agent until the date the Administrative Agent
receives such repayment at a rate per annum equal to, during the period to but
excluding the date two Business Days after such request, the Federal Funds Rate,
and thereafter, at the Base Rate plus two percent (2%) per annum.

-38-

--------------------------------------------------------------------------------



             (b) Letters of Credit. Each payment of unreimbursed drawings in
respect of LOC Obligations shall be allocated to each LOC Participant pro rata
in accordance with its Revolving Loan Commitment Percentage; provided that, if
any LOC Participant shall have failed to pay its applicable pro rata share of
any drawing under any Letter of Credit, then any amount to which such LOC
Participant would otherwise be entitled pursuant to this subsection (b) shall
instead be payable to the Issuing Lender until the share of such unreimbursed
drawing not funded by such Lender has been repaid; provided further, that in the
event any amount paid to any LOC Participant pursuant to this subsection (b) is
rescinded or must otherwise be returned by the Issuing Lender, each LOC
Participant shall, upon the request of the Issuing Lender, repay to the
Administrative Agent for the account of the Issuing Lender the amount so paid to
such LOC Participant, with interest for the period commencing on the date such
payment is returned by the Issuing Lender until the date the Issuing Lender
receives such repayment at a rate per annum equal to, during the period to but
excluding the date two Business Days after such request, the Federal Funds Rate,
and thereafter, the Base Rate plus two percent (2%) per annum.

     3.8 Sharing of Payments.

     The Lenders agree among themselves that, except to the extent otherwise
provided herein, in the event that any Lender shall obtain payment in respect of
any Loan or any other obligation owing to such Lender under this Credit
Agreement through the exercise of a right of setoff, banker’s lien or
counterclaim, or pursuant to a secured claim under Section 506 of the Bankruptcy
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means (other than in connection
with an assignment pursuant to Section 3.15 or Section 11.3 or the repayment of
a Swing Loan to the Swing Lender or the repayment of a Competitive Bid Loan to a
particular Competitive Bid Lender), in excess of its pro rata share of such
payment as provided for in this Credit Agreement, such Lender shall promptly pay
in cash or purchase from the other Lenders a participation in such Loans and
other obligations in such amounts, and make such other adjustments from time to
time, as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by payment in cash or a repurchase of a participation
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrowers agree that any
Lender so purchasing such a participation may, to the fullest extent permitted
by law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan or other obligation in the amount of such participation.
Except as otherwise expressly provided in this Credit Agreement, if any Lender
shall fail to remit to the Administrative Agent or any other Lender an amount
payable by such Lender to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall be made together with interest thereon for each date from the date such
amount is due until the date such amount is paid to the Administrative Agent or
such other Lender at a rate per annum equal to the Federal Funds Rate. If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this Section 3.8 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 3.8 to share in the benefits of any recovery on such secured claim.

-39-

--------------------------------------------------------------------------------



     3.9 Capital Adequacy.

     If, after the date hereof, any Lender has determined that the adoption or
the becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable law, rule or regulation regarding capital adequacy, or compliance by
such Lender, or its parent corporation, with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s (or parent corporation’s) capital or assets as a
consequence of its commitments or obligations hereunder to a level below that
which such Lender, or its parent corporation, could have achieved but for such
adoption, effectiveness, change or compliance (taking into consideration such
Lender’s (or parent corporation’s) policies with respect to capital adequacy),
then, upon notice from such Lender to the Borrowers and the Administrative
Agent, the Borrowers shall be obligated to pay to such Lender such additional
amount or amounts as will compensate such Lender (or parent corporation) on an
after-tax basis (after taking into account applicable deductions and credits in
respect of the amount indemnified) for such reduction. Each determination by any
such Lender of amounts owing under this Section shall, absent manifest error, be
conclusive and binding on the parties hereto. This covenant shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.

     3.10 Inability To Determine Interest Rate.

     If prior to the first day of any Interest Period, the Administrative Agent
shall have determined in good faith (which determination shall be conclusive and
binding upon the Borrowers) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Adjusted Eurodollar Rate or the Eurodollar Rate for such Interest Period, the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the Lenders as soon as practicable thereafter, and will also give
prompt written notice to the Borrowers and the Lenders when such conditions no
longer exist. If such notice is given (a) any Eurodollar Loans or Competitive
Bid Loans requested to be made on the first day of such Interest Period shall be
made as Base Rate Loans and (b) any Revolving Loans that were to have been
converted on the first day of such Interest Period to or continued as Eurodollar
Loans shall be converted to or continued as Base Rate Loans. Until such notice
has been withdrawn by the Administrative Agent, no further Eurodollar Loans or
Competitive Bid Loans shall be made or continued as such, nor shall the
Borrowers have the right to convert Base Rate Loans to Eurodollar Loans.

     3.11 Illegality.

     Notwithstanding any other provision herein, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
occurring after the Closing Date shall make it unlawful for any Lender to make
or maintain Eurodollar Loans or Competitive Bid Loans as contemplated by this
Credit Agreement, (a) such Lender shall promptly give written notice of such
circumstances to the Borrowers and the Administrative Agent (which notice shall
be promptly withdrawn whenever such circumstances no longer exist), (b) the
commitment of such Lender hereunder to make Eurodollar Loans or Competitive Bid
Loans, continue Eurodollar Loans as such and convert a Base Rate Loan to
Eurodollar Loans shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain Eurodollar Loans, such
Lender shall then have a commitment only to make a Base Rate Loan when a
Eurodollar Loan is requested and (c) such Lender’s Loans then outstanding as
Eurodollar Loans or Competitive Bid Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurodollar Loan or a Competitive
Bid Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Borrowers shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 3.14; provided that no
such payments shall be required if the conversion of a Eurodollar Loan occurs
within 30 days of the last day of the Interest Period of such Eurodollar Loan.

     3.12 Requirements of Law.

     If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender, or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender):

-40-

--------------------------------------------------------------------------------



       (a) shall subject such Lender to any tax of any kind whatsoever with
respect to any Letter of Credit, any Eurodollar Loans made by it, any
Competitive Bid Loans made by it, its obligation to make Eurodollar Loans or any
obligation to make Competitive Bid Loans, or change the basis of taxation of
payments to such Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 3.13 (including Non-Excluded Taxes imposed solely by reason
of any failure of such Lender to comply with its obligations (if any) under
Section 3.13(b)) and changes in taxes measured by or imposed upon the overall
net income, or franchise tax (imposed in lieu of such net income tax), of such
Lender or its applicable lending office, branch, or any Affiliate thereof);

           (b) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the Adjusted
Eurodollar Rate hereunder; or

           (c) shall impose on such Lender any other condition (excluding any
tax of any kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Loans or issuing or participating in Letters of Credit
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, upon notice to the Borrowers from such Lender, through the
Administrative Agent, in accordance herewith, the Borrowers shall be obligated
to promptly pay such Lender, upon its demand, any additional amounts necessary
to compensate such Lender on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified) for such
increased cost or reduced amount receivable, provided that, in any such case,
the Borrowers may elect to convert the Eurodollar Loans made by such Lender
hereunder to Base Rate Loans by giving the Administrative Agent at least one
Business Day’s notice of such election, in which case the Borrowers shall
promptly pay to such Lender, upon demand, without duplication, such amounts, if
any, as may be required pursuant to Section 3.14. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section 3.12, it shall provide
prompt notice thereof to the Borrowers, through the Administrative Agent,
certifying (x) that one of the events described in this Section 3.12 has
occurred and describing in reasonable detail the nature of such event, (y) as to
the increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender and a reasonably detailed explanation
of the calculation thereof. Such a certificate as to any additional amounts
payable pursuant to this Section 3.12 submitted by such Lender, through the
Administrative Agent, to the Borrowers shall be conclusive and binding on the
parties hereto in the absence of manifest error. This covenant shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.

     3.13 Taxes.

       (a) Except as provided below in this Section 3.13, all payments made by
the Borrowers under this Credit Agreement and any Notes shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any court, or governmental body, agency or other
official, excluding taxes measured by or imposed upon the overall net income of
any Lender or its applicable lending office, or any branch or Affiliate thereof,
and all franchise taxes, branch taxes, taxes on doing business or taxes on the
overall capital or net worth of any Lender or its applicable lending office, or
any branch or Affiliate thereof, in each case imposed in lieu of net income
taxes: (i) by the jurisdiction under the laws of which such Lender, applicable
lending office, branch or Affiliate is organized or is located, or in which its
principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof; or (ii) by reason
of any connection between the jurisdiction imposing such tax and such Lender,
applicable lending office, branch or Affiliate other than a connection arising
solely from such Lender having executed, delivered or performed its obligations,
or received payment under or enforced, this Credit Agreement or any Notes. If
any such non-excluded taxes, levies, imposts, duties, charges, fees, deductions
or withholdings (“Non-Excluded Taxes”) are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder or under any
Notes, (A) the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes) interest on any such
other amounts payable hereunder at the rates or in the amounts specified in this
Credit Agreement and any Notes, provided, however, that the Borrowers shall be
entitled to deduct and withhold any Non-Excluded Taxes and shall not be required
to increase any

-41-

--------------------------------------------------------------------------------



such amounts payable to any Lender that is not organized under the laws of the
United States of America or a state thereof if such Lender fails to comply with
the requirements of paragraph (b) of this Section 3.13 whenever any Non-Excluded
Taxes are payable by the Borrowers, and (B) as promptly as possible after
request therefor the Borrowers shall send to the Administrative Agent for its
own account or for the account of such Lender, as the case may be, a certified
copy of an original official receipt received by the Borrowers showing payment
thereof. If the Borrowers fail to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fail to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Administrative Agent and any Lender for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. The agreements in this subsection shall
survive the termination of this Credit Agreement and the payment of the Loans
and all other amounts payable hereunder.

       (b) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof shall:

                 (i) (A) on or before the date of any payment by the Borrowers
under this Credit Agreement or Notes to such Lender, deliver to the Borrowers
and the Administrative Agent (x) two duly completed copies of United States
Internal Revenue Service Form W8-BEN or W8-ECI, or successor applicable form, as
the case may be, certifying that it is entitled to receive payments under this
Credit Agreement and any Notes without deduction or withholding of any United
States federal income taxes and (y) an Internal Revenue Service Form W-8 or W-9,
or successor applicable form, as the case may be, certifying that it is entitled
to an exemption from United States backup withholding tax;

                     (B) deliver to the Borrowers and the Administrative Agent
two further copies of any such form or certification on or before the date that
any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrowers; and

                     (C) obtain such extensions of time for filing and complete
such forms or certifications as may reasonably be requested by the Borrowers or
the Administrative Agent; or

                 (ii) in the case of any such Lender that is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, such Lender
shall (A) represent to the Borrowers (for the benefit of the Borrowers and the
Administrative Agent) that it is not a bank within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, (B) furnish to the Borrowers, on or
before the date of any payment by the Borrowers, with a copy to the
Administrative Agent, two accurate and complete original signed copies of
Internal Revenue Service Form W-8, or successor applicable form certifying to
such Lender’s legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 881(c) of the Internal
Revenue Code with respect to payments to be made under this Credit Agreement and
any Notes (and to deliver to the Borrowers and the Administrative Agent two
further copies of such form on or before the date it expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recently
provided form and, if necessary, obtain any extensions of time reasonably
requested by the Borrowers or the Administrative Agent for filing and completing
such forms), and (C) agree, to the extent legally entitled to do so, upon
reasonable request by the Borrowers, to provide to the Borrowers (for the
benefit of the Borrowers and the Administrative Agent) such other forms as may
be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from withholding with respect to payments under this
Credit Agreement and any Notes.

     Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrowers and the Administrative Agent then such Lender shall be exempt from
such requirements. Each Person that shall become a Lender or a participant of a
Lender pursuant to Section 11.3 shall, upon the effectiveness of the related
transfer, and if applicable, be required to provide all of the forms,
certifications and statements required pursuant to this subsection (b); provided
that in the case of a participant of a Lender, the obligations of such
participant of a Lender pursuant to this subsection (b) shall be determined as
if such participant of a Lender were a Lender except that such participant of a
Lender shall furnish all such required forms, certifications and statements to
the Lender from which the related participation shall have been purchased.

-42-

--------------------------------------------------------------------------------



     3.14 Compensation.

     Except as expressly set forth in Section 3.3(c), the Borrowers promise to
indemnify each Lender and to hold each Lender harmless from any loss or expense
which such Lender may sustain or incur as a consequence of (a) default by the
Borrowers in making a borrowing of, conversion into or continuation of
Eurodollar Loans, or a borrowing of Competitive Bid Loans, after the Borrowers
have given a notice requesting the same in accordance with the provisions of
this Credit Agreement, (b) default by the Borrowers in making any prepayment of
a Eurodollar Loan or Competitive Bid Loan after the Borrowers have given a
notice thereof in accordance with the provisions of this Credit Agreement and
(c) any continuation, conversion, payment or prepayment of Eurodollar Loans or
Competitive Bid Loans on a day which is not the last day of an Interest Period
with respect thereto. Such indemnification shall be calculated by the
Administrative Agent and shall include, without limitation, an amount equal to
(i) the amount of interest which would have accrued on the amount so prepaid, or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Loans or Competitive Bid Loans provided for herein minus (ii) the amount of
interest which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. The agreements in this Section 3.14 shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder. Notwithstanding the foregoing, any prepayment of a
Eurodollar Loan made hereunder (as a result of a mandatory requirement of this
Credit Agreement) within thirty (30) days of the end of the Interest Period with
respect to such Eurodollar Loan, shall not be subject to this Section 3.14.

     3.15 Mitigation; Mandatory Assignment.

     Each Lender shall use reasonable efforts to avoid or mitigate any increased
cost or suspension of the availability of an interest rate under Sections 3.9
through 3.14 inclusive to the greatest extent practicable (including
transferring the Loans to another lending office or one of its Affiliates)
unless, in the opinion of such Lender, such efforts would be likely to have an
adverse effect upon it. In the event a Lender makes a request to the Borrowers
for additional payments in accordance with Sections 3.9, 3.10, 3.11, 3.12, 3.13
or 3.14 or a Lender becomes a Defaulting Lender, then, provided that no Default
or Event of Default has occurred and is continuing at such time, the Borrowers
may, at their own expense (such expense to include any transfer fee payable to
the Administrative Agent under Section 11.3(b) and any expense pursuant to
Section 3.14), and in their sole discretion, require such Lender to transfer and
assign in whole (but not in part), without recourse (in accordance with and
subject to the terms and conditions of Section 11.3(b)), all of its interests,
rights and obligations under this Credit Agreement to an Eligible Assignee which
shall assume such assigned obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment); provided that (a) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other governmental authority and (b) the Borrowers or such assignee shall have
paid to the assigning Lender in immediately available funds the principal of and
interest accrued to the date of such payment on the portion of the Loans
hereunder held by such assigning Lender and all other amounts owed to such
assigning Lender hereunder, including amounts owed pursuant to Sections 3.9
through 3.14. Notwithstanding such assignment, and without limiting any other
provision of this Credit Agreement, such assigning Lender shall continue to
benefit from the provisions of Sections 3.9, 3.12, 3.13 and 11.5 with respect to
the period before the effectiveness of such assignment.

SECTION 4.

[RESERVED]

SECTION 5.

CONDITIONS PRECEDENT

     5.1 Closing Conditions.

     The obligation of the Lenders to enter into this Credit Agreement and make
the initial Extensions of Credit is subject to satisfaction of the following
conditions:

-43-

--------------------------------------------------------------------------------



       (a) Executed Credit Documents. Receipt by the Administrative Agent of
duly executed copies of: (i) this Credit Agreement; (ii) the Notes; and (iii)
all other Credit Documents required to be delivered on or before the Effective
Date, each in form and substance reasonably acceptable to the Administrative
Agent in its sole discretion.

             (b) Partnership Documents. With respect to each Credit Party that
is a partnership, receipt by the Administrative Agent of the following:

                 (i) Partnership Agreements. Certified copies of the partnership
agreement of such Credit Party, together with all amendments thereto.

                 (ii) Certificates of Good Standing or Existence. A certificate
of good standing or existence for such Credit Party issued as of a recent date
by its state of organization and each other state where the failure to qualify
or be in good standing could have a Material Adverse Effect.

             (c) Corporate Documents. With respect to each Credit Party that is
a corporation, receipt by the Administrative Agent of the following:

                 (i) Charter Documents. Copies of the articles or certificates
of incorporation or other charter documents of such Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.

                 (ii) Bylaws. A copy of the bylaws of such Credit Party
certified by a secretary or assistant secretary of such Credit Party to be true
and correct as of the Closing Date.

                 (iii) Good Standing. Copies of certificates of good standing,
existence or their equivalent with respect to such Credit Party certified as of
a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of incorporation and each other jurisdiction in which the failure
to so qualify and be in good standing could have a Material Adverse Effect.

             (d) Limited Liability Company Documents. With respect to each
Credit Party that is a limited liability company, receipt by the Administrative
Agent of the following:

                 (i) Certificate of Formation. A copy of the certificate of
formation of such Credit Party certified to be true and complete by the
appropriate Governmental Authority of the state or jurisdiction of its formation
and certified by the sole or managing member of such Credit Party to be true and
correct as of the Closing Date.

                 (ii) Operating Agreement. A copy of the Operating Agreement of
such Credit Party certified by the sole or managing member of such Credit Party
to be true and correct as of the Closing Date.

                 (iii) Good Standing. Copies of certificates of good standing,
existence or their equivalent with respect to such Credit Party certified as of
a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of formation and each other jurisdiction in which the failure to so
qualify and be in good standing could have a Material Adverse Effect.

             (e) Trust Documents. With respect to BRT, receipt by the
Administrative Agent of the following:

                 (i) Declaration of Trust. A copy of the Declaration of Trust of
BRT certified to be true and complete by the appropriate Governmental Authority
of the state or jurisdiction of its formation and certified by the secretary of
BRT to be true and correct as of the Closing Date.

                 (ii) Bylaws. A copy of the Bylaws of BRT certified by the
trustee of BRT to be true and complete as of the Closing Date.

                 (iii) Resolutions. Copies of the resolutions of the Board of
Trustees of BRT approving and adopting the Credit Documents to which it and each
Credit Party is a party, the transactions contemplated therein and authorizing
execution and delivery thereof by and on behalf of itself and each Credit Party.

                 (iv) Good Standing. Copies of certificates of good standing,
existence or their equivalent with respect to BRT certified as of a recent date
by the appropriate Governmental Authorities of the state or other jurisdiction
of formation and each other jurisdiction in which the failure to so qualify and
be in good standing could have a Material Adverse Effect.

                 (v) Incumbency. An incumbency certificate with respect to each
of the Credit Parties, certified by a secretary or assistant secretary of BRT to
be true and correct as of the Closing Date.

-44-

--------------------------------------------------------------------------------



       (f) [Reserved]

             (g) [Reserved]

             (h) Opinion of Counsel. Receipt by the Administrative Agent of
opinions (which shall cover, among other things, authority, legality, validity,
binding effect and enforceability), satisfactory to the Administrative Agent,
addressed to the Administrative Agent and the Lenders and dated as of the
Effective Date, from legal counsel to the Credit Parties.

                 (i) Material Adverse Effect. There shall not have occurred a
change since December 31, 2004 that has had or could reasonably be expected to
have a Material Adverse Effect.

             (j) Litigation. There shall not exist any pending or threatened
action, suit, investigation or proceeding in any court or before any arbitrator
or Governmental Authority against a Credit Party or any of its Subsidiaries that
would have or would reasonably be expected to have a Material Adverse Effect.

             (k) Officer’s Certificate. The Administrative Agent shall have
received a certificate of the Borrowers on behalf of the Credit Parties as of
the Closing Date stating that (i) the Credit Parties and each of their
Subsidiaries are in compliance with all existing material financial obligations,
(ii) no action, suit, investigation or proceeding is pending or threatened in
any court or before any arbitrator or Governmental Authority that purports to
affect a Credit Party or any transaction contemplated by the Credit Documents,
if such action, suit, investigation or proceeding could have or could be
reasonably expected to have a Material Adverse Effect, (iii) the financial
statements and information included in the Borrowers’ Form 10-K report for the
year ended December 31, 2004 and the Form 10-Q Report for the quarter ended
September 30, 2005 were prepared in good faith and using reasonable assumptions
and (iv) immediately after giving effect to this Credit Agreement, the other
Credit Documents and all the transactions contemplated herein and therein to
occur on such date, (A) each of the Credit Parties is Solvent, (B) no Default or
Event of Default exists, (C) all representations and warranties contained herein
and in the other Credit Documents are true and correct in all material respects,
and (D) the Credit Parties and their Subsidiaries are in compliance as of
September 30, 2005, and will be in compliance on a pro-forma basis as of the
Effective Date and as of the date of the consummation of the Acquisition, with
each of the financial covenants set forth in Section 7.2.

             (l) Fees and Expenses. Payment by the Borrowers of all fees and
expenses owed by them to the Lenders and the Administrative Agent, including,
without limitation, payment to the Administrative Agent of the fees set forth
herein and in the Fee Letter.

             (m) Consents and Approvals. All governmental, shareholder, partner,
member and third-party consents and approvals necessary or, in the opinion of
the Administrative Agent, desirable in connection with the Extensions of Credit
and the transactions contemplated under the Credit Documents shall have been
duly obtained and shall be in full force and effect, and a copy of each such
consent or approval shall have been delivered to the Administrative Agent.

             (n) Existing Credit Agreement. Receipt by the Administrative Agent
of satisfactory evidence of the repayment of all loans and obligations under the
Existing Credit Agreement and the termination of the commitments thereunder.

             (o) Release of Guarantors for Other Debt. Receipt by the
Administrative Agent of officer’s certificates and opinions or other
satisfactory evidence of the release of all guaranties provided by the
Subsidiaries of the Borrowers pursuant to the Indenture and the Private
Placement Notes prior to or substantially concurrent with the Closing Date.

             (p) Other. Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably and timely requested by any
Lender, including, but not limited to, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Credit Parties and their Subsidiaries.

-45-

--------------------------------------------------------------------------------



     5.2 Conditions to All Extensions of Credit.

     In addition to the conditions precedent stated elsewhere herein, the
Lenders shall not be obligated to make Loans (other than a Refunded Swing Loan,
except as provided in Section 2.1(b)(iv)) nor shall an Issuing Lender be
required to issue or extend a Letter of Credit unless:

       (a) Delivery of Notice. The Borrowers shall have delivered (i) in the
case of a Committed Loan, a Notice of Borrowing, duly executed and completed, by
the time specified in Section 2.1, (ii) in the case of a Competitive Bid Loan, a
Competitive Bid Quote Request and a Notice of Competitive Bid Borrowing, in each
case duly executed and completed, in accordance with Section 2.2(b) and (iii) in
the case of any Letter of Credit, to the Issuing Lender, an appropriate request
for issuance in accordance with the provisions of Section 2.3.

             (b) Representations and Warranties. The representations and
warranties made by the Credit Parties in any Credit Document shall be true and
correct in all material respects at and as if made as of such date except to the
extent they expressly and exclusively relate to an earlier date.

             (c) No Default. No Default or Event of Default shall exist or be
continuing either prior to or after giving effect thereto.

             (d) Availability. Immediately after giving effect to the making of
the requested Loan (and the application of the proceeds thereof), or the
issuance of a Letter of Credit, as the case may be, the Revolving Credit
Obligations shall not exceed the Revolving Committed Amount.

             (e) Restrictions on Loans. After giving effect to the making of the
requested Revolving Loan, the Borrowers shall be in compliance with the terms of
Section 2.1(g).

             (f) No Legal Impediments. No law, regulation, order, judgment or
decree of any Governmental Authority shall, and the Administrative Agent shall
not have received any notice that litigation is pending or threatened which is
likely to, (i) enjoin, prohibit or restrain such Extension of Credit or (ii)
impose or result in the imposition of a Material Adverse Effect.

-46-

--------------------------------------------------------------------------------



     The delivery of each Notice of Borrowing, each Competitive Bid Quote
Request, each Notice of Competitive Bid Borrowing, and each request for issuance
of a Letter of Credit shall constitute a representation and warranty by the
Borrowers of the correctness of the matters specified in subsections (b), (c),
(d) and, if applicable, (e) above.

SECTION 6.

REPRESENTATIONS AND WARRANTIES

     Each of the Borrowers hereby represents to the Administrative Agent and
each Lender that:

     6.1 Financial Condition.

     The financial statements described in Section 5.1(k) and those delivered to
the Lenders pursuant to Section 7.1(a) and (b): (a) have been prepared in
accordance with GAAP (subject, in the case of quarterly financial statements, to
changes resulting from audit and normal year-end audit adjustments) and (b)
present fairly the consolidated financial condition, results of operations and
cash flows of the Borrowers and their Subsidiaries as of such date and for such
periods. Since December 31, 2004, there has been no sale, transfer or other
disposition by any Borrower or any of its Subsidiaries of any material part of
the business or property of the Borrowers and their Subsidiaries, taken as a
whole, and no purchase or other acquisition by any of them of any business or
property (including any capital stock or other equity interests of any other
Person) material in relation to the consolidated financial condition of the
Borrowers and their Subsidiaries, taken as a whole, in each case, which, is not
(i) reflected in the most recent financial statements described in Section
5.1(k) or delivered to the Lenders pursuant to Section 7.1 or in the notes
thereto or (ii) otherwise permitted by the terms of this Credit Agreement.

     6.2 No Material Change.

     Since the later of December 31, 2004 or the date of the last Loan made
under this Credit Agreement, there has been no development or event relating to
or affecting a Combined Party which has had or would be reasonably expected to
have a Material Adverse Effect.

     6.3 Organization and Good Standing.

     Each Borrower and each Material Subsidiary (a) is either a partnership, a
corporation, a limited liability company or a REIT duly organized or formed,
validly existing and in good standing under the laws of the state (or other
jurisdiction) of its organization or formation, (b) is duly qualified and in
good standing as a foreign partnership, a foreign corporation, a foreign limited
liability company or a foreign REIT and authorized to do business in every other
jurisdiction where the failure to be so qualified, in good standing or
authorized would have or would reasonably be expected to have a Material Adverse
Effect and (c) has the power and authority to own its properties and to carry on
its business as now conducted and as proposed to be conducted.

     6.4 Due Authorization.

     Each Credit Party (a) has the power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents to which it is a
party and to incur the obligations herein and therein provided for and to
consummate the transactions contemplated herein and therein and (b) is duly
authorized, and has been authorized by all necessary action, to execute, deliver
and perform this Credit Agreement and the other Credit Documents to which it is
a party and to consummate the transactions contemplated herein and therein.

-47-

--------------------------------------------------------------------------------



     6.5 No Conflicts.

     Neither the execution and delivery of the Credit Documents, nor the
consummation of the transactions contemplated herein and therein, nor the
performance of or compliance with the terms and provisions hereof and thereof by
a Credit Party will (a) violate or conflict with any provision of its or its
Material Subsidiaries’ organizational or governing documents, (b) violate,
contravene or materially conflict with any Requirement of Law or any other law,
regulation (including, without limitation, Regulation U or Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it or its Material
Subsidiaries, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it or any of
its Material Subsidiaries is a party or by which it or its Material Subsidiaries
may be bound, the violation of which would have or would be reasonably expected
to have a Material Adverse Effect, or (d) result in or require the creation of
any Lien upon or with respect to its or its Material Subsidiaries’ properties.

     6.6 Consents.

     Except for consents, approvals, authorizations and orders that have been
obtained, and filings, registrations and qualifications that have been made, no
consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party in
respect of any Credit Party is required in connection with the execution,
delivery or performance of this Credit Agreement or any of the other Credit
Documents by such Credit Party or the consummation of the transactions
contemplated herein and therein.

     6.7 Enforceable Obligations.

     This Credit Agreement and the other Credit Documents to which it is a party
have been duly executed and delivered and constitute legal, valid and binding
obligations of each Credit Party enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by bankruptcy
or insolvency laws or similar laws affecting creditors’ rights generally or by
general equitable principles.

     6.8 No Default.

     No Combined Party is in default in any respect under any contract, lease,
loan agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default would have or would be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default has occurred or exists except as
previously disclosed in writing to the Lenders.

     6.9 Ownership.

     Each Borrower and each of its Subsidiaries is the owner or ground-lessee
of, and has good and marketable fee or leasehold title to, all of its respective
assets and none of such assets is subject to any Lien other than Permitted
Liens.

     6.10 Indebtedness.

     The Borrowers and their Subsidiaries have no Indebtedness except as
otherwise permitted by this Credit Agreement.

     6.11 Litigation.

     There are no actions, suits or legal, equitable, arbitration or
administrative proceedings or investigations, pending or, to the knowledge of
any Borrower, threatened, against a Combined Party which would have or would be
reasonably expected to have a Material Adverse Effect.

     6.12 Taxes.

     Each Borrower, and each of its Subsidiaries, has filed, or caused to be
filed, all tax returns (federal, state, local and foreign) required to be filed
and has paid (a) all amounts of taxes shown thereon to be due (including
interest and penalties) and (b) all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes (i) which are
not yet delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. No Borrower is aware of any material proposed tax
assessments against it or any of its Subsidiaries.

-48-

--------------------------------------------------------------------------------



     6.13 Compliance with Law.

     Each Combined Party is in compliance with all Requirements of Law and all
other laws, rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply would not have or would not be reasonably expected to have a Material
Adverse Effect. No Requirement of Law would be reasonably expected to cause a
Material Adverse Effect.

     6.14 Compliance with ERISA.

     Except as would not result in or be reasonably expected to result in a
Material Adverse Effect:

       (a) During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best of each Borrower’s, each Subsidiary of a Borrower’s and each ERISA
Affiliate’s knowledge, no event or condition has occurred or exists as a result
of which any ERISA Event could reasonably be expected to occur, with respect to
any Plan; (ii) no “accumulated funding deficiency,” as such term is defined in
Section 302 of ERISA and Section 412 of the Code, whether or not waived, has
occurred with respect to any Plan; (iii) each Plan has been maintained,
operated, and funded in compliance with its own terms and in material compliance
with the provisions of ERISA, the Code, and any other applicable federal or
state laws; and (iv) no Lien in favor or the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.

             (b) The actuarial present value of all “benefit liabilities” (as
defined in Section 4001(a)(16) of ERISA), whether or not vested, under each
Single Employer Plan, as of the last annual valuation date prior to the date on
which this representation is made or deemed made (determined, in each case, in
accordance with Financial Accounting Standards Board Statement 87, utilizing the
actuarial assumptions used in such Plan’s most recent actuarial valuation
report), did not exceed as of such valuation date the fair market value of the
assets of such Plan.

             (c) No Borrower, Subsidiary of a Borrower or ERISA Affiliate has
incurred, or, to the best of each such party’s knowledge, is reasonably expected
to incur, any withdrawal liability under ERISA to any Multiemployer Plan or
Multiple Employer Plan. No Borrower, Subsidiary of a Borrower or ERISA Affiliate
would become subject to any withdrawal liability under ERISA if any such party
were to withdraw completely from all Multiemployer Plans and Multiple Employer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No Borrower, Subsidiary of a Borrower or
ERISA Affiliate has received any notification that any Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the best of
each such party’s knowledge, reasonably expected to be in reorganization,
insolvent, or terminated.

             (d) No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or may subject any Borrower,
any Subsidiary of a Borrower or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which any Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability.

             (e) No Borrower, Subsidiary of a Borrower or ERISA Affiliate has
material liability with respect to “expected post-retirement benefit
obligations” within the meaning of the Financial Accounting Standards Board
Statement 106. Each Plan which is a welfare plan (as defined in Section 3(1) of
ERISA) to which Sections 601-609 of ERISA and Section 4980B of the Code apply
has been administered in compliance in all material respects with such sections.

     6.15 Organization Structure/Subsidiaries.

     As of the Closing Date (after giving pro-forma effect to the Acquisition),
(a) Schedule 6.15 is a complete and accurate organization chart of the Combined
Parties, and (b) no Borrower has any Subsidiaries or owns an interest, directly
or indirectly, in any joint venture, except as set forth on Schedule 6.15. The
outstanding equity interest of all Subsidiaries of the Borrowers are validly
issued, fully paid and non-assessable and are owned by the Borrowers free and
clear of all Liens. Schedule 6.15 shall be updated as of the end of each fiscal
quarter as set forth in Section 7.1(c). Each owner of an Unencumbered Property,
Unencumbered Construction-in-Process or Unencumbered Eligible Land is a Credit
Party or an Eligible Subsidiary.

-49-

--------------------------------------------------------------------------------



     6.16 Use of Proceeds; Margin Stock.

     The proceeds of the Loans, and the Letters of Credit, will be used solely
for the purposes specified in Section 7.10. None of the proceeds of the Loans,
and none of the Letters of Credit, will be used in a manner that would violate
Regulation U, Regulation X, or Regulation T. No proceeds of the Loans, and no
Letter of Credit, will be used for the acquisition of another Person unless the
board of directors (or other comparable governing body) or stockholders (or
other equity owners), as appropriate, of such Person has approved such
acquisition.

     6.17 Government Regulation.

     No Borrower, nor any of its Subsidiaries, is subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Investment Company Act of 1940 or the Interstate Commerce Act, each as amended.
No director, executive officer or principal shareholder of a Borrower or any of
its Subsidiaries is a director, executive officer or principal shareholder of
any Lender. For the purposes hereof the terms “director,” “executive officer”
and “principal shareholder” (when used with reference to any Lender) have the
respective meanings assigned thereto in Regulation O.

     6.18 Environmental Matters.

       (a) Except as would not have or be reasonably expected to have a Material
Adverse Effect:

                 (i) Each of the Properties and all operations at the Properties
are in material compliance with all applicable Environmental Laws, and there is
no violation of any Environmental Law with respect to the Properties or the
businesses operated by a Credit Party or any of its Subsidiaries (the
“Businesses”), and there are no conditions relating to the Businesses or
Properties that would be reasonably expected to give rise to liability under any
applicable Environmental Laws.

                 (ii) No Borrower, nor any of its Subsidiaries, has received any
written notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding Hazardous Materials or compliance with Environmental Laws with regard
to any of the Properties or the Businesses, nor does any Borrower or any of its
Subsidiaries have knowledge that any such notice is being threatened.

                 (iii) Hazardous Materials have not been transported or disposed
of from the Properties, or generated, treated, stored or disposed of at, on or
under any of the Properties or any other location, in each case by, or on behalf
or with the permission of, any Borrower or any of its Subsidiaries in a manner
that would reasonably be expected to give rise to liability under any applicable
Environmental Law.

                 (iv) No judicial proceeding or governmental or administrative
action is pending or, to the knowledge of any Borrower or any of its
Subsidiaries, threatened, under any Environmental Law to which any Borrower or
any of its Subsidiaries is or will be named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Borrower or any of its Subsidiaries, the
Properties or the Businesses, in any amount reportable under the federal
Comprehensive Environmental Response, Compensation and Liability Act or any
analogous state law, except releases in compliance with all Environmental Laws.

                 (v) There has been no release or threat of release of Hazardous
Materials at or from the Properties, or arising from or related to the
operations (including, without limitation, disposal) of a Borrower or any of its
Subsidiaries in connection with the Properties or otherwise in connection with
the Businesses except in compliance with Environmental Laws.

                 (vi) None of the Properties contains, or to the best knowledge
of the Borrowers and their Subsidiaries has previously contained, any Hazardous
Materials at, on or under the Properties in amounts or concentrations that, if
released, constitute or constituted a violation of, or could give rise to
liability under, Environmental Laws.

                 (vii) No Borrower, nor any of its Subsidiaries, has assumed any
liability of any Person (other than a Borrower) under any Environmental Law.

             (b) Each Borrower, and each of its Subsidiaries, has adopted
procedures that are designed to (i) ensure that each such party, any of its
operations and each of the properties owned or leased by such party remains in
compliance with applicable Environmental Laws and (ii) minimize any liabilities
or potential liabilities that each such party, any of its operations and each of
the properties owned or leased by each such party may have under applicable
Environmental Laws.

-50-

--------------------------------------------------------------------------------



     6.19 Solvency.

     Each Credit Party, is and, after consummation of the transactions
contemplated by this Credit Agreement, will be Solvent.

     6.20 Investments.

     All Investments of the Borrowers and their Subsidiaries are Permitted
Investments.

     6.21 Location of Properties.

     As of the Closing Date (after giving pro-forma effect to the Acquisition),
set forth on Schedule 6.21 is (a) a list of all Properties (with street address,
county and state where located) and the owner of such Property and (b) a list of
all Unencumbered Properties. Schedule 6.21 shall be updated as of the end of
each fiscal quarter as set forth in Section 7.1(c).

     6.22 Disclosure.

     Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of any Borrower or its Subsidiaries in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading in light of the circumstances in
which made; provided, however, that the Borrowers make no representation or
warranty regarding the information delivered pursuant to Section 7.1(i).

     6.23 Licenses, etc.

     The Combined Parties have obtained, and hold in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other rights, consents and
approvals which are necessary for the operation of their respective businesses
as presently conducted, except where the failure to obtain the same would not
have or would not reasonably be expected to have a Material Adverse Effect.

     6.24 No Burdensome Restrictions.

     No Combined Party is a party to any agreement or instrument or subject to
any other obligation or any charter or corporate restriction or any provision of
any applicable law, rule or regulation which, individually or in the aggregate,
would have or would be reasonably expected to have a Material Adverse Effect.

     6.25 Eligible Subsidiaries.

     Each Subsidiary of the Borrowers which owns or ground-leases any Property
that is treated as Unencumbered Property, Unencumbered Construction-in-Process
or Unencumbered Eligible Land under this Agreement is either an Eligible
Subsidiary or a Guarantor. Schedule 6.25 sets forth a list of all Eligible
Subsidiaries which own or ground-lease any Property that is treated as
Unencumbered Property, Unencumbered Construction-in-Process or Unencumbered
Eligible Land under this Agreement as of the Closing Date (after giving
pro-forma effect to the Acquisition). Schedule 6.25 shall be updated as of the
end of each fiscal quarter as set forth in Section 7.1(c).

     6.26 Foreign Assets Control Regulations, Etc.

     None of the requesting or borrowing of the Loans, the requesting or
issuance, extension or renewal of any Letters of Credit or the use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C. §
1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to Executive Order
13224 of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”). Furthermore, neither a Borrower nor any of
their Subsidiaries or other Affiliates (a) is or will become a “blocked person”
as described in the Executive Order, the Trading With the Enemy Act or the
Foreign Assets Control Regulations or (b) engages or will engage in any dealings
or transactions, or be otherwise associated, with any such “blocked person”.

SECTION 7.

AFFIRMATIVE COVENANTS

     Each Borrower hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Obligations have been paid in full and the
Commitments and Letters of Credit hereunder shall have terminated:

-51-

--------------------------------------------------------------------------------



     7.1 Information Covenants.

     The Borrowers will furnish, or cause to be furnished, to the Administrative
Agent and, except as otherwise set forth in this Section, each of the Lenders:

       (a) Annual Financial Statements. As soon as available, and in any event
within 90 days after the close of each fiscal year of the Borrowers, a
consolidated balance sheet and income statement of the Borrowers and their
Subsidiaries as of the end of such fiscal year, together with related
consolidated statements of operations and retained earnings and of cash flows
for such fiscal year, setting forth in comparative form consolidated figures as
of the end of and for the preceding fiscal year, all such financial information
described above to be in reasonable form and detail and audited by independent
certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent and whose opinion shall be to the effect
that such financial statements have been prepared in accordance with GAAP
(except for changes with which such accountants concur) and shall not be limited
as to the scope of the audit or qualified in any manner.

             (b) Quarterly Financial Statements. As soon as available, and in
any event within 45 days after the close of each fiscal quarter of the Borrowers
(other than the fourth fiscal quarter), a consolidated balance sheet and income
statement of the Borrowers and their Subsidiaries, as of the end of such fiscal
quarter, together with related consolidated statements of operations and
retained earnings and of cash flows for such fiscal quarter in each case setting
forth in comparative form consolidated figures for (A) the corresponding quarter
end and quarterly period of the preceding fiscal year and (B) management’s
proposed budget for such period, all such financial information described above
to be in reasonable form and detail and reasonably acceptable to the
Administrative Agent, and accompanied by a certificate of the chief financial
officer of BOP to the effect that such quarterly financial statements fairly
present in all material respects the financial condition and results of
operations of the Borrowers and their Subsidiaries and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments. The information required pursuant to this subsection
(b) shall be delivered in both electronic and printed form.

             (c) Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b), a certificate of the
chief financial officer or chief executive officer of BRT, substantially in the
form of Exhibit 7.1(c), (i) demonstrating compliance with the financial
covenants contained in Section 7.2 by calculation thereof as of the end of each
such fiscal period, including such detail and supporting documentation as
reasonably requested by the Administrative Agent (and in the case of Section
7.2(d) and Section 7.2(e), indicating the number of fiscal quarters for which
such ratio has exceeded 0.60 to 1.0), (ii) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Borrowers propose to take with
respect thereto, (iii) providing information regarding (A) Investments in a
manner to demonstrate compliance with Section 8.6 and (B) dividends and
redemption of shares in a manner to demonstrate compliance with Section 8.7 and
(iv) updating Schedule 6.15, Schedule 6.21 and Schedule 6.25, as appropriate.
Such certificate shall be delivered in both electronic and printed form.

             (d) Accountant’s Certificate. Within the period for delivery of the
annual financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default and, if any such Default or
Event of Default exists, specifying the nature and extent thereof.

             (e) Annual Information and Projections. Within 30 days after the
end of each fiscal year of the Borrowers, all such financial information
regarding the Borrowers and their Subsidiaries and specifically regarding the
Properties, as the Administrative Agent shall reasonably request, including, but
not limited to, partnership, limited liability company and joint venture
agreements, property cash flow projections, property budgets, actual and
budgeted capital expenditures, operating statements (current year and
immediately preceding year, if the Property existed as a Property in the
immediately preceding year), mortgage information, rent rolls, lease expiration
reports, leasing status reports, notes payable summary, bullet notes summary,
equity funding requirements, contingent liability summary, lines of credit
summary, lines of credit collateral summary, wrap notes and notes receivable
summary, schedule of outstanding letters of credit, summary of cash and Cash
Equivalents, projection of management and leasing fees and overhead budgets.

-52-

--------------------------------------------------------------------------------



       (f) Auditor’s Reports. Promptly upon receipt thereof, a copy of any
“management letter” submitted by independent accountants to any Borrower or any
of its Subsidiaries in connection with any annual, interim or special audit of
the books of such Borrower or any of its Subsidiaries.

             (g) Reports. Promptly, (i) and in any case within five (5) days of
receipt or transmission thereof, copies of any filings and registrations with,
and reports to or from, the Securities and Exchange Commission, or any successor
agency, and copies of all financial statements, proxy statements, notices and
reports as any Borrower or any of its Subsidiaries shall send to its
shareholders, members or partners generally, (ii) and in any case within ten
(10) days of filing thereof, copies of all income tax returns filed by a
Borrower and (iii) upon the written request of the Administrative Agent, all
reports and written information to and from the United States Environmental
Protection Agency, or any state or local agency responsible for environmental
matters, the United States Occupational Health and Safety Administration, or any
state or local agency responsible for health and safety matters, or any
successor agencies or authorities concerning environmental, health or safety
matters; provided, however, that if any such transmissions are done
electronically, the Borrowers shall instead promptly notify the Administrative
Agent of same and provide information on how to retrieve such information.

             (h) Notices. Upon a Borrower obtaining knowledge thereof, such
Borrower will give written notice to the Administrative Agent (which shall
promptly forward such notice to the Lenders) immediately of (i) the occurrence
of an event or condition consisting of a Default or Event of Default, specifying
the nature and existence thereof and what action the Borrowers propose to take
with respect thereto, (ii) the occurrence of any of the following with respect
to any Credit Party or any of its Subsidiaries: (A) the pendency or commencement
of any litigation or arbitral or governmental proceeding against any Borrower or
any of its Subsidiaries which if adversely determined would have or would be
reasonably expected to have a Material Adverse Effect, or (B) the institution of
any proceedings against any Borrower or any of its Subsidiaries with respect to,
or the receipt of notice by such Person of potential liability or responsibility
for, violation, or alleged violation, of any federal, state or local law, rule
or regulation, including, but not limited to, Environmental Laws, the violation
of which would have or would be reasonably expected to have a Material Adverse
Effect, and (iii) the occurrence of any enforcement or notice to enforce a
completion guaranty and within five Business Days thereafter provide evidence
that the remaining costs to complete the applicable project are covered by a
construction loan and/or surety bond.

               (i) ERISA. Upon a Borrower or any ERISA Affiliate obtaining
knowledge thereof, the Borrowers will give written notice to the Administrative
Agent promptly (and in any event within five Business Days) of: (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or might reasonably lead to, an ERISA Event; (ii) with respect to
any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate, or of a determination that any
Multiemployer Plan is in reorganization or insolvent (both within the meaning of
Title IV of ERISA); (iii) the failure to make full payment on or before the due
date (including extensions) thereof of all amounts which a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate is required to contribute to
each Plan pursuant to its terms as required to meet the minimum funding standard
set forth in ERISA and the Code with respect thereto; or (iv) any change in the
funding status of any Plan that could have a Material Adverse Effect; in each
case together, with a description of any such event or condition or a copy of
any such notice and a statement by the chief financial officer of the Borrowers
briefly setting forth the details regarding such event, condition, or notice,
and the action, if any, which has been or is being taken or is proposed to be
taken by such Borrower, Subsidiary or ERISA Affiliate with respect thereto.
Promptly upon request, the Borrowers shall furnish the Administrative Agent and
the Lenders with such additional information concerning any Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).

             (j) Environmental.

-53-

--------------------------------------------------------------------------------



         (i) Subsequent to a notice from any Governmental Authority that would
reasonably cause concern or during the existence of an Event of Default, and
upon the written request of the Administrative Agent, the Borrowers will furnish
or cause to be furnished to the Administrative Agent, at the Borrowers’ expense,
an updated report of an environmental assessment of reasonable scope, form and
depth, including, where appropriate, invasive soil or groundwater sampling, by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Hazardous Materials on any Property and as to
the compliance by the Borrowers with Environmental Laws. If the Borrowers fail
to deliver such an environmental report within seventy-five (75) days after
receipt of such written request then the Administrative Agent may arrange for
same, and the Borrowers hereby grant to the Administrative Agent and its
representatives access to the Properties and a license of a scope reasonably
necessary to undertake such an assessment (including, where appropriate,
invasive soil or groundwater sampling). The reasonable cost of any assessment
arranged for by the Administrative Agent pursuant to this provision will be
payable by the Borrowers on demand and added to the Obligations.

               (ii) Each of the Borrowers and their Subsidiaries will conduct
and complete all investigations, studies, sampling, and testing and all
remedial, removal, and other actions necessary to address all Hazardous
Materials on, from, or affecting any Property to the extent necessary to be in
compliance with all Environmental Laws and all other applicable federal, state,
and local laws, regulations, rules and policies and with the orders and
directives of all Governmental Authorities exercising jurisdiction over such
Property to the extent any failure would have or would be reasonably expected to
have a Material Adverse Effect.

           (k) Other Information. With reasonable promptness upon any such
request, such other information regarding the Properties or regarding the
business, assets or financial condition of the Credit Parties and their
Subsidiaries as the Administrative Agent or any Lender may reasonably request.

     7.2 Financial Covenants.

       (a) Interest Coverage Ratio. The Interest Coverage Ratio, as of the end
of each fiscal quarter of the Combined Parties for the twelve month period
ending on such date, shall be greater than or equal to 2.0 to 1.0.

             (b) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio,
as of the end of each fiscal quarter of the Combined Parties for the twelve
month period ending on such date, shall be greater than or equal to 1.5 to 1.0.

             (c) Net Worth. At the end of each fiscal quarter of the Combined
Parties, Net Worth shall be greater than or equal to the sum of (i)
$1,163,119,000 plus (ii) if the Acquisition is consummated, 70% of Net Worth of
Prentiss on the date of the Acquisition plus (iii) 75% of the Net Cash Proceeds
from all Equity Issuances after the Closing Date (other than Equity Issuances
referred to in the following subclause (iv)) plus (iv) 75% of the actual
increase in Net Worth (if any) resulting from an Equity Issuance after the
Closing Date made in connection with an Incentive Stock Plan.

             (d) Leverage Ratio. The Leverage Ratio, as of the end of each
fiscal quarter of the Combined Parties, shall be less than or equal to .60 to
1.0; provided that such ratio may exceed 0.60 to 1.0 as of the end of up to four
(4) fiscal quarters of the Combined Parties during the term of this Agreement
(whether or not consecutive) so long as such ratio does not exceed 0.65 to 1.0.

             (e) Unsecured Debt Limitation. At the end of each fiscal quarter of
the Combined Parties, the ratio of Unsecured Debt to Unencumbered Value shall be
less than or equal to 0.60 to 1.0; provided that such ratio may exceed 0.60 to
1.0 as of the end of up to four (4) fiscal quarters of the Combined Parties
during the term of this Agreement (whether or not consecutive) so long as such
ratio does not exceed 0.65 to 1.0.

             (f) Secured Debt Ratio. The Secured Debt Ratio, as of the end of
each fiscal quarter of the Combined Parties, shall be less than or equal to 0.40
to 1.0.

             (g) Unencumbered Cash Flow Ratio. The Unencumbered Cash Flow Ratio,
as of the end of each fiscal quarter of the Combined Parties, shall be greater
than or equal to 2.0 to 1.0.

     7.3 Preservation of Existence.

     Each of the Borrowers will do all things necessary to preserve and keep in
full force and effect its existence, rights, franchises and authority and the
existence, rights, franchises and authority of the Material Subsidiaries, except
as permitted by Section 8.4. Without limiting the generality of the foregoing,
BRT will do all things necessary to maintain its status as a REIT.

-54-

--------------------------------------------------------------------------------



     7.4 Books and Records.

     Each of the Borrowers will, and will cause its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

     7.5 Compliance with Law.

     Each of the Borrowers will, and will cause its Subsidiaries to, comply in
all material respects with all material laws, rules, regulations and orders, and
all applicable material restrictions imposed by all Governmental Authorities,
applicable to it and its property (including, without limitation, Environmental
Laws and ERISA).

     7.6 Payment of Taxes and Other Indebtedness.

     Each of the Borrowers will, and will cause its Subsidiaries to, pay, settle
or discharge (a) all taxes, assessments and governmental charges or levies
imposed upon it, or upon its income or profits, or upon any of its properties,
before they shall become delinquent, (b) all lawful claims (including claims for
labor, materials and supplies) which, if unpaid, might give rise to a Lien upon
any of its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that a Borrower or any
of its Subsidiaries shall not be required to pay any such tax, assessment,
charge, levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(i) would give rise to an immediate right to foreclose on a Lien on an
Unencumbered Property securing such amounts (unless no Default or Event of
Default would exist after giving effect to the disposition of such Unencumbered
Property) or (ii) would have a Material Adverse Effect.

     7.7 Insurance.

     Each of the Borrowers will, and will cause its Subsidiaries to, at all
times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice.

     7.8 Maintenance of Assets.

     Each of the Borrowers will, and will cause its Subsidiaries to, maintain
and preserve its Properties and all other assets in good repair, working order
and condition, normal wear and tear excepted, and will make, or cause to be
made, in the Properties and other assets, from time to time, all repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto as may be needed or proper, to the extent and in the manner customary
for companies in similar businesses.

     7.9 Performance of Obligations.

     Each of the Borrowers will, and will cause its Subsidiaries to, perform in
all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.

     7.10 Use of Proceeds.

     The Borrowers will use the proceeds of the Loans solely for general working
capital purposes (including Letters of Credit) and other general corporate
purposes, including the funding of acquisitions and the repayment of other
Indebtedness. The Credit Parties will use the Letters of Credit solely for the
purposes set forth in Section 2.3(a).

     7.11 Audits/Inspections.

     Upon reasonable notice and during normal business hours, each Borrower
will, and will cause its Subsidiaries to, permit representatives appointed by
the Administrative Agent, including, without limitation, independent
accountants, agents, attorneys and appraisers to visit and inspect such
Borrower’s or other Combined Party’s property, including, without limitation,
the Properties, its books and records, its accounts receivable and inventory,
its facilities and its other business assets, and to make photocopies or
photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders, and to discuss all such matters with the officers, employees and
representatives of the Borrowers, their Subsidiaries and any other Combined
Party.

-55-

--------------------------------------------------------------------------------



     7.12 Additional Credit Parties.

     At any time a Subsidiary of the Borrowers that (1) is not a Credit Party
becomes the owner (or ground lessee under an Eligible Ground Lease) of Property
that the Borrowers determine to treat as an Unencumbered Property, Unencumbered
Eligible Land or Unencumbered Construction-in-Process and (2) is not an Eligible
Subsidiary, the Borrowers shall notify the Administrative Agent and promptly
thereafter (but in any event within 30 days after such event) such Subsidiary
shall: (a) execute a Guaranty in substantially the form of Exhibit 7.12 and (b)
deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
information regarding the real property owned by such Person, certified
resolutions and other organizational and authorizing documents of such Person
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent. It is understood and agreed that in
the event any Subsidiary provides a Guaranty hereunder, it may also guaranty
Indebtedness under the Term Loan Facility, the Indenture, the Private Placement
Notes and the Interim Facility (if entered into).

     7.13 Interest Rate Protection Agreements.

     The Borrowers shall maintain Interest Rate Hedges on a notional amount of
the Funded Debt which, when added to the aggregate principal amount of the
Funded Debt which bears interest at a fixed rate, equals or exceeds 60%, of the
aggregate principal amount of all Funded Debt (other than Indebtedness under the
Term Loan Facility and the Interim Facility (if entered into)). “Interest Rate
Hedges” shall mean interest rate exchange, collar, cap, swap, adjustable strike
cap, adjustable strike corridor or similar agreements having terms, conditions
and tenors that are reasonably customary for borrowers such as the Borrowers
entered into by the Borrowers and their Subsidiaries in order to provide
protection to, or minimize the impact upon, the Borrowers and their Subsidiaries
of increasing floating rates of interest applicable to the Funded Debt.

     7.14 Construction.

     With respect to any construction and development engaged in by the Combined
Parties, the Borrowers shall or shall cause another Person to: (a) comply with
all applicable regulations and codes and (b) complete all such construction and
development in accordance with approved plans and specifications.

     7.15 Acquisitions and Sales.

     If a Borrower or one of its Subsidiaries anticipates (a) making an
Investment or an acquisition in excess of $75,000,000 or (b) the sale, lease,
transfer, encumbrance or disposition of a Property (or equity interest therein)
for consideration in excess of $75,000,000, then five (5) Business Days prior to
such Borrower (or Subsidiary) taking such action, the Borrowers shall provide
the Administrative Agent written notice of such action, together with a
certification as to compliance with the terms of this Credit Agreement,
including, without limitation, Section 7.2 (on a Pro Forma Basis), after giving
effect to such action prepared and executed by the chief financial officer or
chief executive officer of BRT; provided, however, that no such notice shall be
required in connection with the Acquisition or the Spin-Out.

-56-

--------------------------------------------------------------------------------



SECTION 8.

NEGATIVE COVENANTS

     Each Borrower hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Obligations have been paid in full and the
Commitments and Letters of Credit hereunder shall have terminated:

     8.1 Indebtedness.

     No Borrower will, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Indebtedness, except:

       (a) Indebtedness arising under this Credit Agreement and the other Credit
Documents;

             (b) Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business; and

             (c) Other Indebtedness as long as, prior to and after giving effect
thereto, the Borrowers are otherwise in compliance with the terms of this Credit
Agreement.

-57-

--------------------------------------------------------------------------------



     provided that the Borrowers shall not permit any Subsidiary of a Borrower
that is the owner (or ground-lessee) of a Property that is treated as an
Unencumbered Property, an Unencumbered Construction-in-Process or Unencumbered
Eligible Land under this Agreement to contract, create, incur, assume or permit
to exist any Recourse Indebtedness unless such Subsidiary becomes a Guarantor as
required pursuant to Section 7.12.

     8.2 Liens.

     No Borrower will, nor will it permit any of its Material Subsidiaries to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its Properties or any other assets of any kind (whether real or personal,
tangible or intangible), whether now owned or after acquired, except for
Permitted Liens.

     8.3 Nature of Business.

     No Borrower will, nor will it permit any of its Subsidiaries to, alter the
character of its business from that conducted as of the Closing Date or engage
in any business other than the business conducted as of the Closing Date.

     8.4 Consolidation and Merger.

     No Borrower will, nor will it permit any of its Material Subsidiaries to,
enter into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); provided that
notwithstanding the foregoing provisions of this Section 8.4, (a) (i) any Person
may merge into a Borrower in a transaction in which such Borrower is the
surviving Person; (ii) any Person may merge into any Material Subsidiary in a
transaction in which the surviving entity is a Material Subsidiary; and (iii)
any Material Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Borrower or to another Material Subsidiary; provided that in each
case the Borrowers execute and deliver such documents, instruments and
certificates as the Administrative Agent may reasonably request and after giving
effect thereto no Default or Event of Default exists; (b) upon prior written
notification to the Administrative Agent, any Material Subsidiary of a Borrower
may be dissolved or liquidated so long as (1) after giving effect thereto no
Default or Event of Default exists, (2) any transfer of assets in connection
therewith to a Person that is not a Material Subsidiary shall be subject to
Section 7.15, if applicable, and (3) the Borrowers shall execute and deliver
such documents, instruments and certificates as the Administrative Agent may
reasonably request; (c) upon prior written notification to the Administrative
Agent, as long as no Default or Event of Default exists, a Material Subsidiary
of a Borrower that has no assets and no revenues may be dissolved or liquidated
and (d) the Acquisition shall be permitted.

     8.5 Sale or Lease of Assets.

       (a) No Property may be conveyed, sold, leased, transferred or otherwise
disposed of unless the Borrowers comply with Section 7.15 (if applicable) and
after giving effect thereto no Default or Event of Default exists.

             (b) No equity interest in any Guarantor or Eligible Unencumbered
Property Subsidiary may be conveyed, sold, transferred or otherwise disposed of
unless the Borrowers comply with Section 7.15 (if applicable) and after giving
effect thereto no Default or Event of Default exists. Upon the disposition of an
equity interest in a Guarantor in conformance with the terms hereof, if after
the disposition of such equity interest such Guarantor no longer qualifies as
the owner of any Unencumbered Properties the Lenders agree to release such
Guarantor from its obligations hereunder, and the Lenders hereby consent to the
Administrative Agent executing and delivering such releases as necessary to give
effect to such agreement.

     8.6 Advances, Investments and Loans.

     Neither the Borrowers nor any of their Subsidiaries will make any
Investments except for Permitted Investments.

     8.7 Restricted Payments.

     BOP will not, directly or indirectly, declare or pay any dividends or make
any other distribution upon any of its shares of beneficial interests or any
shares of its capital stock of any class or with respect to any of its
membership or partnership interests; provided that BOP may pay dividends or make
distributions in an amount not to exceed, in the aggregate, the greater of (i)
90% of Funds From Operations earned subsequent to September 30, 2005 or (ii) the
minimum amount necessary for BRT to maintain its status as a REIT.

-58-

--------------------------------------------------------------------------------



     8.8 Transactions with Affiliates.

     No Borrower will, nor will it permit any of its Subsidiaries to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, trustee, shareholder, Subsidiary or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, trustee, shareholder, Subsidiary or Affiliate.

     8.9 Fiscal Year; Organizational Documents.

     No Borrower will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year or (b) change its articles or certificate of incorporation, its
bylaws, its declaration of trust, its limited liability company agreement, its
articles or certificate of partnership or partnership agreement or any other
organization or formation documents in any manner that would have an adverse
effect of the rights of the Lenders under the Credit Documents; provided that
(i) BRT may take such action, with prior written notice to the Administrative
Agent, as is necessary to maintain its status as a REIT and (ii) the Borrowers
will provide prompt written notice to the Administrative Agent of any change to
be made in compliance with the terms of this Section 8.9.

     8.10 Limitations.

     No Borrower will, nor will it permit any of its Subsidiaries to, directly
or indirectly, create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any such Person to pay any Indebtedness owed to the Borrowers;
provided that a Subsidiary of a Borrower (which is not itself a Credit Party)
that obtains financing may agree with the provider of such financing to restrict
repayments of Indebtedness owing to the Borrowers.

     8.11 Other Negative Pledges.

     The Borrowers will not, and will not permit any of their Material
Subsidiaries to, enter into, assume or become subject to any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired, or requiring
the grant of any security for such obligation if security is given for some
other obligation, other than (i) as provided under the Loan Documents, the Term
Loan Facility and the Interim Facility (if entered into), (ii) restrictions on
Secured Indebtedness and Unsecured Indebtedness set forth in the Indenture and
the Private Placement Notes, (iii) an agreement by a Borrower or one of its
Subsidiaries with a joint venture partner not to pledge its equity interest in
such joint venture and (iv) an agreement by a Borrower or one of its
Subsidiaries in a mortgage or joint venture agreement to restrict Liens on a
particular property which is not an Unencumbered Property or on the equity
interests in any particular entity which is not a Borrower or a Material
Subsidiary.

SECTION 9.

EVENTS OF DEFAULT

     9.1 Events of Default.

     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

       (a) Payment. The Borrowers shall default in the payment (i) when due of
any principal amount of any Loans or any reimbursement obligation arising from
drawings under Letters of Credit or (ii) within three days of when due of any
interest on the Loans or any fees or other amounts owing hereunder, under any of
the other Credit Documents or in connection herewith.

             (b) Representations. Any representation, warranty or statement made
or deemed to be made by any Borrower or any of its Subsidiaries herein, in any
of the other Credit Documents, or in any statement or certificate delivered or
required to be delivered pursuant hereto or thereto shall prove untrue in any
material respect on the date as of which it was made or deemed to have been made
or delivered.

             (c) Covenants. Any Borrower or any of its Subsidiaries shall:

                 (i) default in the due performance or observance of any term,
covenant or agreement contained in Sections 7.2, 7.3, 7.10, 7.11, 7.12, 7.14 or
8.1 through 8.11 inclusive; or

                 (ii) default in the due performance or observance by it of any
term, covenant or agreement contained in Section 7.1 and such default shall
continue unremedied for a period of five Business Days after the earlier of a
Borrower becoming aware of such default or notice thereof given by the
Administrative Agent; or

-59-

--------------------------------------------------------------------------------



Back to Contents

         (iii) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) or (ii) of this Section 9.1) contained in this Credit Agreement and such
default shall continue unremedied for a period of at least 30 days after the
earlier of a Borrower becoming aware of such default or notice thereof given by
the Administrative Agent.

             (d) Other Credit Documents. (i) Any Credit Party shall default in
the due performance or observance of any term, covenant or agreement in any of
the other Credit Documents and such default shall continue unremedied for a
period of at least 30 days after the earlier of a Borrower becoming aware of
such default or notice thereof given by the Administrative Agent or (ii) any
Credit Document (or any provision of any Credit Document) shall fail to be in
full force and effect or any Borrower or any of its Subsidiaries shall so assert
or any Credit Document shall fail to give the Administrative Agent and/or the
Lenders the security interests, liens, rights, powers and privileges purported
to be created thereby.

             (e) Bankruptcy, etc. The occurrence of any of the following with
respect to any Borrower or any of its Significant Subsidiaries: (i) a court or
Governmental Authority having jurisdiction in the premises shall enter a decree
or order for relief in respect of any Borrower or any of its Significant
Subsidiaries in an involuntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, or appoint a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
any Borrower or any of its Significant Subsidiaries or for any substantial part
of its property or ordering the winding up or liquidation of its affairs; or
(ii) an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect is commenced against any Borrower or any
of its Significant Subsidiaries and such petition remains unstayed and in effect
for a period of 60 consecutive days; or (iii) any Borrower or any of its
Significant Subsidiaries shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent to the entry of an order for relief in an involuntary case under any
such law, or consent to the appointment or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
such Person or any substantial part of its property or make any general
assignment for the benefit of creditors; or (iv) any Borrower or any of its
Significant Subsidiaries shall be generally unable or shall admit in writing its
inability to pay its debts generally as they become due or any action shall be
taken by such Person in furtherance of any of the aforesaid purposes.

             (f) Defaults under Other Agreements. With respect to any Recourse
Indebtedness (other than Indebtedness outstanding under this Credit Agreement)
of any Borrower or any of its Subsidiaries in an aggregate principal amount
equal to or in excess of $25,000,000, (i) a Borrower or one of its Subsidiaries
shall (A) default in any payment (beyond the applicable grace period with
respect thereto, if any) with respect to any such Recourse Indebtedness, or (B)
default (after giving effect to any applicable grace period) in the observance
or performance of any term, covenant or agreement relating to such Recourse
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event or condition shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
permit, the holder or holders of such Recourse Indebtedness (or a trustee or
agent on behalf of such holders) to cause (determined without regard to whether
any notice or lapse of time is required) any such Recourse Indebtedness to
become due prior to its stated maturity; or (ii) any such Recourse Indebtedness
shall be declared due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment prior to the stated maturity thereof; or
(iii) any such Indebtedness shall mature and remain unpaid. With respect to any
Non-Recourse Indebtedness of any Borrower or any of its Subsidiaries in an
aggregate principal amount in excess of $75,000,000, a default in payment
(whether by acceleration or otherwise) shall occur and such payment default is
not cured or waived within ninety (90) days after the occurrence thereof.

             (g) Judgments. One or more judgments, orders, or decrees shall be
entered against any one or more of any Borrower or any of its Subsidiaries
involving a liability of $25,000,000 or more, in the aggregate (to the extent
not paid or covered by insurance provided by a carrier who has acknowledged
coverage), and such judgments, orders or decrees (i) are the subject of any
enforcement proceeding commenced by any creditor or (ii) shall continue
unsatisfied, undischarged and unstayed for a period ending on the first to occur
of (A) the last day on which such judgment, order or decree becomes final and
unappealable or (B) 20 days.

-60-

--------------------------------------------------------------------------------



       (h) ERISA Events. The occurrence of any of the following events or
conditions, unless such event or occurrence would not have or be reasonably
expected to have a Material Adverse Effect: (1) any “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, shall exist with respect to any Plan, or any
lien shall arise on the assets of a Borrower, any Subsidiary of a Borrower or
any ERISA Affiliate in favor of the PBGC or a Plan; (2) an ERISA Event shall
occur with respect to a Single Employer Plan, which is, in the reasonable
opinion of the Administrative Agent, likely to result in the termination of such
Plan for purposes of Title IV of ERISA; (3) an ERISA Event shall occur with
respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of the Administrative Agent, likely to result in (i) the
termination of such Plan for purposes of Title IV of ERISA, or (ii) a Borrower,
any Subsidiary of a Borrower or any ERISA Affiliate incurring any liability in
connection with a withdrawal from, reorganization of (within the meaning of
Section 4241 of ERISA), or insolvency (within the meaning of Section 4245 of
ERISA) of such Plan; or (4) any prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which may subject a Borrower, any Subsidiary of a
Borrower or any ERISA Affiliate to any liability under Sections 406, 409,
502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which a Borrower, any Subsidiary of a Borrower
or any ERISA Affiliate has agreed or is required to indemnify any person against
any such liability.

             (i) REIT Status. BRT does not maintain its REIT status or is no
longer deemed to be a REIT.

     9.2 Acceleration; Remedies.

     Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived in writing by the
Required Lenders (or the Lenders as may be required hereunder), the
Administrative Agent shall, upon the request and direction of the Required
Lenders, by written notice to the Borrowers, take any of the following actions
without prejudice to the rights of the Administrative Agent or any Lender to
enforce its claims against the Borrowers, except as otherwise specifically
provided for herein:

       (a) Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.

             (b) Acceleration of Loans. Declare the unpaid principal of and any
accrued interest in respect of all Loans, any reimbursement obligations arising
from drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by a Borrower to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.

             (c) Cash Collateral. Direct the Borrowers to pay (and the Borrowers
agree that upon receipt of such notice, or automatically upon the occurrence of
an Event of Default under Section 9.1(e), they will immediately pay) to the
Administrative Agent additional cash, to be held by the Administrative Agent,
for the benefit of the Lenders, in a cash collateral account as additional
security for the LOC Obligations in respect of subsequent drawings under all
then outstanding Letters of Credit in an amount equal to the maximum aggregate
amount which may be drawn under all Letters of Credits then outstanding.

             (d) Enforcement of Rights. Enforce any and all rights and interests
created and existing under the Credit Documents, including, without limitation,
all rights and remedies against a Guarantor and all rights of set-off.

     Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees, all
reimbursement obligations under Letters of Credit and all other indebtedness or
obligations owing to the Lenders hereunder shall automatically and immediately
become due and payable without the giving of any notice or other action by the
Administrative Agent or the Lenders, which notice or other action is expressly
waived by the Borrowers.

     Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

-61-

--------------------------------------------------------------------------------



     9.3 Allocation of Payments After Event of Default.

     Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:

     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;

     SECOND, to payment of any fees owed to the Administrative Agent;

     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents;

     FOURTH, to the payment of all accrued fees and interest payable to the
Lenders hereunder;

     FIFTH, to the payment of the outstanding principal amount of the Loans,
and, with respect to unreimbursed drawings under Letters of Credit, to the
payment or cash collateralization of the outstanding LOC Obligations pro rata,
as set forth below;

     SIXTH, to all other Obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses “FIRST” through
“FIFTH” above; and

     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

     In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH,” “FIFTH,” and “SIXTH” above and (c) to the extent that
any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (x) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (y) then, following the
expiration of all Letters of Credit, to all other Obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 9.3.

SECTION 10.

AGENCY PROVISIONS

     10.1 Appointment.

     Each Lender hereby designates and appoints JPMorgan Chase Bank, N.A. as
Administrative Agent of such Lender to act as specified herein and in the other
Credit Documents, and each Lender hereby authorizes the Administrative Agent, as
the agent for such Lender, to take such action on its behalf under the
provisions of this Credit Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated by the
terms hereof and of the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere herein and in the other Credit Documents, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any of the other Credit
Documents, or shall otherwise exist against the Administrative Agent. The
provisions of this Section are solely for the benefit of the Administrative
Agent and the Lenders and none of the Borrowers or their Subsidiaries shall have
any rights as a third party beneficiary of the provisions hereof. In performing
its functions and duties under this Credit Agreement and the other Credit
Documents, the Administrative Agent shall act solely as an agent of the Lenders
and does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for any Borrowers or their Subsidiaries.

-62-

--------------------------------------------------------------------------------



     10.2 Delegation of Duties.

     The Administrative Agent may execute any of its duties hereunder or under
the other Credit Documents by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

     10.3 Exculpatory Provisions.

     No Agent-Related Person shall be (a) liable for any action lawfully taken
or omitted to be taken by it under or in connection herewith or in connection
with any of the other Credit Documents (except for such Person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
of the Borrowers or their Subsidiaries contained herein or in any of the other
Credit Documents or in any certificate, report, document, financial statement or
other written or oral statement referred to or provided for in, or received by
an Agent-Related Person under or in connection herewith or in connection with
the other Credit Documents, or the enforceability or sufficiency of this Credit
Agreement or any of the other Credit Documents, or for any failure of the
Borrowers or their Subsidiaries to perform their obligations hereunder or
thereunder. No Agent-Related Person shall be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Credit Agreement, or any of the other Credit Documents or
for any representations, warranties, recitals or statements made herein or
therein or made by the Borrowers or their Subsidiaries in any written or oral
statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by an Agent-Related Person to the Lenders or by or on behalf
of the Borrowers or their Subsidiaries to an Agent-Related Person or any Lender
or be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained
herein or therein or as to the use of the proceeds of the Loans or the use of
the Letters of Credit or of the existence or possible existence of any Default
or Event of Default or to inspect the properties, books or records of the
Borrowers or their Subsidiaries. No Agent-Related Person is a trustee for the
Lenders or owes any fiduciary duty to the Lenders.

     10.4 Reliance on Communications.

     The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to any of the Borrowers or their Subsidiaries, independent
accountants and other experts selected by the Administrative Agent with
reasonable care). The Administrative Agent may deem and treat each Lender as the
owner of its interests hereunder for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent in accordance with Section 11.3(b). The Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Credit Agreement or under any of the other Credit Documents unless it shall
first receive such advice or concurrence of the Required Lenders (or, to the
extent provided in Section 11.6, all of the Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense (other than any liability or expense resulting from
the gross negligence or willful misconduct of the Administrative Agent) which
may be incurred by it by reason of taking or continuing to take any such action.
The Agent-Related Persons shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any of the other Credit Documents in
accordance with a request of the Required Lenders (or to the extent specifically
provided in Section 11.6, all the Lenders) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders
(including their successors and assigns).

     10.5 Notice of Default.

     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or a Borrower referring
to the applicable Credit Document, describing such Default or Event of Default
and stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, to the extent provided in Section 11.6,
all of the Lenders).

-63-

--------------------------------------------------------------------------------



     10.6 Non-Reliance on Administrative Agent and Other Lenders.

     Each Lender expressly acknowledges that no Agent-Related Person has made
any representations or warranties to it and that no act by any Agent-Related
Person hereafter taken, including any review of the affairs of any Borrower or
its Subsidiaries, shall be deemed to constitute any representation or warranty
by any Agent-Related Person or any other Lender. Each Lender represents to the
Administrative Agent and the Arranger that it has, independently and without
reliance upon any Agent-Related Person or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, assets, operations, property, financial
and other conditions, prospects and creditworthiness of the Borrowers and their
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Credit Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Credit Agreement, and to make such
investigation as it deems necessary to inform itself as to the business, assets,
operations, property, financial and other conditions, prospects and
creditworthiness of the Borrowers and their Subsidiaries. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, no Agent-Related Person shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of the Borrowers and their
Subsidiaries which may come into the possession of any Agent-Related Person.

     10.7 Indemnification.

     The Lenders agree to indemnify each Agent-Related Person (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective Commitments (or if the
Commitments have expired or been terminated, in accordance with the respective
principal amounts of outstanding Loans and Participation Interests of the
Lenders), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including without limitation at
any time following payment in full of the Obligations) be imposed on, incurred
by or asserted against such Agent-Related Person in any way relating to or
arising out of this Credit Agreement or the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such
Agent-Related Person under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Agent-Related Person. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity (except against its gross negligence or
willful misconduct) is furnished. The agreements in this Section 10.7 shall
survive the payment of the Obligations and all other amounts payable hereunder
and under the other Credit Documents.

     10.8 Administrative Agent in Its Individual Capacity.

     The Person serving as the Administrative Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrowers and their Subsidiaries as though the Person serving as the
Administrative Agent were not the Administrative Agent hereunder. With respect
to the Loans made and Letters of Credit issued and all obligations owing to it,
the Person serving as the Administrative Agent shall have the same rights and
powers under this Credit Agreement as any Lender and may exercise the same as
though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Person serving as the Administrative Agent in its
individual capacity.

-64-

--------------------------------------------------------------------------------



     10.9 Successor Agent.

     The Administrative Agent (a) may, at any time, resign upon 20 days written
notice to the Lenders or (b) may be removed for willful misconduct or gross
negligence by written notice from the Required Lenders; provided that no consent
of the Borrowers shall be required during the existence and continuation of an
Event of Default. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Administrative Agent. In the case of
the Administrative Agent’s resignation or removal, if no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 45 days after the notice of
resignation or removal, then the retiring Administrative Agent shall select a
successor Administrative Agent provided such successor is a Lender hereunder or
an Eligible Assignee. If no such successor shall have been appointed by the
Administrative Agent, and shall have accepted such appointment, within 45 days
after such notice of resignation, such notice shall nevertheless become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor as provided above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor, if any, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations as the Administrative Agent, as appropriate, under
this Credit Agreement and the other Credit Documents and the provisions of this
Section 10.9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Credit Agreement.

     Any syndication agent or documentation agent hereunder may resign at any
time without any requirement that a successor syndication agent or documentation
agent, respectively, be appointed in its stead.

SECTION 11.

MISCELLANEOUS

     11.1 Notices.

     Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device), (c)
the Business Day following the day on which the same has been delivered prepaid
or on an invoice arrangement to a reputable national overnight air courier
service, or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address or telecopy numbers set forth on Schedule
11.1, or at such other address or numbers as such party may specify by written
notice to the other parties hereto.

     11.2 Right of Set-Off.

     In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of any Borrower or its Subsidiaries against obligations and liabilities of such
Borrower to the Lenders hereunder, under the Notes, the other Credit Documents
or otherwise, irrespective of whether the Administrative Agent or the Lenders
shall have made any demand hereunder and although such obligations, liabilities
or claims, or any of them, may be contingent or unmatured, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrowers hereby agree that any Person purchasing a
participation in the Loans and Commitments hereunder pursuant to Section 11.3(c)
or 3.8 may exercise all rights of set-off with respect to its participation
interest as fully as if such Person were a Lender hereunder.

-65-

--------------------------------------------------------------------------------



     11.3 Benefit of Agreement.

       (a) Generally. This Credit Agreement shall be binding upon and inure to
the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided that none of the Borrowers may assign and transfer
any of its interests, rights or obligations under any Credit Document (except as
permitted by Sections 8.4 or 8.5) without the prior written consent of all of
the Lenders (and any attempt at such assignment or transfer without such consent
shall be null and void); and provided further that the rights of each Lender to
transfer, assign or grant participations in its rights and/or obligations
hereunder shall be limited as set forth in subsections (b) and (c) of this
Section 11.3. Notwithstanding the above (including anything set forth in
subsections (b) and (c) of this Section 11.3), nothing herein shall restrict,
prevent or prohibit any Lender from (A) pledging or assigning a security
interest in its rights hereunder or under its Notes, if any, to secure
obligations of such Lender, including any pledge or assignment to a Federal
Reserve Bank in support of borrowings made by such Lender from such Federal
Reserve Bank; provided that no such pledge or assignment shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto, or (B) granting assignments or participations
in such Lender’s Loans and/or Commitments hereunder to its parent company and/or
to any Affiliate of such Lender or to any existing Lender or Affiliate thereof.

             (b) Assignments. In addition to the assignments permitted by
Section 11.3(a), each Lender may, with the prior written consent of the
Borrowers, the Issuing Lender and the Administrative Agent (provided that no
consent of the Borrowers shall be required during the existence and continuation
of an Event of Default), which consent shall not be unreasonably withheld or
delayed, assign all or a portion of its rights and obligations hereunder
pursuant to an assignment agreement substantially in the form of Exhibit 11.3 to
one or more Eligible Assignees; provided that (i) any such assignment shall be
in a minimum aggregate amount of $5,000,000 of the Commitments and in integral
multiples of $1,000,000 above such amount (or the remaining amount of
Commitments held by such Lender) and (ii) each such assignment shall be of a
constant, not varying, percentage of all of the assigning Lender’s rights and
obligations under the Commitment being assigned. Any assignment hereunder shall
be effective upon satisfaction of the conditions set forth above and delivery to
the Administrative Agent of a duly executed assignment agreement together with a
transfer fee of $3,500 payable to the Administrative Agent for its own account.
Upon the effectiveness of any such assignment, the assignee shall become a
“Lender” for all purposes of this Credit Agreement and the other Credit
Documents and, to the extent of such assignment, the assigning Lender shall be
relieved of its obligations hereunder to the extent of the Loans and Commitment
components being assigned. The Borrowers agree that upon notice of any
assignment to an assignee that was not theretofore a Lender, they will promptly
provide to such assignee a new Note. Each Lender agrees that, in the event it
assigns all of its Commitment hereunder, it shall promptly return the Note or
Note(s) executed by the Borrowers in its favor.

     By executing and delivering an assignment agreement in accordance with this
Section 11.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee; (ii)
except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of any Borrower
or its Subsidiaries or the performance or observance by any Credit Party of any
of its obligations under this Credit Agreement, any of the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto; (iii) such assigning Lender and such assignee each represents and
warrants that it is legally authorized to enter into such assignment agreement;
(iv) such assignee confirms that it has received a copy of this Credit
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement and the other Credit Documents;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under this Credit Agreement or
any other Credit Document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Credit Agreement and
the other Credit Documents are required to be performed by it as a Lender.

-66-

--------------------------------------------------------------------------------



             (c) Participations. Each Lender may, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell, transfer or grant
participations in all or any part of such Lender’s interests and obligations
hereunder; provided that (i) such selling Lender shall remain a “Lender” for all
purposes under this Credit Agreement (such selling Lender’s obligations under
the Credit Documents remaining unchanged) and the participant shall not
constitute a Lender hereunder, and the Borrowers, the Administrative Agent and
the other Lenders shall continue to deal exclusively with such selling Lender,
and (ii) no such participant shall have, or be granted, rights to approve any
amendment or waiver relating to this Credit Agreement or the other Credit
Documents except to the extent any such amendment or waiver would (A) reduce the
principal of or rate of interest on or fees in respect of any Loans in which the
participant is participating or increase any Commitments with respect thereto,
or (B) postpone the date fixed for any payment of principal (including the
extension of the final maturity of any Loan or the date of any mandatory
prepayment, other than pursuant to Section 3.5), interest or fees in which the
participant is participating. In the case of any such participation, the
participant shall not have any rights under this Credit Agreement or the other
Credit Documents (the participant’s rights against the selling Lender in respect
of such participation to be those set forth in the participation agreement with
such Lender creating such participation) and all amounts payable by the
Borrowers hereunder shall be determined as if such Lender had not sold such
participation; provided, however, that such participant shall be entitled to
receive additional amounts under Sections 3.9, 3.12, 3.13 and 3.14 to the same
extent that the Lender from which such participant acquired its participation
would be entitled to the benefit of such cost protection provisions.
Participations by a Person in a Competitive Bid Loan of any Lender shall not be
deemed “participations” for purposes of this Section 11.3(c) and shall not be
subject to the restrictions on “participations” contained herein.

           (d) The Administrative Agent shall maintain at the Administrative
Agent’s office at the Agency Services Address a copy of each assignment
agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LOC Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

           (e) Any Lender (each, a “Designating Lender”) may at any time
designate one Designated Bank, which shall be an Affiliate of such Designating
Lender, to fund Competitive Bid Loans on behalf of such Designating Lender
subject to the terms of this Section 11.3(e) and the provisions in Section
11.3(b) and (c) shall not apply to such designation. No Lender may designate
more than one (1) Designated Bank. The parties to each such designation shall
execute and deliver to the Administrative Agent for its acceptance a Designation
Agreement. Upon such receipt of an appropriately completed Designation Agreement
executed by a Designating Lender and a designee representing that it is a
Designated Bank, the Administrative Agent will accept such Designation Agreement
and will give prompt notice thereof to the Borrowers, whereupon, (i) the
Borrowers shall execute and deliver to the Designating Bank a Designated Bank
Note payable to the order of the Designated Bank, (ii) from and after the
effective date specified in the Designation Agreement, the Designated Bank shall
become a party to this Agreement with a right to make Competitive Bid Loans on
behalf of its Designating Lender pursuant to Section 2.2 after the Borrowers
have accepted a Competitive Bid Loan (or portion thereof) of the Designating
Lender, and (iii) the Designated Bank shall not be required to make payments
with respect to any obligations in this Credit Agreement except to the extent of
excess cash flow of such Designated Bank which is not otherwise required to
repay obligations of such Designated Bank which are then due and payable;
provided, however, that regardless of such designation and assumption by the
Designated Bank, the Designating Lender shall be and remain obligated to the
Borrowers, the Administrative Agent, and the other Lenders for each and every of
the obligations of the Designating Lender and its related Designated Bank with
respect to this Credit Agreement, including, without limitation, any
indemnification obligations under Section 10.7 hereof and any sums otherwise
payable to the Borrowers by the Designated Bank. Each Designating Lender shall
serve as the administrative agent of the Designated Bank and shall on behalf of,
and to the exclusion of, the Designated Bank: (i) receive any and all payments
made for the benefit of the Designated Bank and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Credit Agreement and the other Credit Documents. Any such notice,
communication, vote, approval, waiver, consent or amendment shall be signed by
the Designating Lender as administrative agent for the Designated Bank and shall
not be signed by the Designated Bank on its own behalf but shall be binding on
the Designated Bank to the same extent as if actually signed by the Designated
Bank. The Borrowers, the Administrative Agent, and Lenders may rely thereon
without any requirement that the Designated Bank sign or acknowledge the same.
No Designated Bank may assign or transfer all or any portion of its interest
hereunder or under any other Credit Document, other than assignments to the
Designating Lender which originally designated such Designated Bank.

-67-

--------------------------------------------------------------------------------



 

     11.4 No Waiver; Remedies Cumulative.

     No failure or delay on the part of the Administrative Agent or any Lender
in exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrowers and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of the Administrative Agent or the Lenders
to any other or further action in any circumstances without notice or demand.

     11.5 Payment of Expenses; Indemnification.

     The Borrowers jointly and severally agree to: (a) pay all reasonable
out-of-pocket costs and expenses of (i) each Agent-Related Person in connection
with (A) the negotiation, preparation, execution and delivery, syndication and
administration of this Credit Agreement and the other Credit Documents and the
documents and instruments referred to therein (including, without limitation,
the reasonable fees and expenses of counsel to the Administrative Agent) and (B)
any amendment, waiver or consent relating hereto and thereto including, but not
limited to, any such amendments, waivers or consents resulting from or related
to any work-out, renegotiation or restructure relating to the performance by the
Borrowers under this Credit Agreement, and (ii) the Agent-Related Persons and
the Lenders in connection with (A) enforcement of the Credit Documents and the
documents and instruments referred to herein and therein, including, without
limitation, in connection with any such enforcement, the reasonable fees and
disbursements of counsel for the Agent-Related Persons and each of the Lenders,
and (B) any bankruptcy or insolvency proceeding of a Borrower or any of its
Subsidiaries, and (b) indemnify the Agent-Related Persons, each Lender and its
officers, directors, employees, representatives, Affiliates and agents from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not any Agent-Related Person or any Lender is a
party thereto) related to (i) the entering into and/or performance of any Credit
Document or the use of proceeds of any Extensions of Credit or the consummation
of any other transactions contemplated in any Credit Document, including,
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of the gross negligence or willful misconduct on the
part of the Person to be indemnified), (ii) any Environmental Claim and (iii)
any claims for Non-Excluded Taxes.

-68-

--------------------------------------------------------------------------------



     11.6 Amendments, Waivers and Consents.

     Neither this Credit Agreement nor any other Credit Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders and the Borrowers; provided that no
such amendment, change, waiver, discharge or termination shall without the
written consent of each Lender affected thereby:

       (a) extend the final maturity of any Loan or any portion thereof or
postpone any other date fixed for any payment of principal (other than in
accordance with Section 3.5(b)) or permit the expiration date of any Letter of
Credit to be after the Revolving Loan Maturity Date;

             (b) reduce the rate or extend the time of payment of interest
(other than as a result of waiving the applicability of any post-default
increase in interest rates) thereon or fees hereunder;

             (c) reduce or waive the principal amount of any Loan;

             (d) change the Commitment of a Lender from the amount thereof in
effect, other than pursuant to an assignment permitted under Sections 3.5 or
11.3(b) or any reduction of the Commitments by the Borrowers pursuant to Section
2.1(e) (it being further understood and agreed that a waiver of any Default or
Event of Default or a waiver of any mandatory reduction in the Commitments shall
not constitute a change in the terms of any Commitment of any Lender);

             (e) release either Borrower from its obligations, or release all or
substantially all of the Guarantors from their obligations, under the Credit
Documents; provided that the Administrative Agent may release a Guarantor in
accordance with Section 8.5 or in accordance with Section 11.19;

             (f) amend, modify or waive any provision of this Section 11.6 or
Section 3.7, 3.8, or 9.1(a), or any provision of any Credit Document which, by
its express terms, requires the consent, approval, agreement or satisfaction of
all of the Lenders;

             (g) reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders; or

             (h) consent to the assignment or transfer by any Credit Party of
any of its rights and obligations under (or in respect of) the Credit Documents
other than any assignment or transfer by a Guarantor permitted under this Credit
Agreement.

     If any amendment, waiver or consent with respect to the Credit Documents
has been delivered in writing to a Lender by the Administrative Agent, and such
amendment, waiver or consent requires only the approval of the Required Lenders
to become effective, then such Lender shall have ten Business Days from the date
of receipt of such amendment, waiver or consent to respond thereto. Failure of a
Lender to timely respond to such amendment, waiver or consent shall be deemed an
approval by such Lender of such amendment, waiver or consent.

     No provision of Sections 2.2 or 2.3 may be amended or modified without the
consent of the Swing Lender or Issuing Lender, as applicable. No provision of
Section 10 may be amended or modified without the consent of the Administrative
Agent.

     Any increase in the Revolving Committed Amount pursuant to Section 2.7
hereof, shall be effective only after obtaining the consent of each of the
Lenders electing to increase its respective Commitment and no other consent by
any Lender not electing to increase its Commitment shall be required for any
such increase in the Revolving Committed Amount.

     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code supersedes the unanimous consent provisions set
forth herein and (y) the Required Lenders may consent to allow a Credit Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding.

     11.7 Counterparts/Telecopy.

     This Credit Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of executed counterparts
by telecopy shall be as effective as an original and shall constitute a
representation that an original will be delivered.

     11.8 Headings.

     The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Credit Agreement.

-69-

--------------------------------------------------------------------------------



     11.9 Defaulting Lender.

     Each Lender understands and agrees that if such Lender is a Defaulting
Lender then notwithstanding the provisions of Section 11.6 it shall not be
entitled to vote on any matter requiring the consent of the Required Lenders or
to object to any matter requiring the consent of all the Lenders; provided,
however, that all other benefits and obligations under the Credit Documents
shall apply to such Defaulting Lender.

     11.10 Survival of Indemnification and Representations and Warranties.

     All indemnities set forth herein and all representations and warranties
made herein shall survive the execution and delivery of this Credit Agreement,
the making of the Loans, the issuance of the Letters of Credit and the repayment
of the Loans and other Obligations and the termination of the Commitments
hereunder.

     11.11 Governing Law; Jurisdiction.

       (a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York in
New York County, or of the United States for the Southern District of New York
and, by execution and delivery of this Credit Agreement, each Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of such courts. Each Borrower further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at the address for notices
pursuant to Section 11.1, such service to become effective 15 days after such
mailing. Nothing herein shall affect the right of a Lender to serve process in
any other manner permitted by law or to commence legal proceedings or to
otherwise proceed against a Borrower in any other jurisdiction. Each Borrower
agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law; provided that nothing in this Section 11.11(a) is
intended to impair a Borrower’s right under applicable law to appeal or seek a
stay of any judgment.

             (b) Each Borrower hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document in the courts referred to in subsection (a) hereof and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

     11.12 Waiver of Jury Trial.

     EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

     11.13 Time.

     All references to time herein shall be references to Eastern Standard Time
or Eastern Daylight Time, as the case may be, unless specified otherwise.

     11.14 Severability.

     If any provision of any of the Credit Documents is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

     11.15 Entirety.

     This Credit Agreement together with the other Credit Documents represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

-70-

--------------------------------------------------------------------------------



     11.16 Binding Effect.

       (a) This Credit Agreement shall become effective at such time as all of
the conditions set forth in Section 5.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrowers and the Administrative
Agent, and the Administrative Agent shall have received copies hereof (telefaxed
or otherwise) which, when taken together, bear the signatures of each Lender,
and thereafter this Credit Agreement shall be binding upon and inure to the
benefit of the Borrowers, the Administrative Agent and each Lender and their
respective successors and assigns.

             (b) This Credit Agreement shall be a continuing agreement and shall
remain in full force and effect until all Loans, LOC Obligations, interest, fees
and other Obligations have been paid in full and all Commitments and Letters of
Credit have been terminated. Upon termination, the Borrowers shall have no
further obligations (other than the indemnification provisions that survive)
under the Credit Documents; provided that should any payment, in whole or in
part, of the Obligations be rescinded or otherwise required to be restored or
returned by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all amounts required to be
restored or returned and all costs and expenses incurred by the Administrative
Agent or any Lender in connection therewith shall be deemed included as part of
the Obligations.

     11.17 Confidentiality.

     Each Lender agrees that it will use its reasonable best efforts to keep
confidential and to cause any representative designated under Section 7.11 to
keep confidential any non-public information from time to time supplied to it
under any Credit Document; provided, however, that nothing herein shall prevent
the disclosure of any such information to (a) the extent a Lender in good faith
believes such disclosure is required by Requirement of Law, (b) counsel for a
Lender or to its accountants and other advisors, (c) bank examiners, auditors or
comparable Persons or any regulatory body having jurisdiction over a Lender, (d)
any Affiliate of a Lender, (e) any other Lender, or any assignee, transferee or
participant, or, subject to an agreement containing provisions substantially the
same as those of this Section, (i) any potential assignee, transferee or
participant, of all or any portion of any Lender’s rights under this Credit
Agreement who is notified of the confidential nature of the information or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (f) any
other Person in connection with any litigation to which any one or more of the
Lenders is a party or (g) any other Person to whom disclosure of such
information a Lender believes is necessary or appropriate in its reasonable
judgment in connection with the exercise of remedies or enforcement of rights
hereunder; and provided further that no Lender shall have any obligation under
this Section 11.17 to the extent any such information becomes available on a
non-confidential basis from a source other than a Borrower or its Subsidiaries
or that any information becomes publicly available other than by a breach of
this Section 11.17.

     11.18 Further Assurances.

     The Borrowers agree, upon the request of the Administrative Agent, to
promptly take such actions as are necessary to carry out the intent of this
Credit Agreement and the other Credit Documents.

     11.19 Release of Guarantors.

     If a Guarantor no longer qualifies as the owner of Unencumbered Properties
or becomes an Eligible Subsidiary, then, as long as no Default or Event of
Default exists after giving effect to such event, the Lenders agree to release
such Guarantor from its obligations hereunder.

     11.20 USA PATRIOT Act.

     Each Lender hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with the Act.

-71-

--------------------------------------------------------------------------------



     11.21 Limitation on Liability.

     Each Borrower waives any right to assert or make any claim against any
Lender, the Swing Lender, any Issuing Lender or the Administrative Agent for (or
to sue any Lender, the Swing Lender, any Issuing Lender or the Administrative
Agent upon any claim for) any special, indirect, incidental, punitive or
consequential damages in respect of any breach or wrongful conduct (whether the
claim is based on contract, tort or duty imposed by law) in connection with,
arising out of or in any way related to this Agreement, any other Credit
Document or the transactions contemplated hereby or thereby, or any act,
omission or event in connection therewith.

     11.22 Transitional Arrangements.

       (a) Existing Credit Agreement Superseded. This Agreement shall supersede
the Existing Credit Agreement in its entirety, except as provided in this
Section 11.22. On the Closing Date, the rights and obligations of the parties
under each of the Existing Credit Agreement and the “Notes” defined therein
shall be subsumed within and be governed by this Agreement and the Notes issued
hereunder; provided however, that any of the “Obligations” (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement
shall, for purposes of this Agreement, be Obligations hereunder. The Lenders'
interests in such Obligations shall be reallocated on the Closing Date in
accordance with each Lender's applicable Revolving Loan Commitment Percentage.

             (b) Return and Cancellation of Notes. Upon its receipt of the Notes
to be delivered hereunder on the Closing Date, each Lender will promptly return
to the Borrowers, marked “Cancelled” or “Replaced”, the notes of the Borrowers
held by such Lender pursuant to the Existing Credit Agreement.

             (c) Interest and Fees Under Existing Credit Agreement. All interest
and all commitment, facility and other fees and expenses owing or accruing under
or in respect of the Existing Credit Agreement shall be calculated as of the
Closing Date (prorated in the case of any fractional periods), and shall be paid
on the Closing Date in accordance with the method specified in the Existing
Credit Agreement as if the Existing Credit Agreement were still in effect.

             (d) Termination of Guaranties. On the Closing Date, all Guaranties
(as defined in the Existing Credit Agreement) provided by the Guarantors (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement
shall be terminated and released.

     {REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}

-72-

--------------------------------------------------------------------------------



     Each of the parties hereto has caused a counterpart of this Amended and
Restated Revolving Credit Agreement to be duly executed and delivered as of the
date first above written.

BORROWERS:   BRANDYWINE REALTY TRUST,     a Maryland real estate investment
trust           By: /s/ Gerard H. Sweeney_______________                  Name:
Gerard H. Sweeney                  Title: President and Chief Executive Officer

 

    BRANDYWINE OPERATING
PARTNERSHIP,
L.P., a Delaware limited partnership         By: Brandywine Realty Trust, a
Maryland real estate investment
trust, its general partner           By: /s/ Gerard H. Sweeney_______________  
               Name: Gerard H. Sweeney                  Title: President and
Chief Executive Officer

 

--------------------------------------------------------------------------------



LENDERS:

  JPMORGAN CHASE BANK, N.A., as Administrative   Agent, Issuing Lender, and
Swing Lender and individually   as a Lender                   By:  /s/ Marc E.
Costantino          Name: MARC E. COSTANTINO          Title: VICE PRESIDENT

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A., as Syndication Agent and   Issuing Lender and
individually as Lender           By: /s/ Eyal Namordi          Name: Eyal
Namordi          Title: Vice President

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  CITIZENS BANK OF PENNSYLVANIA,   as Co-Documentation Agent and individually as
Lender                       By: /s/ Kellie Anderson          Name: Kellie
Anderson          Title: Vice President

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  WACHOVIA BANK, NATIONAL ASSOCIATION, as   Co-Documentation Agent and
individually as Lender                           By: /s/ Rex E. Rudy   
       Name: Rex E. Rudy          Title: Managing Director

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Co-Documentation Agent and
individually as Lender                           By: /s/ Timothy A. Proctor  
       Name: TIMOTHY A. PROCTOR          Title: SENIOR VICE PRESIDENT

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  AMSOUTHBANK           By: /s/ Robert Blair          Name: Robert Blair  
       Title: Vice President

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  CITICORP NORTH AMERICA, INC.                           By: /s/ Jeanne M. Craig
         Name: Jeanne M. Craig          Title: Vice President

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  COMMERZBANK AG, NEW YORK AND GRAND   CAYMAN BRANCHES                       By:
/s/ David Goldman          Name: DAVID GOLDMAN          Title: VICE PRESIDENT  
                By: /s/ Judy Tam          Name: Judy Tam          Title:
Assistant Vice President

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  PNC BANK, NATIONAL ASSOCIATION                           By: /s/ Shari L.
Rexxx          Name: Shari L. Rexxx          Title: Senior Vice President

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  SOCIETE GENERALE                               By: /s/ Jeffrey C. Schultz  
       Name: JEFFREY C. SCHULTZ          Title: DIRECTOR

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  SUNTRUST BANK                               By: /s/ Blake K. Thompson  
       Name: Blake K. Thompson          Title: Vice President

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  U.S. BANK NATIONAL ASSOCIATION                               By: /s/ Dennis J.
Redpath          Name: Dennis Redpath          Title: Senior Vice President

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  THE BANK OF NEW YORK                               By: /s/ Anthony A. Filorimo
         Name: ANTHONY A. FILORIMO          Title: VICE PRESIDENT

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  COMERICA BANK                               By: /s/ James Graycheck  
       Name: James Graycheck          Title: Vice President

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  SOVEREIGN BANK                               By: /s/ T. Gregory Donohue  
       Name: T. Gregory Donohue          Title: Senior Vice President

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  BEAR STEARNS CORPORATE LENDING INC.                               By: /s/
Victor Bulzacchelli  

--------------------------------------------------------------------------------

     Name: VICTOR BULZACCHELLI      Title: VICE PRESIDENT

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  NATIONAL CITY BANK                               By: /s/ Brian Gallagher  
       Name: Brian Gallagher          Title: Vice President

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  FIRST HORIZON BANK, a division of   First Tennessee Bank N.A.                
          By: /s/ J. Jordan O'Neill III          Name: J. Jordan O'Neill III  
       Title: Senior Vice President

 

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------

  FIRSTRUST BANK                           By: /s/ Bruce A. Gillespie  
       Name: Bruce A. Gillespie          Title: Vice President

 

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

--------------------------------------------------------------------------------